    Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 1 of 137 PageID #: 1



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NEW YORK

  FRANK FINAZZO, derivatively on behalf of
  HENRY SCHEIN, INC.,
                                                    Case No.:
         Plaintiff,

         vs.

  STANLEY M. BERGMAN, STEVEN
  PALADINO, TIMOTHY J. SULLIVAN,
  BARRY J. ALPERIN, LAWRENCE S.                     DEMAND FOR JURY TRIAL
  BACOW, GERALD A. BENJAMIN, JAMES P.
  BRESLAWSKI, PAUL BRONS, SHIRA
  GOODMAN, JOSEPH L. HERRING,
  DONALD J. KABAT, KURT KUEHN, PHILIP
  A. LASKAWY, ANNE H. MARGULIES,
  KARYN MASHIMA, NORMAN S.
  MATTHEWS, MARK E. MLOTEK, CAROL
  RAPHAEL, E. DIANNE REKOW, BRADLEY
  T. SHEARES, and LOUIS W. SULLIVAN,

         Defendants,

         and

  HENRY SCHEIN, INC.,

         Nominal Defendant.


                VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                     INTRODUCTION

       Plaintiff Frank Finazzo (“Plaintiff”), by his undersigned attorneys, derivatively and on

behalf of Nominal Defendant Henry Schein, Inc. (“Henry Schein” or the “Company”), files this

Verified Shareholder Derivative Complaint against Stanley J. Bergman, Steven Paladino, Timothy

J. Sullivan, Barry J. Alperin, Lawrence S. Bacow, Gerald A. Benjamin, James P. Breslawski, Paul

Brons, Shira Goodman, Joseph L. Herring, Donald J. Kabat, Kurt Kuehn, Philip A. Laskawy, Anne

H. Margulies, Karyn Mashima, Norman S. Matthews, Mark E. Mlotek, Carol Raphael, E. Dianne
     Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 2 of 137 PageID #: 2



Rekow, Bradley T. Sheares, and Louis W. Sullivan (collectively, the “Individual Defendants,” and

together with Henry Schein, the “Defendants”) for breaches of their fiduciary duties as directors

and/or officers of Henry Schein, unjust enrichment, abuse of control, gross mismanagement, waste

of corporate assets, and violations of Section 14(a), 10(b), and 20(a) of the Securities Exchange

Act of 1934 (the “Exchange Act”). As for his complaint against the Defendants, Plaintiff alleges

the following based upon personal knowledge as to himself and his own acts, and information and

belief as to all other matters, based upon, inter alia, the investigation conducted by and through

Plaintiff’s attorneys, which included, among other things, a review of the Defendants’ public

documents, conference calls and announcements made by Defendants, United States Securities

and Exchange Commission (“SEC”) filings, wire and press releases published by and regarding

Henry Schein, legal filings, news reports, securities analysts’ reports and advisories about the

Company, and information readily obtainable on the Internet. Plaintiff believes that substantial

evidentiary support will exist for the allegations set forth herein after a reasonable opportunity for

discovery.

                                   NATURE OF THE ACTION

       1.      This is a shareholder derivative action that seeks to remedy wrongdoing committed

by Henry Schein’s directors and officers from March 7, 2013 through February 12, 2018 (the “First

Relevant Period”), and from February 8, 2019 through the present (the “Second Relevant Period”).

       2.      Henry Schein is purportedly the largest distributor of healthcare products in the

world. The Company serves over 1 million customers, which include dental practitioners,

institutional healthcare facilities and clinics, laboratories, and other healthcare providers.

       3.       The Company’s business consists of the following three primary segments: (i)

Henry Schein Medical, which distributes branded and generic pharmaceuticals, laboratory

equipment, and other medical products and services; (ii) Henry Schein Animal Health, a now-



                                                   2
     Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 3 of 137 PageID #: 3



discontinued segment that distributed veterinary products and services; and (iii) Henry Schein

Dental, which distributes dental implants, anesthetics, X-ray supplies and equipment, and other

dental products and services.

       4.      The Company’s dental segment accounted for approximately 37.5% of dental

products and services sold in the United States during 2017, and made up nearly 50% of the

Company’s net sales for the fiscal year ended December 31, 2017.

       5.      Henry Schein, along with competitors Benco Dental Supply Co. (“Benco”) and

Patterson Companies, Inc. (“Patterson”), collectively control about 85% of the sale of all dental

products and services made through distributors in the United States.

       6.      In recent years, independent dentists have adopted a purchasing strategy used in the

medical industry, forming group purchasing organizations (“GPOs” or “buying groups”) to

combine purchasing power in order to obtain lower prices from distributors.

       7.      Prior to, and throughout the First Relevant Period, Benco, Patterson, and Henry

Schein engaged in a conspiracy in restraint of trade, whereby the companies agreed to: (i) refuse

to offer discounted prices or otherwise negotiate with GPOs; (ii) fix margins on dental supplies

and equipment; (iii) refrain from poaching one another’s customers or sales representatives; and

(iv) block the entry and expansion of rival distributors, all of which had the effect of inflating the

prices of dental products and driving down competition in the dental products market, thus

benefiting large, established distributors such as Benco, Patterson, and Henry Schein (the

“Antitrust Conspiracy”). This agreement was made and enforced by senior executives at these

companies.

       8.      During the First Relevant Period, the Individual Defendants caused Henry Schein

to engage in the Antitrust Conspiracy. Even if Henry Schein did not engage directly in the Antitrust




                                                  3
     Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 4 of 137 PageID #: 4



Conspiracy, the Individual Defendants were aware of it and of how it improperly benefitted Henry

Schein. The Individual Defendants, by virtue of their positions as senior officers and/or directors

of the Company, were well aware of the lack of competition in the market for dental products that

resulted from the Antitrust Conspiracy. Despite this, throughout the First Relevant Period, the

Individual Defendants consistently represented to the investing public that the market for dental

products was highly competitive, and ascribed the high prices of the Company’s dental products

to cost containment in the market, as well as the Company’s value-added services.

       9.      On February 12, 2018, the Federal Trade Commission filed an administrative

complaint against Henry Schein, Benco and Patterson. The complaint alleged that starting from at

least February 2013, the named entities had engaged in a conspiracy to fix the prices of dental

supply products and refused to sell to GPOs, in violation of federal antitrust law.

       10.     On this news, the price of Henry Schein shares plummeted by over 6.6%, or $4.79,

from closing at $72.18 per share on February 12, 2018, to close at $67.39 per share on February

13, 2018, representing a loss of roughly $785 million in Henry Schein’s market capitalization.

       11.     Months later, during April 2018, Henry Schein began the process of merging Henry

Schein Animal Health with Vets First Choice (“VFC”), another animal health company. After the

businesses merged, Henry Schein divested and separated itself of the resultant entity, which was

named Covetrus, Inc. (“Covetrus”). During this period, Henry Schein incorporated HS Spinco, the

entity that would become Covetrus, in Delaware.

       12.     On December 26, 2018, the Individual Defendants caused Henry Schein to cause

HS Spinco to file a Registration Statement on Form S-4 with the SEC. Among other things, the

Registration Statement stated that Covetrus’s “key strengths” included “inventory management




                                                 4
     Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 5 of 137 PageID #: 5



and supply chain services and technology that help improve practice efficiency and economics,”

and that Covetrus was “well suited” to compete in the animal healthcare market.

       13.     Additionally, Henry Schein entered into certain Transition Services Agreements

(“TSAs”) with Covetrus, under which Covetrus would pay Henry Schein to handle some of

Covetrus’s administrative services until Covetrus was able to establish its own organizational

infrastructure such that it could effectively handle those services.

       14.     In reality, however, Covetrus was significantly less well-prepared to do business in

the animal healthcare market than Henry Schein’s representations made it out to be. Ultimately,

Covetrus would require millions of dollars in additional investments to shore up its supply chain

and inventory management services, and Covetrus’s expenses associated with Covetrus’s TSAs

with Henry Schein would be greater than Covetrus or Henry Schein had represented.

       15.     On February 8, 2019, Covetrus common stock began trading on NASDAQ,

marking the beginning of the Second Relevant Period. Shortly thereafter, at industry conferences

held during March 2019, Defendant Paladino made statements touting Covetrus’s financial

prospects and the role that the TSAs would play in getting Covetrus up and running as a new

company.

       16.     The truth was revealed as to Covetrus’s true financial condition and prospects on

August 13, 2019, when Covetrus issued a press release disclosing disappointing financial results

and reduced earnings before interest, taxes, depreciation, and amortization (“EBITDA”) guidance.

Covetrus’s share price declined considerably as a result, from $23.19 per share at the close of

trading on August 12, 2019, to $13.89 at the close of trading on August 13, 2019.

       17.     During the First Relevant Period, the Individual Defendants breached their

fiduciary duties by causing the Company to fail to maintain internal controls, as well as causing




                                                  5
     Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 6 of 137 PageID #: 6



Henry Schein to engage in the Antitrust Conspiracy, and at least to knowingly cause it to benefit

from the Antitrust Conspiracy.

        18.     During the First Relevant Period, the Individual Defendants also breached their

fiduciary duties by personally making and/or causing the Company to make a series of materially

false and misleading statements regarding the Company’s business, operations, prospects, and

legal compliance. Specifically, during the First Relevant Period the Individual Defendants

willfully or recklessly made and/or caused the Company to make false and misleading statements

and omissions of material fact that failed to disclose, inter alia, that: (1) as a result of the Antitrust

Conspiracy, the dental products market was not competitive, but was in fact pervaded by price-

fixing and other anticompetitive misconduct; (2) as an additional result of the Antitrust

Conspiracy, the Company overstated the impact of cost containment and pricing strategies on its

business; (3) as a further result of the Antitrust Conspiracy, the Company overstated the value of

its products and services; (4) the Company participated in the Antitrust Conspiracy; and (5) the

Company failed to maintain internal controls.

        19.     As a result of the foregoing, the Individual Defendants’ and Company’s public

statements were materially false and misleading during the First Relevant Period. The Individual

Defendants failed to correct and caused the Company to fail to correct these false and misleading

statements and omissions of material fact, rendering them personally liable to the Company for

breaching their fiduciary duties.

        20.     During the Second Relevant Period, the Individual Defendants breached their

fiduciary duties by personally making and/or causing Henry Schein to make a series of materially

false and misleading statements regarding Covetrus’s business, operations, and prospects.

Specifically, during the Second Relevant Period, the Individual Defendants willfully or recklessly




                                                    6
     Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 7 of 137 PageID #: 7



made and/or caused the Company to make false and misleading statements and omissions of

material fact that failed to disclose, inter alia, that: (1) Covetrus would require millions of dollars

in infrastructure investments relating to Covetrus’s supply chain and inventory management

services; (2) Covetrus was not fully apprised as to the additional infrastructure investments that

Covetrus would require; (3) the expenses related to Covetrus’s TSAs with Henry Schein had been

significantly understated; and (4) a competitive market, as well as the loss of a significant North

American customer “weighed heavily” on Covetrus’s growth prospects.

       21.     As a result of the foregoing, the Individual Defendants’ and Henry Schein’s public

statements were materially false and misleading during the Second Relevant Period. The

Individual Defendants failed to correct and caused the Company to fail to correct these false and

misleading statements and omissions of material fact, rendering them personally liable to the

Company for breaching their fiduciary duties.

       22.     Furthermore, during the First Relevant Period, when the Company’s stock price

was artificially inflated due to the false and misleading statements discussed herein, the Individual

Defendants caused the Company to repurchase its own stock at prices that were artificially inflated

due to the foregoing misrepresentations, while 12 of them engaged in lucrative insider sales,

netting proceeds of over $130.8 million. Approximately 850 million shares of the Company’s

common stock were repurchased during the First Relevant Period for over $1.67 billion. As the

Company’s stock was actually only worth $67.39 per share during that time, the price at which it

was trading on February 13, 2018, the Company overpaid by over $776 million in total.

       23.     During the Second Relevant Period, the Individual Defendants also breached their

fiduciary duties by causing the Company to fail to maintain internal controls.




                                                  7
      Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 8 of 137 PageID #: 8



         24.      The Individual Defendants’ breaches of fiduciary duty and other misconduct have

subjected Henry Schein to numerous lawsuits and regulatory proceedings including: (i) an

administrative complaint brought by the Federal Trade Commission (the “FTC”) for violations of

Section 5 of the Federal Trade Commission Act, 15 U.S.C. § 45, in action captioned In the Matter

of Benco Dental Supply Co., Henry Schein, Inc. and Patterson Companies, Inc., Docket. No. 9379

(FTC), filed February 12, 2018 (the “FTC Action”); (ii) an antitrust action alleging Sherman Act

and state antitrust law violations filed by SourceOne Dental, Inc. (“SourceOne”) in the United

States District Court for the Eastern District of New York, which Henry Schein agreed to settle on

June 27, 2017 for $5.3 million1 (the “SourceOne Action”); (iii) an antitrust action alleging

Sherman Act, state antitrust law, and state common law violations filed by IQ Dental Supply, Inc.

(“IQ Dental”) in the United States District Court for the Eastern District of New York, which was

dismissed on antitrust standing grounds 2 (the “IQ Dental Action”); (iv) a class action complaint

brought by a class of purchasers of dental products for violations of the Sherman Act filed in the

United States District Court for the Eastern District of New York, which Henry Schein agreed to

settle on August 30, 2018 for $38.5 million 3 (the “Antitrust Action”); (v) a complaint filed in the

United States District Court for the Eastern District of Texas by Archer & White Sales, Inc.

(“AW”) against Henry Schein and certain medical equipment manufacturers for conspiring to

prevent manufacturers from doing business with AW 4 (the “AW Action”); (vi) a suit instituted by




1
  SourceOne Dental, Inc. v. Patterson Companies, Inc. and Benco Dental Supply Company, Docket No. 2:15-cv-
05440-BMC-GRB (E.D.N.Y.), filed September 9, 2015.
2
  IQ Dental Supply, Inc. v. Henry Schein, Inc., Patterson Companies, Inc. and Benco Dental Supply Company, Docket
No. 2:17-cv-04834-BMC-GRB (E.D.N.Y.), filed August 17, 2017. This action was dismissed with prejudice for lack
of antitrust standing on IQ Dental Supply’s antitrust claims, and for failure to state a claim on the remaining state
claims.
3
  In re Dental Supplies Antitrust Litigation, Docket No. 1:16-cv-00696-BMC-GRB, (E.D.N.Y.), filed February 26,
2016.
4
  Archer and White Sales, Inc. v. Henry Schein, Inc. et al., No. 2:12-cv-00572-JRG (E.D. Tex.), filed August 31, 2012.




                                                          8
        Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 9 of 137 PageID #: 9



the State of Texas which was ultimately settled for injunctive relief 5 (the “Texas AG Action”);

(vii) a federal securities fraud class action lawsuit brought on behalf of Henry Schein shareholders

pending in the United States District Court for the Eastern District of New York (the “2018

Securities Class Action”) against Henry Schein, its Chief Executive Officer (“CEO”), and its Chief

Financial Officer (“CFO”), and the President of Henry Schein’s North American Dental Group to;

and (viii) a subsequent securities class action lawsuit brought on behalf of Covetrus shareholders,

also pending in the United States District Court for the Eastern District of New York (the “2019

Securities Class Action,” and together with the 2018 Securities Class Action, the “Securities Class

Actions”). The Individual Defendants’ breaches of fiduciary duty and other misconduct have also

resulted in the need for Henry Schein to undertake internal investigations; losses due to the

Company’s overpayment of approximately $776 million for the repurchases of its own stock and

due to Individual Defendants having been improperly over-compensated by the Company, and will

cost the Company going forward many millions of dollars.

           25.      In the Antitrust Action, District Judge Brian M. Cogan denied defendants Henry

Schein, Patterson, Benco, and Burkhart Dental Supply Company’s motions to dismiss on

September 28, 2016, finding, “Plaintiffs have sufficiently alleged that defendants orchestrated a

single interconnected nationwide conspiracy not to compete on price with the common goal of

driving up margins and preventing competitive upstarts from gaining a larger share of the market.”

Antitrust Order at 7, In re Dental Supplies Antitrust Litigation, Docket No. 1:16-cv-00696-BMC-

GRB, (E.D.N.Y. Sep. 28, 2016) (“Antitrust Order”).

           26.      In the SourceOne Action, District Judge Brian M. Cogan denied defendants

Patterson and Benco’s motion for summary judgment on April 12, 2018 with respect to all claims



5
    State of Texas v. Henry Schein, Inc., No. D-1-GN-17-003749 (Travis Cnty., Tx.), filed August 3, 2017.




                                                           9
   Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 10 of 137 PageID #: 10



other than SourceOne’s state law aiding-and-abetting claims. SourceOne Order at 1-2, SourceOne

Dental, Inc. v. Patterson Companies, Inc. and Benco Dental Supply Company, Docket No. 2:15-

cv-05440, (E.D.N.Y. Apr. 12, 2018) (“SourceOne Order”).

          27.   In the 2018 Securities Class Action, District Judge Margo K. Brodie denied

defendants Henry Schein, Stanley M. Bergman, Steven Paladino, and Timothy J. Sullivan’s motion

to dismiss on September 27, 2019, finding that defendants’ statements about the competitiveness

of the dental products market, the Company’s cost containment and pricing, and the Company’s

value-added services constituted material misstatements or omissions. 2018 Securities Class

Action Order at 19, 29-31, In re Henry Schein, Inc. Securities Litigation, Docket No. 1:18-cv-

01428-MKB-VMS, (E.D.N.Y. Sep. 27, 2019) (“2018 Securities Class Action Order”).

          28.   In the FTC Action, Chief Administrative Law Judge D. Michael Chappell issued

an initial decision on October 16, 2019, holding that Patterson and Benco were liable for a per se

violation of Section 5 of the Federal Trade Commission Act. Patterson and Benco declined to

appeal that decision, thus rendering the initial decision it a final decision. In determining the scope

of Section 5 of the Federal Trade Commission Act, Judge D. Michael Chappell stated, “[t]he

analysis under § 5 of the FTC Act is the same . . . as it would be under § 1 of the Sherman Act.”

FTC Decision at 10, In the Matter of Benco Dental Supply Co., Henry Schein, Inc. and Patterson

Companies, Inc., Docket. No. 9379 (FTC Oct. 16, 2019) (“FTC Decision”), (citing Polygram

Holding, Inc. v. FTC, 416 F.3d 29, 32 (D.C. Cir. 2005).

          29.   Judge D. Michael Chappell dismissed the FTC’s Action with respect to Henry

Schein, holding that the FTC had not met the “burden of proving that an agreement involving

Schein is more likely than not.” FTC Decision at 95. The decision stated the following, as to Henry

Schein:




                                                  10
   Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 11 of 137 PageID #: 11



       Having fully reviewed and considered the totality of the evidence, the arguments
       of the parties, and the applicable law, and for all the reasons set forth herein, the
       evidence, viewed as a whole, fails to persuasively demonstrate that Schein
       conspired with Benco, or with Benco and Patterson, to refuse to discount to or
       otherwise negotiate with buying groups, as alleged in the Complaint. Although
       there are some statements in some documents that could be interpreted as consistent
       with Complaint Counsel’s conspiracy theory, and Benco’s apparent willingness to
       reach out to Schein raises concerns, the evidence as a whole does not hold up under
       reasonable scrutiny.

Id. Importantly, Judge Chappell’s holding does not cover liability for antitrust related misconduct

for Henry Schein under the Clayton Act (15 U.S.C. §§ 12-27).

       30.        In Gottesman v. General Motors Corp., the U.S. District Court for the Southern

District of New York stated the following, with respect to violations of the Clayton Act:

       It seems too obvious to require discussion that facts on which a finding of a
       violation of the Clayton Act is based are insufficient to support a finding of a
       violation of the Sherman Act, since the Clayton Act was intended to catch potential
       Sherman Act violations in their incipiency.

Gottesman v. General Motors Corporation, 221 F.Supp. 488, 492 (S.D.N.Y.1963).

       31.        In Twin City Sportservice, Inc. v. Charles O. Finley & Co., Inc., the U.S. Court of

Appeals for the Ninth Circuit stated that “a greater showing of anticompetitive effect is required

to establish a Sherman Act violation than a section 3 Clayton Act violation in exclusive-dealing

cases.” Twin City Sportservice, Inc. v. Charles O. Finley & Co., Inc., 676 F.2d 1291, 1304, fn. 9

(9th Cir.1982).

       32.        The Company has been substantially damaged as a result of the Individual

Defendants’ knowing or highly reckless breaches of fiduciary duty and other misconduct.

       33.        In light of the breaches of fiduciary duty engaged in by the Individual Defendants,

15 of whom are the Company’s current directors, of the substantial likelihood of the directors’

liability in this derivative action and of their not being disinterested and/or independent directors,

a majority of the Henry Schein Board of Directors (the “Board”) cannot consider a demand to




                                                  11
    Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 12 of 137 PageID #: 12



commence litigation against themselves on behalf of the Company with the requisite level of

disinterestedness and independence.

                                  JURISDICTION AND VENUE

        34.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

Plaintiff’s claims raise a federal question under Section 14(a) of the Exchange Act, 15 U.S.C. §

78n(a)(1), Rule 14a-9 of the Exchange Act, 17 C.F.R. § 240.14a-9, Sections 10(b) and 20(a) of the

Exchange Act (15 U.S.C. §§ 78j(b), 78t(a) and 78t-1), and SEC Rule 10b-5 (17 C.F.R. § 240.10b-

5) promulgated thereunder, and raise a federal question pertaining to the claims made in the

Securities Class Actions based on violations of the Exchange Act.

        35.      This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant

to 28 U.S.C. § 1367(a).

        36.      This derivative action is not a collusive action to confer jurisdiction on a court of

the United States that it would not otherwise have.

        37.      Venue is proper in this District because a substantial portion of the transactions and

wrongs complained of herein occurred in this District, and the Defendants have received

substantial compensation in this District by engaging in numerous activities that had an effect in

this District.

                                              PARTIES

        Plaintiff

        38.      Plaintiff is a current shareholder of Henry Schein. Plaintiff has continuously held

Henry Schein common stock since November 24, 1998.




                                                  12
   Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 13 of 137 PageID #: 13



       Nominal Defendant Henry Schein

       39.      Henry Schein is a Delaware corporation with its principal executive offices located

at 135 Duryea Road, Melville, New York 11747. Henry Schein’s shares trade on the NASDAQ

Stock Exchange (“NASDAQ”) under the ticker symbol “HSIC.”

       Defendant Bergman

       40.      Defendant Stanley M. Bergman (“Bergman”) has served as the Company’s

Chairman and CEO since 1989, and as a director since 1982. According to the Company’s

Schedule 14A filed with the SEC on April 9, 2019 (the “2019 Proxy Statement”), as of March 25,

2019, Defendant Bergman beneficially owned 912,786 shares of the Company’s common stock.

Given that the price per share of the Company’s common stock at the close of trading on March

25, 2019 was $58.87, Defendant Bergman owned approximately $53.7 million worth of Henry

Schein stock.

       41.      For the fiscal year ended December 31, 2018, Defendant Bergman received

$6,481,739 in compensation from the Company. This included $1,417,577 in salary, $2,975,000

in stock awards, $1,776,739 in non-equity incentive plan compensation, and $312,423 in all other

compensation.

       42.      During the First Relevant Period, when the Company materially misstated

information to the investing public to keep the stock price inflated, and before the scheme was

exposed, Defendant Bergman made the following sales of Company stock:

              Date            Number of Shares          Price Per Share          Proceeds
           3/21/2013              10,000                     $90.19              $901,900
          12/12/2013              48,600                    $112.23             $5,454,621
          12/13/2013              29,400                    $111.77             $3,285,891
           12/8/2014              23,485                    $136.34             $3,201,944
           12/9/2014              46,115                    $135.21             $6,234,978
           12/9/2015              35,800                    $155.78             $5,576,924



                                                13
   Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 14 of 137 PageID #: 14




           12/10/2015               26,000                 $155.17            $4,034,419
            11/7/2016               38,886                 $156.29            $6,077,687
           11/11/2016                5,414                 $156.12            $2,406,510


       43.     Thus, in total, before the fraud was exposed, he sold 263,700 Company shares on

inside information, for which he received over $37.1 million. His insider sales made with

knowledge of material non-public information before the material misstatements and omissions

were exposed demonstrate his motive in facilitating and participating in the scheme.

       44.     The Company’s 2019 Proxy Statement stated the following about Defendant

Bergman:

       STANLEY M. BERGMAN has been with the Company since 1980, including as
       Chairman and Chief Executive Officer since 1989 and as a director since 1982. He
       is also a member of our Executive Management Committee and our Technology
       Advisory Board. Mr. Bergman held the position of President of the Company from
       1989 to 2005. Mr. Bergman held the position of Executive Vice President from
       1985 to 1989 and Vice President of Finance and Administration from 1980 to 1985.
       Mr. Bergman brings to the Company’s Board of Directors management and
       leadership experience. Mr. Bergman is a well-known, highly regarded leader in the
       global health care industry. He has expansive knowledge of the health care industry
       and macro-economic global conditions, maintains strategic relationships with chief
       executives and other senior management in the health care industry throughout the
       world and brings a unique and valuable perspective to the Board of Directors.
       During his tenure, Mr. Bergman has led the Company from sales of $600 million
       in 1995 to $13.2 billion in 2018. Mr. Bergman serves as a board member or advisor
       for numerous institutions, including New York University College of Dentistry, the
       University of Pennsylvania School of Dental Medicine, the Columbia University
       Medical Center, Hebrew University, Tel Aviv University, the University of the
       Witwatersrand Fund, the World Economic Forum’s Health Care Governors and the
       Business Council for International Understanding. Mr. Bergman is also a member
       of the boards of numerous charitable organizations and active with philanthropic
       causes and social responsibility activities. Mr. Bergman is a Certified Public
       Accountant.

       45.     Upon information and belief, Defendant Bergman is a resident of New York.

       Defendant Paladino




                                               14
   Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 15 of 137 PageID #: 15



       46.      Defendant Steven Paladino (“Paladino”) has served as the Company’s Executive

Vice President and CFO since 2000, and as a director since 1992. Defendant Paladino also serves

on the board of directors of Covetrus. According to the 2019 Proxy Statement, as of March 25,

2019, Defendant Paladino beneficially owned 119,675 shares of the Company’s common stock.

Given that the price per share of the Company’s common stock at the close of trading on March

25, 2019 was $58.87, Defendant Paladino owned approximately $7,045,267 worth of Henry

Schein stock.

       47.      For the fiscal year ended December 31, 2018, Defendant Paladino received

$2,651,998 in compensation from the Company. This included $582,096 in salary, a $75,000

bonus, $1,275,000 in stock awards, $644,925 in non-equity incentive plan compensation, and

$74,977 in all other compensation.

       48.      During the First Relevant Period, when the Company materially misstated

information to the investing public to keep the stock price inflated, and before the scheme was

exposed, Defendant Paladino made the following sales of Company stock:

                Date          Number of Shares         Price Per Share         Proceeds
              3/7/2013            39,000                    $89.44            $3,488,160
            12/16/2013            47,652                   $112.29            $5,350,986
             2/20/2014            28,757                   $117.79            $3,387,287


       49.      Thus, in total, before the fraud was exposed, he sold 115,409 Company shares on

inside information, for which he received over $12.2 million. His insider sales made with

knowledge of material non-public information before the material misstatements and omissions

were exposed demonstrate his motive in facilitating and participating in the scheme.

       50.      The Company’s 2019 Proxy Statement stated the following about Defendant

Paladino:




                                               15
   Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 16 of 137 PageID #: 16



       STEVEN PALADINO has been with the Company since 1987, in his current
       position as Executive Vice President and Chief Financial Officer since 2000 and as
       a director since 1992. He is also a member of our Executive Management
       Committee. Prior to holding his current position, from 1993 to 2000, Mr. Paladino
       was Senior Vice President and Chief Financial Officer, from 1990 to 1992, he
       served as Vice President and Treasurer and, from 1987 to 1990, he served as
       Corporate Controller. Before joining us, Mr. Paladino was employed as a Certified
       Public Accountant for seven years, most recently with the international accounting
       firm of BDO Seidman LLP (now known as BDO USA, LLP). Mr. Paladino brings
       to the Company’s Board of Directors extensive financial, accounting and industry
       expertise and a strong, credible reputation within the financial industry.
       Mr. Paladino’s responsibilities with the Company include the corporate oversight
       and strategic direction of business units as well as direct responsibility for corporate
       financial services. These corporate financial services include financial reporting,
       financial planning, treasury, investor relations, internal audit and taxation.
       Mr. Paladino also has responsibility for Henry Schein Financial Services (which
       provides financial business solutions to our customers) and also works with the
       Corporate Business Development Group on mergers and acquisition activities.
       Mr. Paladino’s skills in corporate finance and accounting, the depth and breadth of
       his exposure to complex financial issues and his long-standing relationships with
       the financial community are valued by the Board of Directors. Mr. Paladino
       currently serves on the Board of Directors of MSC Industrial Direct Co., Inc. (and
       is a member of its audit committee and compensation committee).

       51.    Upon information and belief, Defendant Paladino is a resident of New York.

       Defendant T. Sullivan

       52.    Defendant Timothy J. Sullivan (“T. Sullivan”) has served as the President of Henry

Schein’s North American Dental Group since at least 2006. Defendant T. Sullivan previously

served as the President, CEO, and CFO of Sullivan Dental Products, Inc., until it was acquired by

Henry Schein in 1997.

       53.    Upon information and belief, Defendant T. Sullivan is a resident of Wisconsin.

       Defendant Alperin

       54.    Defendant Barry J. Alperin (“Alperin”) has served as a Company director since

1996. He also serves as the Chairperson of the Company’s Compensation Committee, and as a

member of the Audit Committee and Nominating and Governance Committee. According to the




                                                 16
   Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 17 of 137 PageID #: 17



2019 Proxy Statement, as of March 25, 2019, Defendant Alperin beneficially owned 50,963 shares

of the Company’s common stock. Given that the price per share of the Company’s common stock

at the close of trading on March 25, 2019 was $58.87, Defendant Alperin owned approximately

$3,000,191 worth of Henry Schein stock.

       55.      For the fiscal year ended December 31, 2018, Defendant Alperin received $308,400

in compensation from the Company. This included $123,000 in fees earned or paid in cash and

$185,400 in stock awards.

       56.      During the First Relevant Period, when the Company materially misstated

information to the investing public to keep the stock price inflated, and before the scheme was

exposed, Defendant Alperin made the following sales of Company stock:

                Date          Number of Shares          Price Per Share         Proceeds
             3/11/2013            7,500                      $90.07             $675,525
             6/18/2013            7,500                      $97.74             $733,050
             3/19/2014            7,500                     $119.18             $893,850
              6/9/2014            7,500                     $120.39             $902,925
              3/5/2015            6,637                     $140.64             $933,427
              3/7/2016            1,635                     $167.36             $273,633
              3/6/2017            6,565                     $170.47            $1,119,168
             12/1/2017            5,796                      $70.76             $410,124


       57.      Thus, in total, before the fraud was exposed, he sold 50,633 Company shares on

inside information, for which he received over $5.9 million. His insider sales made with knowledge

of material non-public information before the material misstatements and omissions were exposed

demonstrate his motive in facilitating and participating in the scheme.

       58.      The Company’s 2019 Proxy Statement stated the following about Defendant

Alperin:




                                                17
   Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 18 of 137 PageID #: 18



       BARRY J. ALPERIN has been a director since 1996. Mr. Alperin, who is retired,
       served as Vice Chairman of Hasbro, Inc. from 1990 through 1995, as Co-Chief
       Operating Officer of Hasbro from 1989 through 1990 and as Senior Vice President
       or Executive Vice President of Hasbro from 1985 through 1989. He was a director
       of Hasbro from 1985 through 1996. Prior to joining Hasbro, Mr. Alperin practiced
       law in New York City for 20 years, dealing with corporate, public and private
       financial transactions, corporate mergers and acquisitions, compensation issues and
       securities law matters. The Company values Mr. Alperin’s financial expertise and
       his extensive experience in corporate and securities laws and corporate governance
       matters. Additionally, as the Company continues to grow through strategic
       acquisitions, the Board of Directors values Mr. Alperin’s experience leading
       Hasbro’s mergers and acquisitions and global expansion efforts. Mr. Alperin
       currently serves as a director of: Fiesta Restaurant Group, Inc. (and is Chairman of
       its finance committee and a member of its audit committee); Jefferies Financial
       Group, Inc. (formerly known as Leucadia National Corporation), a diversified
       financial services company engaged in investment banking, capital markets, asset
       management and principal investing (and is a member of its audit committee,
       compensation committee, nominating and corporate governance committee and
       valuation oversight committee); and Jefferies Group L.L.C., a full service global
       investment banking firm (and is a member of its audit committee, compensation
       committee and corporate governance and nominating committee). Mr. Alperin is
       also a director of Weeks Marine, Inc., a privately held marine construction
       company. He currently serves as a trustee of The Caramoor Center for Music and
       the Arts (and a member of its executive committee), President Emeritus and a Life
       Trustee of The Jewish Museum in New York City and is a past President of the
       New York Chapter of the American Jewish Committee where he also served as
       Chair of the audit committee of the national organization.

       59.    Upon information and belief, Defendant Alperin is a resident of New York.

       Defendant Bacow

       60.    Defendant Lawrence S. Bacow (“Bacow”) served as a Company director from 2014

until he stepped down on May 31, 2018. According to the 2019 Proxy Statement, as of March 25,

2019, Defendant Bacow beneficially owned 7,272 shares of the Company’s common stock. Given

that the price per share of the Company’s common stock at the close of trading on March 25, 2019

was $58.87, Defendant Bacow owned approximately $428,102 worth of Henry Schein stock.




                                               18
   Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 19 of 137 PageID #: 19



       61.    For the fiscal year ended December 31, 2018, Defendant Bacow received $224,427

in compensation from the Company. This included $39,027 in fees earned or paid in cash and

$185,400 in stock awards.

       62.    The Company’s Schedule 14A filed with the SEC on April 10, 2017 (the “2017

Proxy Statement”), stated the following about Defendant Bacow:

       LAWRENCE S. BACOW, PH.D. has been a director since 2014. Dr. Bacow is
       currently Leader-in-Residence at the Center for Public Leadership at Harvard’s
       Kennedy School of Government. Dr. Bacow is also a member of the Harvard
       Corporation, the fiduciary oversight board of Harvard University, where he chairs
       the finance committee. From 2001 to 2011, Dr. Bacow was the 12th President of
       Tufts University, where he oversaw all seven of the University’s schools, including
       its School of Dental Medicine, School of Medicine and the Cummings School of
       Veterinary Medicine. In addition, he served on the Board of Trustees and as a
       member of the executive committee of Tufts Medical Center. Following Tufts,
       Dr. Bacow served as President-in-Residence in the Higher Education Program at
       Harvard’s Graduate School of Education for three years. Earlier in his career,
       Dr. Bacow spent 24 years on the faculty at the Massachusetts Institute of
       Technology, where he held the Lee and Geraldine Martin Professorship of
       Environmental Studies. He also served as the elected Chair of the MIT Faculty and
       subsequently as Chancellor, one of the Institute’s two most senior academic
       officers. The Company values Dr. Bacow’s extensive experience as a leader in
       academia and public service. He brings an important perspective to our Board of
       Directors, having overseen the training of every customer group we serve, namely
       dentists, physicians and veterinarians. Dr. Bacow also brings to the Company
       impeccable credentials and broad-based management expertise. As a lawyer and
       economist whose research focuses on environmental policy, Dr. Bacow’s passion
       for the environment complements our long-standing commitment to global
       corporate responsibility. In addition to serving on our Board, Dr. Bacow is on the
       Board of Overseers of TIAA-CREF, a national financial services organization, and
       is a director of Liquidnet Holdings, Inc., a global institutional trading network, and
       Loews Corporation, serving on the audit committee of both Boards. Dr. Bacow is
       a Fellow of the American Academy of Arts and Sciences and the recipient of five
       honorary degrees. During the past five years, Dr. Bacow served as a director of
       Boston Properties, Inc., a publicly traded real estate investment trust.

       63.    Upon information and belief, Defendant Bacow is a resident of Massachusetts.

       Defendant Benjamin




                                                19
   Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 20 of 137 PageID #: 20



       64.    Defendant Gerald A. Benjamin (“Benjamin”) has served as a Company director

since 1988, and as Executive Vice President and Chief Administrative Officer of the Company

since 2000. He also serves as a member of the Company’s Executive Management Committee.

According to the 2019 Proxy Statement, as of March 25, 2019, Defendant Benjamin beneficially

owned 44,178 shares of the Company’s common stock. Given that the price per share of the

Company’s common stock at the close of trading on March 25, 2019 was $58.87, Defendant

Benjamin owned approximately $2,600,758 worth of Henry Schein stock.

       65.    For the fiscal year ended December 31, 2018, Defendant Benjamin received

$2,651,809 in compensation from the Company. This included $582,096 in salary, a $30,000

bonus, $1,275,000 in stock awards, $682,466 in non-equity incentive plan compensation, and

$82,247 in all other compensation.

       66.    During the First Relevant Period, when the Company materially misstated

information to the investing public to keep the stock price inflated, and before the scheme was

exposed, Defendant Benjamin made the following sales of Company stock:

              Date           Number of Shares          Price Per Share         Proceeds
          12/17/2013             41,664                    $111.93            $4,663,326
            6/2/2014             12,354                    $119.50            $1,476,303
           2/12/2015             22,116                    $142.79            $3,157,943
            6/2/2016              9,991                    $175.07            $1,749,124
           5/11/2017             12,578                    $175.10            $2,202,407


       67.    Thus, in total, before the fraud was exposed, he sold 98,703 Company shares on

inside information, for which he received over $13.2 million. His insider sales made with

knowledge of material non-public information before the material misstatements and omissions

were exposed demonstrate his motive in facilitating and participating in the scheme.




                                               20
   Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 21 of 137 PageID #: 21



       68.    The Company’s 2019 Proxy Statement stated the following about Defendant

Benjamin:

       GERALD A. BENJAMIN has been with the Company since 1988, in his current
       position as Executive Vice President and Chief Administrative Officer since 2000
       and a director since 1994. He is also a member of our Executive Management
       Committee. Prior to holding his current position, Mr. Benjamin was Senior Vice
       President of Administration and Customer Satisfaction from 1993 to 2000.
       Mr. Benjamin was Vice President of Distribution Operations from 1990 to 1992
       and Director of Materials Management from 1988 to 1990. Before joining the
       Company in 1988, Mr. Benjamin was employed for 12 years at Estée Lauder, Inc.
       in various management positions, where his last position was Director of Materials
       Planning and Control. Mr. Benjamin brings experience to the Company’s Board of
       Directors in the areas of global services, human resources, operations and
       leadership. Mr. Benjamin directs our Global Services functions in North America,
       South America, Europe, Asia, Australia and New Zealand. These functions include
       all aspects of the supply chain (distribution, inventory management and
       transportation for over 3.5 million square feet of distribution space), human
       resources (for more than 18,000 employees in 31 countries), information services,
       customer services, security and financial operations.

       69.    Upon information and belief, Defendant Benjamin is a resident of New York.

       Defendant Breslawski

       70.    Defendant James P. Breslawski (“Breslawski”) has served as a Company director

since 1992, as President of the Company since 2005, and as Vice Chairman of the Company since

March 2018. He also serves as a member of the Company’s Executive Management Committee.

According to the 2019 Proxy Statement, as of March 25, 2019, Defendant Breslawski beneficially

owned 156,720 shares of the Company’s common stock. Given that the price per share of the

Company’s common stock at the close of trading on March 25, 2019 was $58.87, Defendant

Breslawski owned approximately $9,226,106 worth of Henry Schein stock.

       71.    For the fiscal year ended December 31, 2018, Defendant Breslawski received

$2,752,351 in compensation from the Company. This included $737,654 in salary, a $50,000




                                              21
   Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 22 of 137 PageID #: 22



bonus, $1,360,000 in stock awards, $516,408 in non-equity incentive plan compensation, and

$88,289 in all other compensation.

       72.    During the First Relevant Period, when the Company materially misstated

information to the investing public to keep the stock price inflated, and before the scheme was

exposed, Defendant Breslawski made the following sales of Company stock:

              Date           Number of Shares          Price Per Share         Proceeds
           3/11/2013             37,500                     $89.87            $3,370,125
          12/17/2013             57,754                    $111.95            $6,465,560
           3/11/2014             72,642                    $119.70            $8,695,029
           3/17/2015              9,359                    $139.55            $1,306,048
           3/18/2015              3,452                    $139.17             $480,414
            3/3/2016              7,166                    $167.51            $1,200,376
            3/6/2017              8,486                    $170.35            $1,445,590


       73.    Thus, in total, before the fraud was exposed, he sold 196,359 Company shares on

inside information, for which he received over $22.9 million. His insider sales made with

knowledge of material non-public information before the material misstatements and omissions

were exposed demonstrate his motive in facilitating and participating in the scheme.

       74.    The Company’s 2019 Proxy Statement stated the following about Defendant

Breslawski:

       JAMES P. BRESLAWSKI has been with the Company since 1980, in his current
       position as Vice Chairman since March 2018, President since 2005 and as a director
       since 1992. He is also a member of our Executive Management Committee.
       Mr. Breslawski held the position of Chief Executive Officer of our Global Dental
       Group from 2005 to March 2018. He also held the position of Executive Vice
       President and President of U.S. Dental from 1990 to 2005, with primary
       responsibility for the North American Dental Group. Between 1980 and 1990,
       Mr. Breslawski held various positions with us, including Chief Financial Officer,
       Vice President of Finance and Administration and Corporate Controller.
       Mr. Breslawski partners with our senior leadership team to address corporate and
       strategic priorities. Mr. Breslawski brings to the Company’s Board of Directors
       management and leadership experience. The Board of Directors is aided by




                                               22
   Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 23 of 137 PageID #: 23



       Mr. Breslawski’s understanding of the health care business and his keen business
       acumen, leadership ability and interpersonal skills. Mr. Breslawski has served as
       Chairman of the board of directors of the American Dental Trade Association,
       Chairman of the board of directors of the Dental Trade Alliance Foundation and
       President of the Dental Dealers of America. He is also a member of the Leadership
       Council, School of Dental Medicine at Harvard University, a former board member
       of the Dental Life Network (formerly the National Foundation of Dentistry for the
       Handicapped), a former member of the Board of Governors for St. John’s
       University and a former trustee of Long Island University. Mr. Breslawski is also a
       Certified Public Accountant.

       75.      Upon information and belief, Defendant Breslawski is a resident of New York.

       Defendant Brons

       76.      Defendant Paul Brons (“Brons”) has served as a Company director since 2005. He

also serves as a member of the Company’s Strategic Advisory Committee. According to the 2019

Proxy Statement, as of March 25, 2019, Defendant Brons beneficially owned 19,646 shares of the

Company’s common stock. Given that the price per share of the Company’s common stock at the

close of trading on March 25, 2019 was $58.87, Defendant Brons owned approximately

$1,156,560 worth of Henry Schein stock.

       77.      For the fiscal year ended December 31, 2018, Defendant Brons received $265,900

in compensation from the Company. This included $80,500 in fees earned or paid in cash and

$185,400 in stock awards.

       78.      During the First Relevant Period, when the Company materially misstated

information to the investing public to keep the stock price inflated, and before the scheme was

exposed, Defendant Brons made the following sales of Company stock:

                Date          Number of Shares         Price Per Share         Proceeds
             2/12/2014            15,000                   $115.06            $1,725,900
             5/15/2014             5,363                   $113.77             $610,148
             2/12/2015             9,835                   $142.35            $1,399,982
              5/6/2015             3,801                   $136.81             $519,995
             5/23/2016             3,282                   $169.91             $557,644



                                               23
   Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 24 of 137 PageID #: 24




             8/29/2016               3,381                  $164.03             $554,585
             3/13/2017               5,182                  $171.57             $889,075


       79.      Thus, in total, before the fraud was exposed, he sold 45,844 Company shares on

inside information, for which he received over $6.2 million. His insider sales made with knowledge

of material non-public information before the material misstatements and omissions were exposed

demonstrate his motive in facilitating and participating in the scheme.

       80.      The Company’s 2019 Proxy Statement stated the following about Defendant Brons:

       PAUL BRONS has been a director since 2005. Between 1994 and 2002, Mr. Brons
       served as an executive board member of Akzo Nobel, N.V. From 1965 to 1994,
       Mr. Brons held various positions with Organon International BV, including
       President from 1983 to 1994 and Deputy President from 1979 to 1983. From 1975
       to 1979, Mr. Brons served as the General Manager of the OTC operations of
       Chefaro, and from 1965 to 1975 in marketing and general management functions
       for Organon in various Middle East and Latin American countries. Both Organon
       and Chefaro operated within the Akzo Nobel group. Mr. Brons brings to the
       Company’s Board of Directors knowledge of the pharmaceutical industry and
       experience with international business operations and relations. The Board of
       Directors is also aided by Mr. Brons’ knowledge of European business culture and
       his strategic focus on European health care issues. Mr. Brons was honored in 1996
       by Her Majesty the Queen with the decoration of Knight of the Order of Lion of
       the Kingdom of the Netherlands, the country’s highest civilian order, conferred for
       his meritorious achievements for Akzo Nobel and other international activities.

       81.      Upon information and belief, Defendant Brons is a resident of New York.

       Defendant Goodman

       82.      Defendant Shira Goodman (“Goodman”) has served as a Company director since

May 2018. She also serves a member of the Company’s Nominating and Governance Committee

and Strategic Advisory Committee. According to the 2019 Proxy Statement, as of March 25, 2019,

Defendant Goodman beneficially owned 1,070 shares of the Company’s common stock. Given

that the price per share of the Company’s common stock at the close of trading on March 25, 2019

was $58.87, Defendant Goodman owned approximately $62,990 worth of Henry Schein stock.




                                                24
   Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 25 of 137 PageID #: 25



       83.    For the fiscal year ended December 31, 2018, Defendant Goodman received

$234,373 in compensation from the Company. This included $48,973 in fees earned or paid in

cash and $185,400 in stock awards.

       84.    The Company’s 2019 Proxy Statement stated the following about Defendant

Goodman:

       SHIRA GOODMAN has been a director since May 2018. Ms. Goodman currently
       serves as an Advisory Director for Charlesbank Capital Partners, LLC.
       Ms. Goodman was the Chief Executive Officer of Staples, Inc. from 2016 to
       January 2018 (including as President and interim CEO from June 2016 to
       September 2016). Ms. Goodman served in roles with increasing responsibility at
       Staples since joining in 1992, including President, North American Operations
       from January 2016 to June 2016, and President, North American Commercial from
       2014 to June 2016. Prior to that, she served as Executive Vice President of Global
       Growth from 2012 to 2014, Executive Vice President of Human Resources from
       2009 to 2012, Executive Vice President of Marketing from 2001 to 2009, and in
       various other management positions. Prior to Staples, Ms. Goodman worked at
       Bain & Company from 1986 to 1992, in project design, client relationships and case
       team management. While at Bain, Ms. Goodman championed the company’s initial
       business plan for its business-to-business delivery strategy. The Company values
       Ms. Goodman’s extensive experience in business operations, marketing, sales force
       management, business growth and distribution logistics. Additionally, the Board of
       Directors values Ms. Goodman’s knowledge of compensation and corporate
       governance matters. Ms. Goodman was listed in Fortune magazine’s Most
       Powerful Women in 2017. Ms. Goodman currently serves as a director of CarMax
       Inc. (and is Chair of its nominating and governance committee). During the past
       five years, Ms. Goodman served as a director of Staples, Inc.

       85.    Upon information and belief, Defendant Goodman is a resident of Massachusetts.

       Defendant Herring

       86.    Defendant Joseph L. Herring (“Herring”) has served as a Company director since

2016. He also serves as the Chair of the Company’s Regulatory, Compliance and Cybersecurity

Committee, and as a member of the Compensation Committee and Strategic Advisory Committee.

According to the 2019 Proxy Statement, as of March 25, 2019, Defendant Herring beneficially

owned 5,780 shares of the Company’s common stock. Given that the price per share of the




                                              25
   Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 26 of 137 PageID #: 26



Company’s common stock at the close of trading on March 25, 2019 was $58.87, Defendant

Herring owned approximately $340,268 worth of Henry Schein stock.

       87.    For the fiscal year ended December 31, 2018, Defendant Herring received $291,400

in compensation from the Company. This included $106,000 in fees earned or paid in cash and

$185,400 in stock awards.

       88.    The Company’s 2019 Proxy Statement stated the following about Defendant

Herring:

       JOSEPH L. HERRING has been a director since 2016. From 2005 to 2015,
       Mr. Herring served as Chief Executive Officer of Covance Inc., a drug development
       services company, and as Chairman of the board of directors of Covance from 2006
       until its acquisition by Laboratory Corporation of America, Inc. in 2015.
       Mr. Herring previously served in several executive roles with Covance, including
       President and Chief Operating Officer, President of Early Development Services
       and Corporate Vice President and General Manager for its North American
       Preclinical Operations. Prior to joining Covance, Mr. Herring held a variety of
       senior leadership positions with Caremark International and American Hospital
       Supply Corporation over the course of his 19 years with the combined companies.
       The Company’s Board of Directors values Mr. Herring’s more than 35 years of
       experience in the healthcare industry. Mr. Herring also brings to the Company’s
       Board of Directors comprehensive knowledge in pharmaceuticals, management,
       sales and corporate governance matters. Mr. Herring currently serves on the
       nonprofit board for University Medical Center of Princeton and previously served
       on the board of the Association of Clinical Research Organizations, of which he
       served as chairman. During the past five years, Mr. Herring served as a director of
       Covance Inc. and Team Health Holdings Inc.

       89.    Upon information and belief, Defendant Herring is a resident of Pennsylvania.

       Defendant Kabat

       90.    Defendant Donald J. Kabat (“Kabat”) served as a Company director from 1996

until he stepped down on May 31, 2018. According to the 2019 Proxy Statement, as of March 25,

2019, Defendant Kabat beneficially owned 29,815 shares of the Company’s common stock. Given

that the price per share of the Company’s common stock at the close of trading on March 25, 2019

was $58.87, Defendant Kabat owned approximately $1,755,209 worth of Henry Schein stock.




                                               26
   Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 27 of 137 PageID #: 27



       91.      For the fiscal year ended December 31, 2018, Defendant Kabat received $240,224

in compensation from the Company. This included $54,824 in fees earned or paid in cash and

$185,400 in stock awards.

       92.      During the First Relevant Period, when the Company materially misstated

information to the investing public to keep the stock price inflated, and before the scheme was

exposed, Defendant Kabat made the following sales of Company stock:

                Date          Number of Shares          Price Per Share         Proceeds
              3/8/2013            4,038                      $90.00             $363,420
             8/12/2013            2,500                     $106.25             $265,625
             2/12/2014            2,500                     $114.94             $287,350
              3/4/2014            5,000                     $119.15             $595,750
             5/19/2014            5,000                     $116.30             $581,500
             2/12/2015            5,000                     $142.68             $713,400
             3/10/2015            2,002                     $138.00             $276,276
             3/10/2016            1,218                     $168.38             $205,086
             2/27/2017            4,334                     $173.62             $752,469
              3/9/2017            1,993                     $171.58             $341,958


       93.      Thus, in total, before the fraud was exposed, he sold 33,585 Company shares on

inside information, for which he received over $4.3 million. His insider sales made with knowledge

of material non-public information before the material misstatements and omissions were exposed

demonstrate his motive in facilitating and participating in the scheme.

       94.      The Company’s 2017 Proxy Statement stated the following about Defendant Kabat:

       DONALD J. KABAT has been a director since 1996. Mr. Kabat was the Chief
       Financial Officer of Central Park Skaters, Inc. from 1992 to 1995 and the President
       of D.J.K. Consulting Services, Inc. from 1995 to 2006. From 1970 to 1992,
       Mr. Kabat was a partner in Andersen Consulting (now known as Accenture PLC
       Ireland), where he practiced a broad array of specialty services including
       organization, profit improvement, process re-engineering and cost justification
       studies. With his prior experience as a Certified Public Accountant and partner at a
       global accounting firm, Mr. Kabat brings to the Company’s Board of Directors
       strong skills in corporate finance, accounting and risk management. During his



                                                27
   Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 28 of 137 PageID #: 28



         consulting career with Andersen Consulting, Mr. Kabat helped launch an entirely
         new practice specialty called Change Management Services, which focused on
         human resource management encompassing methods to maintain continuous
         alignment of strategy, operations, culture and rewards. He was the recipient of the
         “Bravos” award for outstanding contribution to the Change Management practice.
         He has made numerous speeches, written articles and contributed chapters to
         specialized books (e.g., Budgeting: Key to Planning and Control; Management
         Controls for Professional Firms and The Change Management Handbook).
         Mr. Kabat also serves on the boards, and chairs committees, of several not-for-
         profit organizations.

         95.    Upon information and belief, Defendant Kabat is a resident of New York.

         Defendant Kuehn

         96.    Defendant Kurt P. Kuehn (“Kuehn”) has served as a Company director since 2016.

He also serves as the Chairperson of the Company’s Audit Committee, and as a member of the

Regulatory, Compliance and Cybersecurity Committee and the Technology Advisory Board.

According to the 2019 Proxy Statement, as of March 25, 2019, Defendant Kuehn beneficially

owned 6,246 shares of the Company’s common stock. Given that the price per share of the

Company’s common stock at the close of trading on March 25, 2019 was $58.87, Defendant Kuehn

owned approximately $367,702 worth of Henry Schein stock.

         97.    For the fiscal year ended December 31, 2018, Defendant Kuehn received $291,103

in compensation from the Company. This included $105,703 in fees earned or paid in cash and

$185,400 in stock awards.

         98.    The Company’s 2019 Proxy Statement stated the following about Defendant

Kuehn:

         KURT P. KUEHN has been a director since 2016. He is also a member of our
         Technology Advisory Board. Mr. Kuehn was Chief Financial Officer of United
         Parcel Service, Inc. (“UPS”), a global leader in logistics, from 2008 until 2015.
         Prior to his appointment as CFO, Mr. Kuehn was Senior Vice President Worldwide
         Sales and Marketing, leading the transformation of the sales organization to
         improve the global customer experience. Mr. Kuehn was UPS’ first Vice President
         of Investor Relations, taking the company public in 1999 in one of the largest IPOs




                                                 28
   Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 29 of 137 PageID #: 29



       in U.S. history. Since he joined UPS as a driver in 1977, Mr. Kuehn’s UPS career
       included leadership roles in sales and marketing, engineering, operations and
       strategic cost planning. He was also a member of UPS’ corporate sustainability
       steering committee, sponsored UPS’ first sustainability report and supported the
       sustainability activities of UPS for over 10 years. Mr. Kuehn is also a director at
       NCR Corporation (and is Chair of its audit committee and a member of its executive
       committee). Mr. Kuehn brings to the Company’s Board of Directors extensive
       experience with distribution logistics, and as the CFO of UPS for eight years,
       comprehensive knowledge in corporate finance and accounting. Additionally, the
       Board of Directors values Mr. Kuehn’s insights in strategic cost planning, corporate
       social responsibility and the needs of global customers. Mr. Kuehn was awarded
       the 2015 E3 Lifetime Service Award for sustainability support by the Metro Atlanta
       Chamber and the 2013 C.K. Prahalad Award for Global Business Sustainability
       Leadership from the Corporate Eco Forum. Additionally, Mr. Kuehn has published
       several articles on sustainability in various journals including co-authoring an
       article on the financial case for sustainability titled Sustainability a CFO Can Love
       (published in the Harvard Business Review). Mr. Kuehn is currently an active
       member of the Standards Board of the Sustainability Accounting Standards Board
       (SASB).

       99.    Upon information and belief, Defendant Kuehn is a resident of New York.

       Defendant Laskawy

       100.   Defendant Philip A. Laskawy (“Laskawy”) has served as a Company director since

2002, and as the Company’s lead director since 2012. He also serves as the Chairperson of the

Company’s Nominating and Governance Committee, and as a member of the Audit Committee.

Defendant Laskawy additionally serves on the board of directors of Covetrus. According to the

2019 Proxy Statement, as of March 25, 2019, Defendant Laskawy beneficially owned 54,117

shares of the Company’s common stock. Given that the price per share of the Company’s common

stock at the close of trading on March 25, 2019 was $58.87, Defendant Laskawy owned

approximately $3,185,867 worth of Henry Schein stock.

       101.   For the fiscal year ended December 31, 2018, Defendant Laskawy received

$314,400 in compensation from the Company. This included $129,000 in fees earned or paid in

cash and $185,400 in stock awards.




                                                29
   Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 30 of 137 PageID #: 30



       102.    During the First Relevant Period, when the Company materially misstated

information to the investing public to keep the stock price inflated, and before the scheme was

exposed, Defendant Laskawy made the following sales of Company stock:

              Date            Number of Shares          Price Per Share         Proceeds
           8/23/2013              21,637                    $103.59            $2,241,376
           2/12/2014               5,851                    $114.91             $672,338
            9/2/2014              15,438                    $119.40            $1,843,297
           3/11/2015               2,669                    $136.60             $364,580
           9/16/2015               4,000                    $136.20             $544,796
            3/4/2016               1,317                    $166.88             $219,780
            3/3/2017               2,086                    $171.23             $357,185
            3/8/2017               1,103                    $171.51             $189,175


       103.    Thus, in total, before the fraud was exposed, he sold 54,101 Company shares on

inside information, for which he received over $6.4 million. His insider sales made with knowledge

of material non-public information before the material misstatements and omissions were exposed

demonstrate his motive in facilitating and participating in the scheme.

       104.    The Company’s 2019 Proxy Statement stated the following about Defendant

Laskawy:

       PHILIP A. LASKAWY has been a director since 2002 and has served as our Lead
       Director since 2012. Mr. Laskawy joined the accounting firm of Ernst & Young
       LLP (now known as EY LLP) in 1961 and served as a partner in the firm from 1971
       to 2001, when he retired. Mr. Laskawy served in various senior management
       positions at Ernst & Young, including Chairman and Chief Executive Officer, to
       which he was appointed in 1994. Mr. Laskawy currently serves on the board of
       directors of Covetrus, Inc. (and serves as the lead independent director and as a
       member of its nominating and governance committee), Lazard Ltd. (and is
       Chairman of its audit committee and is a member of its compensation committee)
       and Loews Corporation (and is a member of its audit committee). As a Certified
       Public Accountant with over 50 years of experience, Mr. Laskawy brings to the
       Company’s Board of Directors exceptional skills in corporate finance and
       accounting, corporate governance, compliance, disclosure and international
       business conduct. Mr. Laskawy served on the American Institute of Certified
       Public Accountants to review and update rules regarding auditor independence. In




                                                30
   Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 31 of 137 PageID #: 31



         2006 and 2007, he served as Chairman and Vice Chairman of the International
         Accounting Standards Committee Foundation, which was created by the Securities
         and Exchange Commission and sets accounting standards in more than 100
         countries, and he served as a member of the 1999 Blue Ribbon Committee on
         Improving the Effectiveness of Corporate Audit Committees. During the past five
         years, Mr. Laskawy was the Non-Executive Chairman of Federal National
         Mortgage Association (Fannie Mae).

         105.   Upon information and belief, Defendant Laskawy is a resident of Connecticut.

         Defendant Margulies

         106.   Defendant Anne H. Margulies (“Margulies”) has served as a Company director

since May 2018. She also serves as a member of the Company’s Audit Committee and Regulatory,

Compliance and Cybersecurity Committee. According to the 2019 Proxy Statement, as of March

25, 2019, Defendant Margulies beneficially owned 2,749 shares of the Company’s common stock.

Given that the price per share of the Company’s common stock at the close of trading on March

25, 2019 was $58.87, Defendant Margulies owned approximately $161,833 worth of Henry Schein

stock.

         107.   For the fiscal year ended December 31, 2018, Defendant Margulies received

$232,873 in compensation from the Company. This included $47,473 in fees earned or paid in

cash and $185,400 in stock awards.

         108.   The Company’s 2019 Proxy Statement stated the following about Defendant

Margulies:

         ANNE H. MARGULIES has been a director since May 2018. She is also a member
         of our Technology Advisory Board. Ms. Margulies has been the Vice President and
         Chief Information Officer for Harvard University since 2010. She is responsible for
         information technology strategy, policies and services for the university. Prior to
         that, she was the Assistant Secretary for Information Technology and Chief
         Information Officer for the Commonwealth of Massachusetts from 2007 to 2010,
         responsible for the strategy, policies and overall management of information
         technology across the state’s government. With information technology playing an
         increasingly important role in the Company’s business, the Board of Directors
         values Ms. Margulies’ more than 35 years of information security expertise




                                                 31
   Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 32 of 137 PageID #: 32



       (including cybersecurity) and strategic information technology leadership.
       Ms. Margulies has been a member of the Massachusetts Technology Collaborative
       Board since 2012. In 2015, Ms. Margulies was named 2015 Boston CIO Leader of
       the Year by the Boston Business Journal along with the Boston CIO Leadership
       Association and in 2017, she was named by IDG Enterprises to the 2017 CIO Hall
       of Fame in CIO Magazine.

       109.   Upon information and belief, Defendant Margulies is a resident of Massachusetts.

       Defendant Mashima

       110.   Defendant Karyn Mashima (“Mashima”) served as a Company director from 2008

until she stepped down on May 28, 2014.

       111.   For the fiscal year ended December 31, 2014, Defendant Mashima received

$211,230 in compensation from the Company. This included $25,830 in fees earned or paid in

cash and $185,400 in stock awards.

       112.   The Company’s Schedule 14A filed with the SEC on April 14, 2014 (the “2014

Proxy Statement”), stated the following about Defendant Mashima:

       KARYN MASHIMA has been a director since 2008. Ms. Mashima, a private
       consultant, served as the Senior Vice President, Strategy and Technology of Avaya
       Inc. from 2000 to 2009. Prior to holding such position at Avaya, from 1994 to 2000,
       Ms. Mashima held similar positions with the Enterprise Communications unit of
       Lucent Technologies and AT&T. Ms. Mashima was Vice President of Marketing
       at Proteon Technologies, Inc. from 1992 to 1994 and Vice President of Marketing
       at Network Equipment Technologies, Inc. from 1990 to 1992. From 1984 to 1990,
       Ms. Mashima was Product and Marketing Manager at Hewlett-Packard Company.
       From 1981 to 1984, Ms. Mashima was employed at Xerox Corp., where her last
       position was Product Manager of Xerox’s Office Systems division. Ms. Mashima
       brings to the Company’s Board of Directors extensive executive experience with
       respect to technology strategies, business planning, market assessment, product
       development and competitive analysis. With technology (including value-added
       services) being one of the Company’s key business groups, the Board of Directors
       values Ms. Mashima’s insight regarding future technological needs of the
       Company, particularly as the health care industry continues to expand into
       electronic health records. Additionally, Ms. Mashima has extensive experience in
       mergers and acquisitions and international business operations and relations.
       Ms. Mashima is a recognized industry leader, and frequently presents at major
       industry conferences. She was named a Woman of Influence for 2005
       by NJBiz magazine and to the First Annual List of Tech Women to Watch by the




                                               32
   Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 33 of 137 PageID #: 33



       executive search firm Christian & Timbers. Ms. Mashima is a member of Women’s
       Corporate Directors International).

       113.    Upon information and belief, Defendant Mashima is a resident of New York.

       Defendant Matthews

       114.    Defendant Norman S. Matthews (“Matthews”) served as a Company director from

2002 until he stepped down on May 31, 2016.

       115.    For the fiscal year ended December 31, 2016, Defendant Matthews received

$287,961 in compensation from the Company. This included $44,319 in fees earned or paid in

cash and $185,400 in stock awards.

       116.    During the First Relevant Period, when the Company materially misstated

information to the investing public to keep the stock price inflated, and before the scheme was

exposed, Defendant Matthews made the following sales of Company stock:

              Date            Number of Shares          Price Per Share         Proceeds
           8/22/2013               9,851                    $103.96            $1,024,109
           5/28/2014               6,637                    $118.68             $787,679
          11/14/2014              15,438                    $129.54            $1,999,838
           2/12/2015               3,308                    $142.56             $471,588
           3/13/2015               9,200                    $136.53            $1,256,122
           3/14/2016               5,335                    $167.76             $894,999


       117.    Thus, in total, before the fraud was exposed, he sold 49,769 Company shares on

inside information, for which he received over $6.4 million. His insider sales made with knowledge

of material non-public information before the material misstatements and omissions were exposed

demonstrate his motive in facilitating and participating in the scheme.

       118.    The Company’s Schedule 14A filed with the SEC on April 24, 2015 (the “2015

Proxy Statement”), stated the following about Defendant Matthews:




                                                33
   Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 34 of 137 PageID #: 34



       NORMAN S. MATTHEWS has been a director since 2002. Since 1989,
       Mr. Matthews has worked as an independent consultant and venture capitalist.
       From 1978 to 1988, Mr. Matthews served in various senior management positions
       for Federated Department Stores, Inc., including President from 1987 to 1988.
       Mr. Matthews currently serves on the Board of Directors of Duff & Phelps Corp.,
       Party City Holdings, Inc., Spectrum Brands, Inc. (as Chairman of its nominating
       and governance committee) and as Chairman of the Board of The Children’s Place
       Retail Stores, Inc. Mr. Matthews brings to the Company’s Board of Directors
       extensive experience in strategic marketing and sales with over 30 years of
       experience as a senior business leader in marketing and merchandising at large
       public companies and valuable expertise in compensation programs and strategy.
       In 2005, Mr. Matthews was named as one of eight outstanding directors by the
       Outstanding Directors Exchange (an annual award voted on by peer directors and
       awarded to an outstanding director for the key role he played during a crisis,
       business transformation or turnaround). During the past five years, Mr. Matthews
       served on the Boards of Directors of The Progressive Corporation, Finlay
       Enterprise, Inc. and Finlay Fine Jewelry Corporation.

       119.   Upon information and belief, Defendant Matthews is a resident of New York.

       Defendant Mlotek

       120.   Defendant Mark E. Mlotek (“Mlotek”) has served as a Company director since

1995, and as Executive Vice President and Chief Strategic Officer of the Company since 2012. He

also serves as a member of the Company’s Executive Management Committee and the Technology

Advisory Board. According to the 2019 Proxy Statement, as of March 25, 2019, Defendant Mlotek

beneficially owned 35,698 shares of the Company’s common stock. Given that the price per share

of the Company’s common stock at the close of trading on March 25, 2019 was $58.87, Defendant

Mlotek owned approximately $2,101,541 worth of Henry Schein stock.

       121.   For the fiscal year ended December 31, 2018, Defendant Mlotek received

$2,483,724 in compensation from the Company. This included $582,096 in salary, a $25,000

bonus, $1,190,000 in stock awards, $615,426 in non-equity incentive plan compensation, and

$71,202 in all other compensation.




                                              34
   Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 35 of 137 PageID #: 35



       122.    During the First Relevant Period, when the Company materially misstated

information to the investing public to keep the stock price inflated, and before the scheme was

exposed, Defendant Mlotek made the following sales of Company stock:

              Date            Number of Shares          Price Per Share         Proceeds
            3/8/2013               1,451                     $90.16             $130,822
           3/11/2013               9,110                     $89.43             $814,707
          12/19/2013              22,004                    $112.22            $2,469,222
           2/25/2014              20,333                    $119.16            $2,422,880
           11/7/2014               6,262                    $128.75             $806,201
           2/12/2015               6,875                    $142.55             $980,031
           11/5/2015               2,952                    $155.00             $457,560
           11/3/2016               2,417                    $155.19             $375,094
           3/17/2017               5,559                    $170.98             $950,477


       123.    Thus, in total, before the fraud was exposed, he sold 76,963 Company shares on

inside information, for which he received over $9.4 million. His insider sales made with knowledge

of material non-public information before the material misstatements and omissions were exposed

demonstrate his motive in facilitating and participating in the scheme.

       124.    The Company’s 2019 Proxy Statement stated the following about Defendant

Mlotek:

       MARK E. MLOTEK has been with the Company since 1994, in his current position
       as Executive Vice President and Chief Strategic Officer since 2012 and as a director
       since 1995. He is also a member of our Executive Management Committee and our
       Technology Advisory Board. Mr. Mlotek was Senior Vice President and
       subsequently Executive Vice President of the Corporate Business Development
       Group between 2000 and 2012. Prior to that, Mr. Mlotek was Vice President,
       General Counsel and Secretary from 1994 to 1999. Prior to joining the Company,
       from 1989 to 1994, Mr. Mlotek was a partner in the law firm of Proskauer Rose
       LLP, the Company’s principal law firm and one of the largest firms in the nation,
       specializing in mergers and acquisitions, corporate reorganizations and tax law. As
       the Company continues to grow through strategic acquisitions, the Board of
       Directors values Mr. Mlotek’s extensive legal, merger and acquisition and business
       development experience as well as his drive for innovation and his entrepreneurial




                                                35
   Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 36 of 137 PageID #: 36



       spirit. Mr. Mlotek also manages the Company’s important supplier partnership
       arrangements and global strategic planning function.

       125.   Upon information and belief, Defendant Mlotek is a resident of New York.

       Defendant Raphael

       126.   Defendant Carol Raphael (“Raphael”) has served as a Company director since

2012. She also serves as a member of the Company’s Strategic Advisory Committee and the

Regulatory, Compliance and Cybersecurity Committee. According to the 2019 Proxy Statement,

as of March 25, 2019, Defendant Raphael beneficially owned 15,904 shares of the Company’s

common stock. Given that the price per share of the Company’s common stock at the close of

trading on March 25, 2019 was $58.87, Defendant Raphael owned approximately $936,268 worth

of Henry Schein stock.

       127.   For the fiscal year ended December 31, 2018, Defendant Raphael received

$271,900 in compensation from the Company. This included $86,500 in fees earned or paid in

cash and $185,400 in stock awards.

       128.   The Company’s 2019 Proxy Statement stated the following about Defendant

Raphael:

       CAROL RAPHAEL has been a director since 2012. Ms. Raphael currently serves
       as a Senior Advisor for Manatt Health Solutions, the interdisciplinary policy and
       business advisory division of Manatt, Phelps & Phillips, L.L.P., a leading law firm
       in the United States. Ms. Raphael served as the President and Chief Executive
       Officer of the Visiting Nurse Service of New York from 1989 to 2011. Prior to the
       Visiting Nurse Service of New York, Ms. Raphael held executive positions at Mt.
       Sinai Medical Center and in New York City government. Ms. Raphael served on
       the Federal Bipartisan Commission on Long Term Care, the Medicare Payment
       Advisory Commission (MedPAC), the New York State Medicaid Redesign Team
       and was an Advanced Leadership Fellow at Harvard University. She is the Chair of
       the board of the Long Term Quality Alliance and a board member of the New York
       eHealth Collaborative, which is implementing a statewide, standardized platform
       for the exchange of health information. She also was the Chair of the national
       AARP board and co-chaired the West Health Advisory Council on Emergency
       Department to Home-Based Healthcare. As a nationally recognized industry leader,




                                               36
   Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 37 of 137 PageID #: 37



       Ms. Raphael brings to the Company’s Board of Directors extensive knowledge and
       experience in health policy, economics, management, clinical services, home
       healthcare and new models of integrated care (particularly for chronically ill and
       long term care populations). Ms. Raphael’s strategic insights into the health care
       needs of an aging population and her invaluable experience advancing the adoption
       of health information technology is valued by the Company, especially in
       connection with its strategic plan for growth and innovative solutions. Ms. Raphael
       currently serves on several non-profit boards including: the Primary Care
       Development Corporation; the Medicare Rights Center; the SCAN Foundation; the
       Commonwealth Care Alliance; and the Kaiser Permanente School of Medicine.
       Ms. Raphael is also a member of several advisory boards including the Harvard
       T.H. Chan School of Public Health’s Policy and Management Executive Council,
       the New York City Age-Friendly Commission, the New York State Quality
       Advisory Committee and Honor Technology, Inc.’s Advisory Board. Ms. Raphael
       co-edited the book “Home Based Care for a New Century”, was a Visiting Fellow
       at the King’s Fund in the United Kingdom and was listed in Crain’s New York
       Business 50 Most Powerful Women in 2009. Ms. Raphael is currently a member of
       The RAND Corporation’s RAND Health Board of Advisors.

       129.   Upon information and belief, Defendant Raphael is a resident of New York.

       Defendant Rekow

       130.   Defendant E. Dianne Rekow (“Rekow”) has served as a Company director since

2014. She also serves as a member of the Company’s Strategic Advisory Committee. According

to the 2019 Proxy Statement, as of March 25, 2019, Defendant Rekow beneficially owned 14,203

shares of the Company’s common stock. Given that the price per share of the Company’s common

stock at the close of trading on March 25, 2019 was $58.87, Defendant Rekow owned

approximately $836,130 worth of Henry Schein stock.

       131.   For the fiscal year ended December 31, 2018, Defendant Rekow received $272,123

in compensation from the Company. This included $86,723 in fees earned or paid in cash and

$185,400 in stock awards.

       132.   The Company’s 2019 Proxy Statement stated the following about Defendant

Rekow:




                                               37
   Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 38 of 137 PageID #: 38



       E. DIANNE REKOW, DDS, PH.D. has been a director since 2014. Dr. Rekow was
       Dean of the Dental Institute at King’s College London and Professor of
       Orthodontics from 2012 through 2016. From 2002 to 2012, Dr. Rekow was a
       Professor of Orthodontics at New York University (NYU), during which time she
       was Senior Vice Provost of Engineering Technology at NYU (from 2008 to 2012)
       and was Provost of Polytechnic Institute of NYU (from 2009 to 2012). Dr. Rekow
       has been President of both the International Association for Dental Research and
       the American Association of Dental Research and, from 2000 to 2011, was an
       American Dental Association Consultant to the Council on Scientific Affairs. In
       2012, she was elected to the Faculty of Dental Surgery of the Royal College of
       Surgeons (England). Dr. Rekow is an internationally known authority on the
       performance of new materials and products for use in aesthetic and restorative
       dentistry and was one of the early pioneers in digital dentistry, capitalizing on her
       engineering education and industry experience. Dr. Rekow’s team has also carried
       out research into the use of bio-engineered tissue to facilitate bone replacement in
       people who have been disfigured by disease or developmental defects. Dr. Rekow
       holds a number of patents in the dental field and is the author of, or contributor to,
       more than one hundred publications. Dr. Rekow brings to the Company’s Board of
       Directors extensive experience with dental product development and knowledge of
       innovative clinical dental practices. Additionally, the Board of Directors values
       Dr. Rekow’s insights into the needs of future dental practitioners and the global
       dental industry.

       133.   Upon information and belief, Defendant Rekow is a resident of the United

Kingdom.

       Defendant Sheares

       134.   Defendant Bradley T. Sheares (“Sheares”) has served as a Company director since

2010. He also serves as the Chairperson of the Company’s Strategic Advisory Committee, and as

a member of the Compensation Committee and the Nominating and Governance Committee.

According to the 2019 Proxy Statement, as of March 25, 2019, Defendant Sheares beneficially

owned 30,850 shares of the Company’s common stock. Given that the price per share of the

Company’s common stock at the close of trading on March 25, 2019 was $58.87, Defendant

Sheares owned approximately $1,816,139 worth of Henry Schein stock.




                                                38
   Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 39 of 137 PageID #: 39



       135.    For the fiscal year ended December 31, 2018, Defendant Sheares received $282,177

in compensation from the Company. This included $96,777 in fees earned or paid in cash and

$185,400 in stock awards.

       136.    During the First Relevant Period, when the Company materially misstated

information to the investing public to keep the stock price inflated, and before the scheme was

exposed, Defendant Sheares made the following sale of Company stock:

              Date           Number of Shares         Price Per Share         Proceeds
           2/23/2017              740                     $172.12             $127,368


       137.    His insider sale made with knowledge of material non-public information before

the material misstatements and omissions were exposed demonstrates his motive in facilitating

and participating in the scheme.

       138.    The Company’s 2019 Proxy Statement stated the following about Defendant

Sheares:

       BRADLEY T. SHEARES, PH.D. has been a director since 2010. Dr. Sheares
       served as Chief Executive Officer of Reliant Pharmaceuticals, Inc., from January
       2007 through its acquisition by GlaxoSmithKline plc in December 2007. Prior to
       joining Reliant, from 2001 until 2006, Dr. Sheares served as President of U.S.
       Human Health for Merck & Co. As a member of Merck’s management committee,
       Dr. Sheares had responsibility for formulating global business strategies,
       operations management and the development and implementation of corporate
       policies. As the former Chief Executive Officer of Reliant Pharmaceuticals and
       with 20 years in the pharmaceutical industry, Dr. Sheares brings to the Company’s
       Board of Directors extensive health care knowledge and experience in sales,
       marketing, brand management, research and development, complex regulatory and
       legal issues, risk management and mergers and acquisitions. As a director of other
       public companies, Dr. Sheares has been involved in succession planning,
       compensation, employee management and the evaluation of acquisition
       opportunities. During the past five years, Dr. Sheares served as a director of
       Covance Inc., Honeywell International, Inc. and The Progressive Corporation.

       139.    Upon information and belief, Defendant Sheares is a resident of New York.

       Defendant L. Sullivan




                                              39
   Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 40 of 137 PageID #: 40



       140.    Defendant Louis W. Sullivan (“L. Sullivan”) served as a Company director from

2003 until he stepped down on May 31, 2016.

       141.    For the fiscal year ended December 31, 2016, Defendant L. Sullivan received

$280,697 in compensation from the Company. This included $37,055 in fees earned or paid in

cash and $185,400 in stock awards.

       142.    During the First Relevant Period, when the Company materially misstated

information to the investing public to keep the stock price inflated, and before the scheme was

exposed, Defendant L. Sullivan made the following sales of Company stock:

              Date            Number of Shares          Price Per Share         Proceeds
           8/20/2013              15,000                    $103.91            $1,558,650
           5/13/2014               1,638                    $116.00             $189,999
           8/29/2014              17,262                    $120.11            $2,073,425
          11/17/2015              15,622                    $154.24            $2,409,459


       143.    Thus, in total, before the fraud was exposed, he sold 49,522 Company shares on

inside information, for which he received over $6.2 million. His insider sales made with knowledge

of material non-public information before the material misstatements and omissions were exposed

demonstrate his motive in facilitating and participating in the scheme.

       144.    The 2015 Proxy Statement stated the following about Defendant L. Sullivan:

       LOUIS W. SULLIVAN, M.D. has been a director since 2003. Dr. Sullivan is
       President Emeritus of Morehouse School of Medicine. From 1981 to 1989 and from
       1993 to 2002, Dr. Sullivan was President of Morehouse School of Medicine. From
       1989 to 1993, Dr. Sullivan served as U.S. Secretary of Health and Human Services.
       Dr. Sullivan currently serves on the Board of Directors of United Therapeutics
       Corporation (as a member of its compensation committee, nominating and
       governance committee and scientific committee) and Emergent BioSolutions Inc.
       (as a member of its compensation committee, as a member of its nominating and
       corporate governance committee and as a member of its audit committee). As the
       Company continues to develop relationships with medical, dental and veterinary
       universities and seeks to be awarded governmental bids, Dr. Sullivan’s extensive
       experience in government and governmental relations, in-depth knowledge of




                                                40
   Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 41 of 137 PageID #: 41



        health care and health care policy and inside view of health care in academia is
        extremely beneficial to the Board of Directors. Dr. Sullivan served as Chair of the
        President’s Commission on Historically Black Colleges and Universities from 2002
        to 2009, and was Co-chair of the President’s Commission on HIV and AIDS from
        2001 to 2006. Dr. Sullivan is the founding dean of Morehouse School of Medicine,
        the founding president of the Association of Minority Health Professions Schools
        and is a member of the boards of numerous charitable organizations. Dr. Sullivan
        is the recipient of more than 60 honorary degrees. During the past five years,
        Dr. Sullivan served on the Board of Directors of BioSante Pharmaceuticals, Inc.

        145.    Upon information and belief, Defendant L. Sullivan is a resident of Georgia.

                FIDUCIARY DUTIES OF THE INDIVIDUAL DEFENDANTS

        146.    By reason of their positions as officers and/or directors of Henry Schein, and

because of their ability to control the business and corporate affairs of Henry Schein, the Individual

Defendants owed Henry Schein and its shareholders fiduciary obligations of trust, loyalty, good

faith, and due care, and were and are required to use their utmost ability to control and manage

Henry Schein in a fair, just, honest, and equitable manner. The Individual Defendants were and

are required to act in furtherance of the best interests of Henry Schein and its shareholders so as to

benefit all shareholders equally.

        147.    Each director and officer of the Company owes to Henry Schein and its

shareholders the fiduciary duty to exercise good faith and diligence in the administration of the

Company and in the use and preservation of its property and assets and the highest obligations of

fair dealing.

        148.    The Individual Defendants, because of their positions of control and authority as

directors and/or officers of Henry Schein, were able to and did, directly or indirectly, exercise

control over the wrongful acts complained of herein.

        149.    To discharge their duties, the controlling shareholder, officers and directors of

Henry Schein were required to exercise reasonable and prudent supervision over the management,

policies, controls, and operations of the Company.



                                                 41
   Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 42 of 137 PageID #: 42



       150.    Each Individual Defendant, by virtue of his or her position as a director and/or

officer, owed to the Company and to its shareholders the highest fiduciary duties of loyalty, good

faith, and the exercise of due care and diligence in the management and administration of the

affairs of the Company, as well as in the use and preservation of its property and assets. The

conduct of the Individual Defendants complained of herein involves a knowing and culpable

violation of their obligations as directors and officers of Henry Schein, the absence of good faith

on their part, or a reckless disregard for their duties to the Company and its shareholders that the

Individual Defendants were aware or should have been aware posed a risk of serious injury to the

Company.

       151.    As senior executive officers and directors of a publicly-traded company whose

common stock was registered with the SEC pursuant to the Exchange Act and traded on NASDAQ,

the Individual Defendants had a duty to prevent and not to effect the dissemination of inaccurate

and untruthful information with respect to the Company’s financial condition, performance,

growth, operations, financial statements, business, products, management, earnings, internal

controls, and present and future business prospects, including the dissemination of false

information regarding the Company’s business, prospects, and operations, and had a duty to cause

the Company to disclose in its regulatory filings with the SEC all those facts described in this

Complaint that it failed to disclose, so that the market price of the Company’s common stock

would be based upon truthful and accurate information.

       152.    To discharge their duties, the officers and directors of Henry Schein were required

to exercise reasonable and prudent supervision over the management, policies, practices, and

internal controls of the Company. By virtue of such duties, the officers and directors of Henry

Schein were required to, among other things:




                                                42
   Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 43 of 137 PageID #: 43



               (a)     ensure that the Company was operated in a diligent, honest, and prudent

manner in accordance with the laws and regulations of Delaware, New York, and the United States,

and pursuant to Henry Schein’s own Code of Ethics for Senior Financial Officers (the “Code of

Ethics”) and Worldwide Business Standards (the “Business Standards”);

               (b)     conduct the affairs of the Company in an efficient, business-like manner so

as to make it possible to provide the highest quality performance of its business, to avoid wasting

the Company’s assets, and to maximize the value of the Company’s stock;

               (c)     remain informed as to how Henry Schein conducted its operations, and,

upon receipt of notice or information of imprudent or unsound conditions or practices, to make

reasonable inquiry in connection therewith, and to take steps to correct such conditions or

practices;

               (d)     establish and maintain systematic and accurate records and reports of the

business and internal affairs of Henry Schein and procedures for the reporting of the business and

internal affairs to the Board and to periodically investigate, or cause independent investigation to

be made of, said reports and records;

               (e)     maintain and implement an adequate and functioning system of internal

legal, financial, and management controls, such that Henry Schein’s operations would comply with

all applicable laws and Henry Schein’s financial statements and regulatory filings filed with the

SEC and disseminated to the public and the Company’s shareholders would be accurate;

               (f)     exercise reasonable control and supervision over the public statements

made by the Company’s officers and employees and any other reports or information that the

Company was required by law to disseminate;




                                                43
   Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 44 of 137 PageID #: 44



                (g)    refrain from unduly benefiting themselves and other Company insiders at

the expense of the Company; and

                (h)    examine and evaluate any reports of examinations, audits, or other financial

information concerning the financial affairs of the Company and to make full and accurate

disclosure of all material facts concerning, inter alia, each of the subjects and duties set forth

above.

         153.   Each of the Individual Defendants further owed to Henry Schein and the

shareholders the duty of loyalty requiring that each favor Henry Schein’s interest and that of its

shareholders over their own while conducting the affairs of the Company and refrain from using

their position, influence or knowledge of the affairs of the Company to gain personal advantage.

         154.   At all times relevant hereto, the Individual Defendants were the agents of each other

and of Henry Schein and were at all times acting within the course and scope of such agency.

         155.   Because of their advisory, executive, managerial, and directorial positions with

Henry Schein, each of the Individual Defendants had access to adverse, non-public information

about the Company.

         156.   The Individual Defendants, because of their positions of control and authority, were

able to and did, directly or indirectly, exercise control over the wrongful acts complained of herein,

as well as the contents of the various public statements issued by Henry Schein.

         CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION

         157.   In committing the wrongful acts alleged herein, the Individual Defendants have

pursued, or joined in the pursuit of, a common course of conduct, and have acted in concert with

and conspired with one another in furtherance of their wrongdoing. The Individual Defendants

caused the Company to conceal the true facts as alleged herein. The Individual Defendants further

aided and abetted and assisted each other in breaching their respective duties.



                                                 44
   Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 45 of 137 PageID #: 45



       158.    The purpose and effect of the conspiracy, common enterprise, and common course

of conduct was, among other things, to: (i) facilitate and disguise the Individual Defendants’

violations of law, including breaches of fiduciary duty, unjust enrichment, waste of corporate

assets, and Sections 14(a), 10(b) and 20(a) of the Exchange Act; (ii) conceal adverse information

concerning the Company’s operations, financial condition, future business prospects, and internal

controls; and (iii) artificially inflate the Company’s stock price.

       159.    The Individual Defendants accomplished their conspiracy, common enterprise, and

common course of conduct by causing the Company purposefully or recklessly to conceal material

facts, fail to correct such misrepresentations, and violate applicable laws. In furtherance of this

plan, conspiracy, and course of conduct, the Individual Defendants collectively and individually

took the actions set forth herein. Because the actions described herein occurred under the authority

of the Board, each of the Individual Defendants who is a director of Henry Schein was a direct,

necessary, and substantial participant in the conspiracy, common enterprise, and common course

of conduct complained of herein.

       160.    Each of the Individual Defendants aided and abetted and rendered substantial

assistance in the wrongs complained of herein. In taking such actions to substantially assist the

commission of the wrongdoing complained of herein, each of the Individual Defendants acted with

actual or constructive knowledge of the primary wrongdoing, either took direct part in, or

substantially assisted in the accomplishment of that wrongdoing, and was or should have been

aware of his or her overall contribution to and furtherance of the wrongdoing.

       161.    At all times relevant hereto, each of the Individual Defendants was the agent of

each of the other Individual Defendants, and of Henry Schein, and was at all times acting within

the course and scope of such agency.




                                                  45
   Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 46 of 137 PageID #: 46



         HENRY SCHEIN’S BUSINESS STANDARDS AND CODE OF ETHICS

       162.   The Company’s Business Standards state that the “[Business Standards] describe

the ethical and legal responsibilities that all Team Schein Members are expected to uphold. Team

Schein Members include employees and officers of Henry Schein and its subsidiaries and

affiliates, and members of our Board of Directors.”

       163.   The Business Standards provide, as to “Compliance with Laws,” that:

       The first and foremost obligation of all Team Schein Members is to obey the laws
       of the countries and communities in which Henry Schein does business. Any case
       of noncompliance with applicable law may subject a Team Schein Member to
       disciplinary action up to and including termination of employment. The fact that in
       some countries certain conduct is legally prohibited, but these prohibitions are not
       enforced in practice, or their violation is not subject to public criticism or censure,
       will not excuse an illegal action by a Team Schein Member.

       164.   The Business Standards provide, as to “Marketing and Sales Practices,” that:

       Henry Schein is confident in its ability to succeed in a fair, open, and competitive
       marketplace. Individuals responsible for merchandising, sales, marketing, and
       business development must be familiar with local, regional, and country-specific
       laws that govern advertising and competitive practices of the marketing industry.
       Product, service, and pricing claims or disclosures, or comparisons with
       competitors’ products should be accurate.

       165.   The Business Standards provide, as to “Antitrust Laws and Fair Competition,” that:

       Team Schein Members are expected to comply fully with all applicable antitrust
       laws in carrying out the business of the Company. Antitrust laws may affect a
       number of the activities of the Company, and Team Schein Members should be
       knowledgeable as to their impact in the day-to-day conduct of our business.
       Penalties for violations of the antitrust laws can be substantial and include fines and
       imprisonment. Penalties can be imposed on Henry Schein as well as on Team
       Schein Members who engage in illegal activities.

       Under antitrust laws, agreements and conduct that restrict competition may be
       illegal. For example, agreements between competitors to fix prices for services or
       products, or to allocate customers or territories among competitors, are always
       illegal and should not be entered into by any Team Schein Member. In addition,
       due to the sensitive nature of these topics, Team Schein Members should not enter
       into discussions related to such matters with any competitors. Some types of
       arrangements, such as exclusivity arrangements with a supplier or customer,
       restrictions on the resale of items, arrangements that involve packaging the sale or



                                                 46
Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 47 of 137 PageID #: 47



   lease of one product based on the sale or lease of another, and pricing differently to
   competing customers may also have legal implications depending on the
   circumstances. Team Schein Members should consult with the General Counsel’s
   office before engaging in activities that might have legal implications under the
   antitrust laws.

   166.   The Business Standards provide, as to “Competitive Information,” that:

   Special care must be taken in business contacts with Henry Schein’s competitors.
   Many of these contacts, such as attendance at business shows or trade seminars and
   participation in trade associations, are acceptable as long as proper procedures are
   followed. Team Schein Members who attend a professional or trade association
   meeting or belong to a trade association where it is possible that confidential or
   non-public information regarding the Company or its competitors may be discussed
   or made available should first clear such activities with the General Counsel’s
   office.

   Although it is in the Company’s interests to obtain information about competitors,
   that information generally should not be obtained directly from the competitors
   themselves. Nor should any improper means be used to acquire a competitor’s trade
   secrets or confidential information. Information about prices is especially sensitive.
   Although you may obtain published pricing information of competitors through
   normal publicly available channels, you should avoid discussing any price
   information with competitors or obtaining nonpublished price information from
   them.

   In contacts with competitors, Team Schein Members should avoid discussing
   pricing policies or analyses, costs, profits or profit margins, inventories, market
   shares or markets, customers, distribution and supply practices, market surveys, and
   studies or any other competitive or proprietary information. Agreements on or
   discussions of these subjects with competitors can be illegal.

   167.   The Business Standards provide, as to “Financial Reporting and Records,” that:

   Henry Schein has established and maintains a high standard of transparency,
   accuracy and completeness in the documentation and reporting of all financial
   information. Our financial records serve as the basis for managing our business and
   are important in meeting our obligations to colleagues, shareholders, and the public
   for full, fair, and understandable public reporting and communications. These
   records are also necessary for substantiation of compliance with tax, financial, and
   other reporting requirements.

   All financial information must reflect actual transactions and conform to generally
   accepted accounting principles. All information relating to the Company’s business
   must be reported and recorded accurately. No false or misleading entries may be
   made in the books and records of the Company, and Team Schein Members may




                                            47
   Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 48 of 137 PageID #: 48



       not engage in any arrangement that would result in such entries. No undisclosed or
       unrecorded funds or assets may be established.

       Henry Schein maintains a system of internal controls to provide reasonable
       assurances that all transactions are executed in accordance with management’s
       authorization and are properly accounted for and recorded. All Team Schein
       Members must take appropriate steps to ensure that their team members comply
       with these internal controls. No Team Schein Member shall, at any time, offer or
       provide to anyone monetary compensation, gifts, or kickbacks to obtain or transact
       business on behalf of the Company. Any Team Schein Member who believes that
       a payment is to be used for an improper purpose or who is aware of any action
       prohibited by the above, must promptly report the matter to the Team Schein
       Member’s supervisor, the Chief Compliance Officer or any member of the
       Compliance Committee or Henry Schein’s confidential Compliance Helpline (see
       inside back cover for further details).

       168.       The Business Standards provide, as to the Company’s “Prohibition on Insider

Trading,” that:

       In the course of employment with Henry Schein, Team Schein Members may come
       into possession of confidential and highly sensitive information about Henry Schein
       or other publicly held companies. Much of this information has the potential to
       affect the market price of securities issued by the companies involved. National and
       state securities laws and regulations prohibit Team Schein Members from insider
       trading, i.e., purchasing or selling a security either personally or on behalf of others
       at a time when the person trading in that security possesses material, nonpublic
       information about the issuer of the security.

       To limit the potential exposure of Henry Schein and Team Schein Members to
       insider trading liability, Team Schein Members should not discuss material
       nonpublic information except as required in confidential business meetings with
       those who require the information for their official duties. Team Schein Members
       should also safeguard computer and hard copy files containing material nonpublic
       information. In addition, certain Team Schein Members and their families are
       prohibited from buying or selling Henry Schein stock or other Henry Schein
       securities except during specified periods.

       169.       The Business Standards provide, as to “Protecting Assets,” that:

       All Team Schein Members are entrusted with the care of numerous Company
       assets, and have a special responsibility to protect and judiciously utilize them. This
       includes not only cash and other financial assets, but also assets like facilities and
       equipment, inventory, computers, sensitive data, and supplies. An act by a Team
       Schein Member that involves theft, fraud, embezzlement, misuse or
       misappropriation of Company assets may subject the Team Schein Member to
       disciplinary action up to and including termination of employment.




                                                  48
Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 49 of 137 PageID #: 49



   170.   The Business Standards provide, as to “Records Retention,” that:

   Team Schein Members are responsible for maintaining the accuracy,
   confidentiality and security of all of their records. Henry Schein is subject to legal
   and regulatory requirements regarding the retention and disposal of records. In the
   event the Company receives any notice of pending or potential litigation,
   government investigation or government audit, Team Schein Members should note
   that the regular operation of Henry Schein’s records retention policy, insofar as it
   covers disposal of records, should stop immediately. No Team Schein Member
   should ever, under any circumstances, destroy any Henry Schein record in
   anticipation or contemplation of a request for such records in litigation or from any
   governmental agency.

   A Team Schein Member receiving information regarding pending or potential
   litigation, governmental investigation or audit should promptly notify the General
   Counsel’s office.

   171.   The Business Standards provide, as to “Regulatory Compliance,” that:

   Henry Schein is subject to a variety of national, state, and local regulations that are
   enforced by numerous agencies. These agencies include the Food and Drug
   Administration, the Drug Enforcement Administration, the Occupational Safety
   and Health Administration, the Department of Transportation, the Federal Aviation
   Administration, the Environmental Protection Agency, the Securities and Exchange
   Commission, and the Bureau of Customs and Border Protection in the United
   States, and comparable agencies in other countries.

   Henry Schein depends on every Team Schein Member to uphold the Company’s
   regulatory reputation. Whenever a Team Schein Member has any concerns about
   regulatory compliance, he or she should promptly inform a supervisor, or escalate
   to the Regulatory and Quality Affairs Department. They may also report violations
   to the Chief Compliance Officer’s office or Henry Schein’s confidential
   Compliance Helpline (see inside back cover for further details).

   172.   Additionally, the Code of Ethics provides that the Company’s CEO and CFO must:

           (1)    maintain high standards of honest and ethical conduct and avoid any
   actual or apparent conflict of interest;

          (2)     report to the Audit Committee of the Board of Directors any conflict
   of interest that may arise and any material transaction or relationship that
   reasonably could be expected to give rise to a conflict;

          (3)    provide, or cause to be provided, full, fair, accurate, timely, and
   understandable disclosure in reports and documents that the Company files with or
   submits to the Securities and Exchange Commission and in other public
   communications;




                                             49
   Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 50 of 137 PageID #: 50




                 (4)     comply and take all reasonable actions to cause others to comply
          with applicable governmental laws, rules, and regulations; and

                 (5)    promptly report violations of this Code to the Audit Committee.

          173.   In violation of the Business Standards, as well as the Code of Ethics with respect

to Defendants Bergman and Paladino, the Individual Defendants conducted little, if any, oversight

of the Company’s participation in the Antitrust Conspiracy and the Individual Defendants’ scheme

to issue materially false and misleading statements to the public and to facilitate and disguise the

Individual Defendants’ violations of law, including breaches of fiduciary duty, unjust enrichment,

waste of corporate assets, and Sections 14(a), 10(b) and 20(a) of the Exchange Act. Moreover, 12

of the Individual Defendants violated the Business Standards by engaging in insider trading. Also

in violation of the Business Standards, as well as the Code of Ethics with respect to Defendants

Bergman and Paladino, the Individual Defendants failed to maintain the accuracy of Company

records and reports, comply with laws and regulations, and compete in an honest and ethical

manner.

                       THE INDIVIDUAL DEFENDANTS’ MISCONDUCT

          Background

          174.   Henry Schein is purportedly the largest distributor of healthcare products in the

world. The Company serves over 1 million customers, which include dental practitioners,

institutional healthcare facilities and clinics, laboratories, and other healthcare providers. The

Company controls approximately 37.5% of the sale of dental products and services in the United

States.

          175.   Henry Schein’s dental products and services business accounts for a majority of the

Company’s healthcare products distribution business, which itself comprises over 90% of the

Company’s overall business. For example, for the fiscal year ended December 31, 2017, Henry



                                                 50
   Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 51 of 137 PageID #: 51



Schein made over $6 billion in net sales of dental products, which accounted for approximately

48.5% of the Company’s total net sales.

          176.   In the dental supplies and equipment industry, manufacturers typically sell to

distributors, who, in turn, sell a wide range of equipment and supplies to dental service providers

at a healthy margin. As individual manufacturers do not produce the range of products necessary

to run a dentistry practice, individual dentists typically purchase dental supplies and dental

equipment through distributors such as Henry Schein.

          177.   Henry Schein, along with its competitors, Benco and Patterson, collectively control

about 85% of the sale of all dental products and services made through distributors in the United

States.

          178.   Due to economies of scale and the need to obtain products from certain

manufacturers that produce a large proportion of the top-selling supplies to run a dentistry practice,

there are significant barriers to entry to the distributor market.

          179.   GPOs, or buying groups, are collectives of individual buyers who band together to

negotiate better deals by buying as a group. According to Paul Lettieri (“Lettieri”), a Regional

General Manager at Henry Schein between January 2014 and March 2018 cited in the 2018

Securities Class Action, it was well understood at Henry Schein that GPOs were a threat to the

Company’s dental business, and would ultimately push down the Company’s margins.

          The Antitrust Conspiracy

          180.   During the First Relevant Period, the Individual Defendants caused the Company,

with Benco and Patterson, to engage in the Antitrust Conspiracy—a conspiracy in restraint of

trade, whereby the companies agreed to refuse to offer discounted prices or otherwise negotiate

with GPOs, agreed to fix margins on dental supplies and equipment, agreed not to poach one




                                                  51
    Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 52 of 137 PageID #: 52



another’s customers or sales representatives, and agreed to block the entry and expansion of rival

distributors. This agreement was made and enforced by senior executives at Benco, Patterson, and

Henry Schein.

        181.     Henry Schein, Patterson, Benco, and Burkhart Dental Supply Company

(“Burkhart”) were involved in an agreement not to compete on price. These distributors agreed to

charge similar margins on dental supplies and equipment, and raised their margins in lockstep

every year since 2005. Antitrust Order at 2.

        182.     Mark Lowery (“Lowery”), a Henry Schein Regional Manager cited in the Antitrust

Action Complaint, stated during a June 2008 industry meeting, that the margin-fixing practices

that Henry Schein and other dental products distributors engaged in occurred “unanimously across

the industry [for] as long as [Lowery had] been in the dental business.” Specifically, Lowery stated

the following:

        Well, you know, I think the—the big thing is—you know, it goes back to, I don’t
        know that you have to necessarily buy the market. I don’t think you do. I think, you
        know, that’s the probably the number one issue for small companies. I mean, that’s
        how they start getting market share and you know, that’s—that’s a way for them to
        sell a product, and we all have the ability to drop our drawers. You know we do.
        But, you know, I think that’s—that’s part of the—the mutual respect with Jack and
        us because we all know that . . . We all want to make a living. We want to—we
        all—all are going to sell it at a—at a good price where we all get paid.

Exhibit A at 18. 6

        183.     Since July 2012 and continuing at least into 2015, Henry Schein, Patterson, and

Benco executives acted according to an agreement they entered into: 7

        not to provide discounts to or otherwise contract with Buying Groups composed of
        independent dentists (the “agreement”). The agreement sought to prevent the

6
  References to the Antitrust Action Complaint refer to the second consolidated class action complaint filed in the
Antitrust Action on October 22, 2016 (the “Antitrust Action Complaint”), attached hereto as Exhibit A, and which is
incorporated by reference herein.
7
  The FTC Complaint alleges that Benco and Henry Schein entered into an agreement no later than July 2012, and
Patterson joined the agreement in February 2013.




                                                        52
    Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 53 of 137 PageID #: 53



        falling of prices charged by the Distributors to independent dentists. Senior
        executives of Benco, Schein, and Patterson entered into, ensured compliance with,
        and monitored the agreement through a series of private inter-firm
        communications. They also reaffirmed their conscious commitment to concerted
        action on various occasions.

Exhibit B at 8. 8

        184.     As Judge Chappell held, “the evidence proves that Benco and Patterson agreed to

refuse to offer discounted prices to buying groups or otherwise negotiate with buying groups.”

FTC Decision at 97.

        185.     A former Patterson employee cited in the Antitrust Action Complaint stated that

during the period of time that he was responsible for dental sales, there was a nationwide policy

not permitting sales of products below minimum gross margin thresholds (of 32% on equipment

and 28-30% on supplies), and that it was known throughout the Company’s sales division that

Henry Schein also would not go below the same minimum gross margin thresholds. Exhibit A.

        186.     According to the Antitrust Action Complaint, a former sales representative who

worked for Patterson and then Benco from 2000 through 2014 learned about margin thresholds at

both companies from management, in sales meetings, and training sessions—including handouts

provided at monthly meetings, and stated that the minimum margins remained similar throughout

his 15-year career as a sales representative.

        187.     Henry Schein, Patterson, Benco, and Burkhart agreed not to pursue one another’s

existing or nearly consummated business by competing on price.

        188.     Henry Schein, Patterson, Benco, and Burkhart agreed not to poach one another’s

sales representatives to enforce the agreement not to compete on price, as sales in their industry

are relationship driven.


8
  References to the FTC Complaint refer to the unredacted public version of the complaint filed on March 14, 2018
(the “FTC Complaint”), attached hereto as Exhibit B, which is incorporated by reference herein.




                                                       53
   Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 54 of 137 PageID #: 54



       189.    Henry Schein, Patterson, Benco, and Henry Schein also boycotted entities that

sought to enter the market and compete on price by using their power over manufacturers to force

manufacturers to coerce new entrants to raise prices or face being cut off from purchasing products.

Antitrust Order at 8.

       190.    According to the Antitrust Action Complaint, Henry Schein, Patterson, and Benco

used their influence to force Instrumentarium, a dental equipment manufacturer, to deny requests

from a distributor who competed on price to sell Instrumentarium products and to force a number

of manufacturers to terminate their relationships with at least one price-competing distributor.

Threats were made by Henry Schein, Patterson, Benco, and Burkhart that were sometimes made

jointly on the same call, and most often coming on the same day within hours of each other,

providing evidence of coordination. Further, when Instrumentarium allowed a price-competing

distributor to make one final national sale before restricting the distributor to the State of Texas.

That sale was to a dentist for whose business none of Henry Schein, Patterson, Benco, or Burkhart

had submitted a bid.

       191.    According to the Antitrust Action Complaint, in 2015, in response to attempts by

Amazon.com to enter the dental supply market, Patterson, Benco, and Henry Schein agreed to

boycott manufacturers who supplied Amazon.com.

       192.    Henry Schein, Patterson, and Benco, according to the Antitrust Action Complaint,

prevented online medical supply sellers from supplying dentists with products that cross over

between dental and medical offices, resulting in such sellers requiring buyers to affirm that they

are not dental offices in order to purchase products.

       193.    Per the Antitrust Action Complaint, Henry Schein, Patterson, and Benco sought to

conceal the Antitrust Conspiracy; in one instance, a Patterson employee emailing a Benco




                                                 54
   Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 55 of 137 PageID #: 55



employee on July 21, 2014 regarding a coordinated boycott of the Arizona Dental Association’s

2015 trade show, stated, in relevant part: “Please discuss [this] live and no further emails.” David

Misiak (“Misiak”), Patterson’s Vice President of Sales gave a similar instruction to Patterson

employees on the same day: “Please discuss live and no emails on this topic,” and, on September

30, 2013, shortly before a boycott of the Texas Dental Association’s 2014 trade show, Defendant

T. Sullivan, requested that Paterson’s CEO, Scott P. Anderson call him directly.

       194.    Perceiving GPOs as a threat to their healthy margins, Henry Schein, Patterson, and

Benco also conspired to prevent GPOs from successfully competing in the dental supply and

equipment distribution market.

       195.    In February 2013, after Benco suspected that Patterson was offering discounts to a

New Mexico GPO, Benco’s managing director Chuck Cohen (“Cohen”) sent an email to

Patterson’s President, Paul Guggenheim (“Guggenheim”), stating: “Just wanted to let you know

about some noise I’ve picked up from New Mexico. FYI: Our policy at Benco is that we do not

recognize, work with, or offer discounts to buying groups . . . and our team understands that

policy.” FTC Decision at 193-194. Guggenheim forwarded the Benco email to Misiak and Tim

Rogan (“Rogan”), Patterson’s Vice President for Marketing. Guggenheim then replied to the

Benco executive, stating: “Thanks for the heads up. I’ll investigate the situation. We feel the same

way about these.” Id. at 195.

       196.    According to the FTC Complaint, as a result of the agreement, Patterson executives

instructed their sales persons not to deal with GPOs.

       197.    In a February 27, 2013 e-mail, Misiak instructed his sales team to avoid selling to

Atlantic Dental Care, a customer that Patterson, Henry Schein, and Benco believed to be a GPO,

stating that both Benco and Henry Schein were also rejecting such buyers: “Confidential and not




                                                55
   Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 56 of 137 PageID #: 56



for discussion..our [sic] 2 largest competitors stay out of these as well. If you hear differently and

have specific proof please send that to me.” FTC Decision at 198. In another February 27, 2013

email to Guggenheim, Misiak stated: “I’m concerned that Schein and Benco sneak into these co-

op bids and deny it.” Id. at 197.

       198.    On March 24, 2013, Defendant T. Sullivan discussed Atlantic Dental Care over the

phone with Cohen for over ten minutes, during which Cohen informed Defendant T. Sullivan that

Benco would not be bidding for Atlantic Dental care’s business. Subsequently, Cohen sent a text

message to Defendant T. Sullivan, stating, “Tim: Did some additional research on the Atlantic

Care deal, seems like they have actually merged ownership of all the practices. So it’s not a buying

group, it’s a big group. We’re going to bid. Thanks.” Id. at 189. Per the FTC Complaint, ultimately,

Benco and Henry Schein both ended up bidding on Atlantic Dental Care’s business, which Benco

won in May 2013.

       199.    On August 2, 2013, a new Patterson executive asked Rogan and Misiak: “Is it worth

it to explore GPO??????? . . . I used to get 1 [request] per month . . . ,“ to which Rogan responded:

“We don’t need GPO’s in the dental business. Schein, Benco, and Patterson have always said no.

I believe it is our duty to uphold this and protect this great industry.” FTC Decision at 202.

       200.    In September 2013, after learning that Burkhart was doing business with a GPO,

Patrick Ryan (“Ryan”), a Benco sales director sent an email to Cohen, stating, “maybe what you

should do is make sure you tell Tim [Sullivan] and Paul [Guggenheim] to hold their positions as

we are.” Id. at 122.

       201.    On October 1, 2013, Ryan reached out to Randy Foley, Henry Schein’s Vice-

President of Sales, and informed him that Benco was committed not to do business with GPOs,

and that Benco would not do business with Smile Source, a GPO that Henry Schein and Benco




                                                 56
   Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 57 of 137 PageID #: 57



had previously refused to do business with in 2012. Subsequently, Ryan and Cohen discussed

Smile Source in internal emails, with Ryan stating, “Randy [Foley] at Schein and I talked

specifically about them. Buh-bye.” Id. at 184. Per the FTC Complaint, ultimately, neither Henry

Schein nor Benco ended up bidding on Smile Source’s business during 2013.

        202.   During 2014, Henry Schein had an “exclusive relationship with Colgate,” a dental

products manufacturer, whereby Henry Schein did not sell products manufactured by Colgate’s

competitors. FTC Decision at 153.

        203.   Additionally, According to the FTC Complaint, Henry Schein, Patterson, and

Benco engaged in a planned and coordinated strategy with respect to GPOs formed by state dental

associations, specifically the Texas Dental Association (“TDA”) and the Arizona Dental

Association (“AZDA”).

        204.   Henry Schein, Patterson and Benco used their power over state dental associations

to exclude would-be competitors since 2013. In October 2013, when price-competing competitor

SourceOne teamed up with the TDA to provide price-competing distribution systems (the “TDA

GPO”), Henry Schein, Patterson, and Benco threatened to boycott manufacturers working with

SourceOne, leading SourceOne to lose access to 75% of its top selling products. According to the

Antitrust Action complaint, several manufacturers indicated to SourceOne that their decision to

stop selling to SourceOne was a result of threats from Henry Schein, Patterson, and Benco.

        205.   According to the Antitrust Action Complaint, Henry Schein, Patterson, and Benco

boycotted the trade shows of state dental associations that were doing business with SourceOne,

and strong-armed manufacturers into not attending the trade shows of the TDA and the AZDA in

2014.




                                              57
   Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 58 of 137 PageID #: 58



       206.    Henry Schein, Patterson, and Benco, according to the Antitrust Action Complaint,

boycotted dentists who purchased supplies from SourceOne by withholding service and repair for

installed equipment, or by performing such repairs at a higher cost and with significant delays.

       207.    In October 2013, Benco’s Texas Regional manager informed a Henry Schein Texas

Regional manager that Benco was considering boycotting the TDA Trade show, and stated,

“Chuck Cohen will be reaching out to . . . Tim Sullivan to see if [Schein] … would do the same

thing…” FTC Decision at 229.

       208.    According to the FTC Complaint, on December 11, 2013, Benco’s Texas regional

manager stated, in regard to the TDA GPO: “I have been talking to the directors of Schein and

Patterson. We are going to be taking a stand together against them.” That same month, a Henry

Schein regional manager in Texas visited a Patterson branch manager who relayed Patterson would

not be attending the TDA trade show. Henry Schein’s zone manager conveyed this information to

his boss, stating: “FYI Patterson pulled out of [the TDA] Convention. I firmly believe they made

the move expecting us to follow suit.”

       209.    On January 6, 2014, Misiak spoke on the phone for 14 minutes with David Steck

(“Steck”), Henry Schein’s Vice President of Sales, who sent an email to Misiak on January 21,

2014, with the subject “Texas” that stated: “I’ll be calling you to let you know about our decision

on the matter we recently discussed in the next couple of days.” FTC Decision at 230.

       210.    In the same email thread, Misiak expressed his frustration to Rogan, stating that

Steck “already told me that they were out. Full blown!” Rogan: “That sucks. You should call him.

‘Thought I could trust you’ type of conversation.” SourceOne Order at 4.

       211.    A February 1, 2014 internal email from a dental distributor stated that “Patterson

was encouraging Schein to support them in pulling out of meetings” for state dental associations




                                                58
   Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 59 of 137 PageID #: 59



that supported SourceOne. The Antitrust Action Complaint also quotes a March 31, 2014 email

thread forwarded by David McCarley of McCarley Dental stated, in relevant part:

       some of the vendors say that they were told by both Patterson and Schein not to
       have anything to do with TDA Perks or they would shelve their products
       nationwide.
                                            ***

       Big Dental Suppliers are sending false info to Dentists [about SourceOne].
       Patterson reps have even called the TDA pretending to be Dentists complaining.
       We have traced the calls back to the Reps. . . . If this is true I am sure the Board
       will cut ties immediately with SourceOne.

       212.    On April 16, 2014, Cohen at Benco sent an email to Defendant T. Sullivan and

Guggenheim that forwarded an article about the TDA GPO, stating: “Thought you’d be interested

in this ‘essay’ from our friends at the TDA.” FTC Decision at 230.

       213.    According to the Antitrust Action Complaint, an April 21, 2014 SourceOne email

stated the following:

       TDA has received a significant number of cancelations for their annual session
       (April 30 – May 3) from a variety of manufacturers previously confirmed to exhibit.
       Many of them cited pressure from both Henry Schein and Patterson as the reason
       for the last minute cancelation. Many of them informed the TDA that they were
       specifically threatened by both companies that if they did not cancel their
       attendance at the conference, various unpleasant things would happen to them.


       214.    According to the FTC Complaint, ultimately, neither Henry Schein, Patterson, nor

Benco attended the 2014 TDA trade show.

       215.    According to the FTC Complaint, Henry Schein, Benco, and Patterson also

discussed withdrawing from the AZDA annual trade show in response to AZDA’s creation of a

buying group in July 2014, with Benco’s Arizona regional manager having sent an email to a

Patterson branch manager in Arizona on July 21, 2014 that stated: “I know that Patterson, Schein

and Benco boycotted the Texas Dental Association meeting this year after the TDA did the same

thing and wanted to see if we could create the same message here in AZ.”



                                               59
   Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 60 of 137 PageID #: 60



       216.    According to the Antitrust Action Complaint, July 2014 communications between

a Patterson employee and a Benco employee revealed that Patterson and Benco discussed pulling

their sponsorships of the AZDA trade show the following year, and that Henry Schein, Patterson,

and Benco expressed to each other that none of the three would attend this AZDA meeting.

       217.    Moreover, according to the Antitrust Action Complaint, an August 2014 email from

a Benco employee noted disappointment with the AZDA’s decision to directly compete with

Benco and its fellow distributors, in addition to noting that leadership at Henry Schein, Benco, and

Patterson indicated that they would evaluate the companies’ future participation in AZDA events

if the AZDA maintained its affiliation with SourceOne.

       218.    According to the FTC Complaint, following these, and likely other, inter-firm

communications in the summer of 2014, Henry Schein, Benco, and Patterson each withdrew from

the AZDA trade show.

       219.    There was no pro-competitive purpose for the boycott of the TDA and AZDA trade

shows, and, according to the Antitrust Action Complaint, Henry Schein, Patterson, and Benco

forfeited substantial deposits associated with attendance.

       220.    The court in SourceOne found that failing to attend the TDA and AZDA trade

shows was “not clearly in [the distributors] own individual economic self-interest.” SourceOne

Order at 15. Indeed, Patterson branch manager Bob Ingersoll and salesperson Christopher Cobb

testified at their depositions that if Henry Schein and Benco attended, Patterson’s failure to attend

would be to the Company’s economic disadvantage. Id. at 17.

       221.    Moreover, the court in SourceOne confirmed certain of the facts surrounding the

Company’s boycott of SourceOne at the TDA and AZDA trade shows, stating the following:

       Based on the evidence presented, a jury could reasonably find that at some point
       between October 2013 and January 2014, defendants agreed with each other or with




                                                 60
   Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 61 of 137 PageID #: 61



          Schein to exclude SourceOne from the market, including by agreeing to boycott the
          conventions hosted by the Texas Dental Association and the Arizona Dental
          Association if those associations did not discontinue their relationship with
          SourceOne, and by pressuring individual manufacturers and at least one prominent
          dentist to also discontinue their relationship with SourceOne in furtherance of this
          conspiracy.

Id. at 11-12.

          222.   The scheme to conspire to boycott GPOs continued into 2014 and 2015, with

executives from each of the three companies confirming the existence of an agreement in restraint

of trade. For example, in May 2015, according to the FTC Complaint, Benco rejected a GPO, and

a Benco executive commented in an internal email: “The best part about calling these [buying

groups] is I already KNOW that Patterson and Schein have said NO.” FTC Decision at 122.

          223.   In June 2015, a Benco executive informed a Benco sales representative: “We don’t

allow [volume discount] pricing unless there is common ownership. Neither Schein nor Patterson

do either.” Id. at 123.

          224.   Furthermore, Lettieri, the former Regional General Manager cited in the 2018

Securities Class Action, corroborated certain facts underlying the Antitrust Conspiracy discussed

herein.

          225.   For instance, Lettieri stated that Henry Schein’s Vice President of Sales, Jake

Meadows (“Meadows”), instructed Lettieri not to attend the meeting of a state dental association

because Patterson had pulled out of the meeting.

          226.   Lettieri also noted that Meadows met with Benco personnel frequently, including

at meetings in Chicago in 2010 and 2013, as well as meetings in New York in 2014 and 2015.

          Lawsuits Filed in Connection with the Antitrust Conspiracy

          227.   The AW Action was filed by AW on August 31, 2012 against Henry Schein and a

number of medical equipment manufacturers, alleging violations of Section 1 of the Sherman Act




                                                  61
   Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 62 of 137 PageID #: 62



(15 U.S.C. § 1), and the Texas Free Enterprise and Antitrust Act, (TEX. BUS. & COMM. CODE,

§ 15.01). The Texas Free Enterprise and Antitrust Act provides that “[t]he provisions of this Act

shall be construed to accomplish [its] purpose and shall be construed in harmony with federal

judicial interpretations of comparable federal antitrust statutes to the extent consistent with [its]

purpose.” TEX. BUS. & COMM. CODE, § 15.04.

       228.    The Texas Free Enterprise and Antitrust Act “is modeled on the Sherman and

Clayton Acts.” The Clayton Act prohibits, among other things, “price discrimination, tying

arrangements, exclusive dealings, certain mergers and acquisitions, and interlocking directorates.

The Texas Antitrust Act likewise prohibits such conduct.” Paul Yetter, Texas Business Litigation

at 76-77 (Sofia Adrogué and Caroline Baker eds., 2015 ed.)

       229.    Section 2 of the Clayton Act states the following:

       It shall be unlawful for any person engaged in commerce, in the course of such
       commerce, to be a party to, or assist in, any transaction of sale, or contract to sell,
       which discriminates to his knowledge against competitors of the purchaser, in
       that, any discount, rebate, allowance, or advertising service charge is granted to the
       purchaser over and above any discount, rebate, allowance, or advertising service
       charge available at the time of such transaction to said competitors in respect of a
       sale of goods of like grade, quality, and quantity; to sell, or contract to sell, goods
       in any part of the United States at prices lower than those exacted by said person
       elsewhere in the United States for the purpose of destroying competition, or
       eliminating a competitor in such part of the United States; or, to sell, or contract to
       sell, goods at unreasonably low prices for the purpose of destroying competition or
       eliminating a competitor.

15 U.S.C. § 13(a).

(Emphasis added).

       230.    Section 3 of the Clayton Act states the following:

       It shall be unlawful for any person engaged in commerce, in the course of such
       commerce, to lease or make a sale or contract for sale of goods, wares,
       merchandise, machinery, supplies, or other commodities, whether patented or
       unpatented, for use, consumption, or resale within the United States or any Territory
       thereof or the District of Columbia or any insular possession or other place under




                                                 62
    Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 63 of 137 PageID #: 63



        the jurisdiction of the United States, or fix a price charged therefor, or discount
        from, or rebate upon, such price, on the condition, agreement, or understanding
        that the lessee or purchaser thereof shall not use or deal in the goods, wares,
        merchandise, machinery, supplies, or other commodities of a competitor or
        competitors of the lessor or seller, where the effect of such lease, sale, or contract
        for sale or such condition, agreement, or understanding may be to substantially
        lessen competition or tend to create a monopoly in any line of commerce.

15 U.S.C. § 14. (Emphasis added).

        231.     The FTC distinguishes the Clayton Act from the Sherman Act as follows:

        The Clayton Act addresses specific practices that the Sherman Act does not
        clearly prohibit, such as mergers and interlocking directorates (that is, the same
        person making business decisions for competing companies). Section 7 of the
        Clayton Act prohibits mergers and acquisitions where the effect "may be
        substantially to lessen competition, or to tend to create a monopoly." As amended
        by the Robinson-Patman Act of 1936, the Clayton Act also bans certain
        discriminatory prices, services, and allowances in dealings between merchants.
        The Clayton Act was amended again in 1976 by the Hart-Scott-Rodino Antitrust
        Improvements Act to require companies planning large mergers or acquisitions to
        notify the government of their plans in advance. 9

(Emphasis added).

        232.     In Gottesman v. General Motors Corp., the U.S. District Court for the Southern

District of New York stated the following, with respect to violations of the Clayton Act:

        It seems too obvious to require discussion that facts on which a finding of a
        violation of the Clayton Act is based are insufficient to support a finding of a
        violation of the Sherman Act, since the Clayton Act was intended to catch potential
        Sherman Act violations in their incipiency.

Gottesman v. General Motors Corporation, 221 F.Supp. 488, 492 (S.D.N.Y.1963).

        233.     In Twin City Sportservice, Inc. v. Charles O. Finley & Co., Inc., the U.S. Court of

Appeals for the Ninth Circuit stated that “a greater showing of anticompetitive effect is required

to establish a Sherman Act violation than a section 3 Clayton Act violation in exclusive-dealing




9
 https://www.ftc.gov/tips-advice/competition-guidance/guide-antitrust-laws/antitrust-laws (last visited November 12,
2019).




                                                        63
     Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 64 of 137 PageID #: 64



cases.” Twin City Sportservice, Inc. v. Charles O. Finley & Co., Inc., 676 F.2d 1291, 1304, n. 9

(9th Cir.1982).

        234.      The AW Action revealed that beginning in 2008, Henry Schein employees,

including Lowery, made threats to certain equipment manufacturers to the effect that Henry Schein

would stop doing business with them if they continued to supply equipment to AW and Dynamic

Dental Solutions (“Dynamic”), a company AW had partnered with. As a result, manufacturers

such as Pelton & Crane, as well as Danaher Corporation, who had worked with AW for years,

ceased doing business with AW and Dynamic.

        235.      The SourceOne Action was filed by SourceOne on September 21, 2015 against

Henry Schein, Benco, and Patterson, alleging violations of Section 1 of the Sherman Act (15

U.S.C. § 1), the Arizona Uniform State Antitrust Act (ARIZ. REV. STAT ANN. §§ 44-1401 et

seq), and the Donnelly Act (N.Y. GEN. BUS. LAW §§ 340-347).

        236.      With respect to the Arizona Uniform State Antitrust Act and the Donnelly Act, the

court in SourceOne found that “[b]oth statutes are interpreted in accordance with federal antitrust

laws. None of the parties identify any reason to analyze the state claims differently than the federal

claims.” SourceOne Order at 26.

        237.      Henry Schein ultimately settled the SourceOne Action for approximately $5.3

million.

        238.      On November 6, 2015, Dentsply International Inc. (“Dentsply”) filed an action

against Dental Brands for Less LLC (“Dental Brands”), an online dental supply store, alleging

violations of unfair competition and trademark laws (the “Dentsply Action.”) 10 The Dentsply

Action provides further insight into the effects of the Antitrust Conspiracy in the dental products


10
  Dentsply International, Inc. v. Dental Brands for Less LLC, No. 1:15-cv-08775-LGS-GWG (S.D.N.Y.), filed
November 6, 2015.




                                                   64
   Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 65 of 137 PageID #: 65



market during this period. The Dentsply Action revealed that as a result of the Antitrust

Conspiracy, dental suppliers were able to sell their products at inflated prices and high gross

margins to companies including Henry Schein, Patterson, and Benco. Moreover, Henry Schein,

Patterson, and Benco accounted for approximately 85% of Dentsply’s business in the U.S., and as

such, Dentsply was compelled to refrain from doing business with smaller suppliers such as Dental

Brands, for fear of losing its business with Henry Schein, Patterson, and Benco, thus forcing such

smaller suppliers out of the market. Henry Schein appeared as an interested party in the Dentsply

Action on December 30, 2016.

       239.    On February 26, 2016, the Antitrust Action was filed by a class of purchasers of

dental products against Henry Schein, Benco, and Patterson, alleging violations of Section 1 of the

Sherman Act (15 U.S.C. § 1). Henry Schein ultimately settled the Antitrust Action for

approximately $38.5 million.

       240.    On August 3, 2017, the Texas Attorney General filed the Texas AG Action against

Henry Schein, alleging violations of the Texas Free Enterprise and Antitrust Act, (TEX. BUS. &

COMM. CODE, § 15.01) in connection with Henry Schein’s boycott of the 2014 TDA trade show.

Henry Schein settled the Texas AG Action that same day, on August 3, 2017, by stipulating to an

injunction prohibiting any anticompetitive activity by the Company in Texas.

       241.    On August 17, 2017, the IQ Dental Action was filed by IQ Dental, a dental products

distributor whose business had been affected by the SourceOne boycott, against Henry Schein,

Benco, and Patterson, alleging violations of Section 1 of the Sherman Act (15 U.S.C. § 1). The IQ

Dental Action was ultimately dismissed on December 27, 2016 on standing grounds.

       Covetrus and the Spin-off Merger




                                                65
   Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 66 of 137 PageID #: 66



       242.    In April 2018, Henry Schein began the process of merging Henry Schein Animal

Health with VFC, a veterinary technology company, after which Henry Schein would divest and

separate itself from the resultant entity, Covetrus (collectively, the “Spin-off Merger”).

       243.    Henry Schein Animal Health was the Company’s now-discontinued business

segment that distributed pharmaceuticals, supplies, equipment, and veterinary software to

veterinary clinics and other animal healthcare providers.

       244.    Covetrus is a global provider of veterinary and animal health products, which

include pharmaceuticals as well as laboratory and surgical products. Covetrus also provides

inventory management and supply chain services to its customers, through which Covetrus

delivers its products to hospitals, laboratories, veterinary clinics, and other animal healthcare

providers.

       245.    During April 2018, in order to facilitate the Spin-off Merger, Henry Schein

incorporated HS Spinco, the entity that would become Covetrus, in Delaware.

       246.    On December 26, 2018, the Individual Defendants caused Henry Schein to cause

HS Spinco to file a Registration Statement on Form S-4 with the SEC, so that shares of HS Spinco

stock could be distributed to Henry Schein and VFC shareholders in connection with the Spin-off

Merger. Subsequently, HS Spinco was renamed Covetrus.

       247.    On February 7, 2019, Henry Schein distributed 60 million shares of Covetrus stock

to Henry Schein shareholders, and 40 million shares of Covetrus stock to VFC shareholders.

       248.    In connection with the Spin-off Merger, Covetrus paid $755 million to fund a cash

dividend to Henry Schein, and it paid $365 million to settle intercompany debt between Henry

Schein and Henry Schein Animal Health.




                                                 66
   Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 67 of 137 PageID #: 67



       249.    Also in connection with the Spin-Off Merger, Henry Schein entered into certain

TSAs with Covetrus. Under the terms of the TSAs, Covetrus would pay Henry Schein to handle

some of Covetrus’s administrative services, until such time as Covetrus had fully established its

own organizational infrastructure able to effectively handle those services.

       250.    On February 8, 2019, Covetrus common stock began trading on NASDAQ,

marking the beginning of the Second Relevant Period.

       The Individual Defendants’ Duty to Disclose

       251.    SEC Regulation S-K imposes certain affirmative disclosure requirements on public

companies, such as Henry Schein, with respect to their finances and operations. Specifically, Item

303 of Regulation S-K requires that all Form 10-Qs and 10-Ks filed with the SEC include a

“Management’s discussion and Analysis of Financial Condition and Results of Operations”

(“MD&A”) section. Item 303(a)(3) provides that the MD&A section must:

       Describe any unusual or infrequent events or transactions or any significant
       economic changes that materially affected the amount of reported income from
       continuing operations and, in each case, indicate the extent to which income was
       so affected. In addition, describe any other significant components of revenues or
       expenses that, in the registrant’s judgment, should be described in order to
       understand the registrant’s results of operations.

       Describe any known trends or uncertainties that have had or that the registrant
       reasonably expects will have a material favorable or unfavorable impact on net
       sales or revenues or income from continuing operations. If the registrant knows of
       events that will cause a material change in the relationship between costs and
       revenues (such as known future increases in costs of labor or materials or price
       increases or inventory adjustments), the change in the relationship shall be
       disclosed.
       252.    As such, the Individual Defendants had a duty under Item 303 of Regulation S-K

to disclose the Antitrust Conspiracy, because it constituted (i) unusual transactions or significant

economic changes materially affecting the Company’s reporting income, and (ii) known trends or




                                                67
   Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 68 of 137 PageID #: 68



uncertainties that have had or should be reasonably expected to have a material impact on the

Company’s revenue or income.

          False and Misleading Statements During the First Relevant Period

          May 7, 2013 Form 10-Q

          253.   On May 7, 2013, the Company filed its quarterly report on Form 10-Q for the first

fiscal quarter of 2013 with the SEC (the “May 2013 10-Q”). The May 2013 10-Q was signed by

Defendant Paladino, and contained certifications pursuant to Rule 13a-14(a) and 15d-14(a) under

the Exchange Act and the Sarbanes-Oxley Act of 2002 (“SOX”) signed by Defendants Bergman

and Paladino attesting to the accuracy of the financial statements contained therein, the disclosure

of any material changes to the Company’s internal controls, and the disclosure of any fraud

committed by the Company, its officers, or its directors.

          254.   With respect to GPOs, the Company’s competitiveness, and the healthcare industry

at large, the May 2013 10-Q stated:

          We have established strategically located distribution centers to enable us to better
          serve our customers and increase our operating efficiency. This infrastructure,
          together with broad product and service offerings at competitive prices, and a strong
          commitment to customer service, enables us to be a single source of supply for our
          customers’ needs.

                                                 ***

          In recent years, the health care industry has increasingly focused on cost
          containment. This trend has benefited distributors capable of providing a broad
          array of products and services at low prices. It also has accelerated the growth of
          HMOs, group practices, other managed care accounts and collective buying groups,
          which, in addition to their emphasis on obtaining products at competitive prices,
          tend to favor distributors capable of providing specialized management information
          support.

          255.   With respect to the drivers affecting the Company’s profits, the May 2013 10-Q

stated:




                                                   68
   Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 69 of 137 PageID #: 69



        Changes in the mix of products sold as well as changes in our customer mix have
       been the most significant drivers affecting our gross profit margin. For example,
       sales of pharmaceutical products are generally at lower gross profit margins than
       other products. Conversely, sales of our private label products achieve gross profit
       margins that are higher than average. With respect to customer mix, sales to our
       large-group customers are typically completed at lower gross margins due to the
       higher volumes sold as opposed to the gross margin on sales to office-based
       practitioners who normally purchase lower volumes at greater frequencies.

       256.   The May 2013 10-Q also stated, “Our distribution business is characterized by rapid

technological developments and intense competition.”

       June 5, 2013 Jefferies Global Healthcare Conference

       257.   On June 5, 2013, Defendants Bergman and Paladino attended the Jefferies Global

Healthcare Conference. At the conference, Defendant Bergman gave a presentation on the

Company’s business, during which he stated the following:

       Our prices are competitive. They’re not the lowest in the marketplace, but what we
       do is we supplement our branded offering with our private brand offering. . . .
       However, if price becomes an issue, we certainly can compete in a way that no one
       else can.

       August 6, 2013 Form 10-Q

       258.   On August 6, 2013, the Company filed its quarterly report on Form 10-Q for the

second fiscal quarter of 2013 with the SEC (the “August 2013 10-Q”). The August 2013 10-Q was

signed by Defendant Paladino, and contained SOX certifications signed by Defendants Bergman

and Paladino attesting to the accuracy of the August 2013 10-Q.

       259.   With respect to GPOs, the Company’s competitiveness, and the healthcare industry

at large, the August 2013 10-Q stated:

       We have established strategically located distribution centers to enable us to better
       serve our customers and increase our operating efficiency. This infrastructure,
       together with broad product and service offerings at competitive prices, and a strong
       commitment to customer service, enables us to be a single source of supply for our
       customers’ needs.

                                              ***



                                                69
   Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 70 of 137 PageID #: 70



          In recent years, the health care industry has increasingly focused on cost
          containment. This trend has benefited distributors capable of providing a broad
          array of products and services at low prices. It also has accelerated the growth of
          HMOs, group practices, other managed care accounts and collective buying groups,
          which, in addition to their emphasis on obtaining products at competitive prices,
          tend to favor distributors capable of providing specialized management information
          support.

          260.   With respect to the drivers affecting the Company’s profits, the August 2013 10-Q

stated:

           Changes in the mix of products sold as well as changes in our customer mix have
          been the most significant drivers affecting our gross profit margin. For example,
          sales of pharmaceutical products are generally at lower gross profit margins than
          other products. Conversely, sales of our private label products achieve gross profit
          margins that are higher than average. With respect to customer mix, sales to our
          large-group customers are typically completed at lower gross margins due to the
          higher volumes sold as opposed to the gross margin on sales to office-based
          practitioners who normally purchase lower volumes at greater frequencies.

          261.   The August 2013 10-Q also stated, “Our distribution business is characterized by

rapid technological developments and intense competition.”

          November 5, 2013 Form 10-Q

          262.   On November 5, 2013, the Company filed its quarterly report on Form 10-Q for the

third fiscal quarter of 2013 with the SEC (the “November 2013 10-Q”). The November 2013 10-

Q was signed by Defendant Paladino, and contained SOX certifications signed by Defendants

Bergman and Paladino attesting to the accuracy of the November 2013 10-Q.

          263.   With respect to GPOs, the Company’s competitiveness, and the healthcare industry

at large, the November 2013 10-Q stated:

          We have established strategically located distribution centers to enable us to better
          serve our customers and increase our operating efficiency. This infrastructure,
          together with broad product and service offerings at competitive prices, and a strong
          commitment to customer service, enables us to be a single source of supply for our
          customers’ needs.

                                                 ***




                                                   70
   Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 71 of 137 PageID #: 71



        In recent years, the health care industry has increasingly focused on cost
        containment. This trend has benefited distributors capable of providing a broad
        array of products and services at low prices. It also has accelerated the growth of
        HMOs, group practices, other managed care accounts and collective buying groups,
        which, in addition to their emphasis on obtaining products at competitive prices,
        tend to favor distributors capable of providing specialized management information
        support.

        264.   With respect to the drivers affecting the Company’s profits, the November 2013

10-Q stated:

         Changes in the mix of products sold as well as changes in our customer mix have
        been the most significant drivers affecting our gross profit margin. For example,
        sales of pharmaceutical products are generally at lower gross profit margins than
        other products. Conversely, sales of our private label products achieve gross profit
        margins that are higher than average. With respect to customer mix, sales to our
        large-group customers are typically completed at lower gross margins due to the
        higher volumes sold as opposed to the gross margin on sales to office-based
        practitioners who normally purchase lower volumes at greater frequencies.

        265.   The November 2013 10-Q also stated, “Our distribution business is characterized

by rapid technological developments and intense competition.”

        February 11, 2014 Form 10-K

        266.   On February 11, 2014, the Company filed its annual report on Form 10-K for the

fiscal year ended December 31, 2013 with the SEC (the “2013 10-K”). The 2013 10-K was signed

by Defendants Bergman, Paladino, Breslawski, Benjamin, Mlotek, Alperin, Brons, Kabat,

Laskawy, Mashima, Matthews, Raphael, Sheares, and L. Sullivan, and contained SOX

certifications signed by Defendants Bergman and Paladino attesting to the accuracy of the 2014

10-K.

        267.   With respect to GPOs, the Company’s competitiveness, and the healthcare industry

at large, the 2013 10-K stated:

        We have established strategically located distribution centers to enable us to better
        serve our customers and increase our operating efficiency. This infrastructure,
        together with broad product and service offerings at competitive prices, and a strong




                                                 71
   Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 72 of 137 PageID #: 72



       commitment to customer service, enables us to be a single source of supply for our
       customers’ needs.

                                              ***

       In recent years, the health care industry has increasingly focused on cost
       containment. This trend has benefited distributors capable of providing a broad
       array of products and services at low prices. It also has accelerated the growth of
       HMOs, group practices, other managed care accounts and collective buying groups,
       which, in addition to their emphasis on obtaining products at competitive prices,
       tend to favor distributors capable of providing specialized management information
       support.

       268.   With respect to the drivers affecting the Company’s profits, the 2013 10-K stated:

        Changes in the mix of products sold as well as changes in our customer mix have
       been the most significant drivers affecting our gross profit margin. For example,
       sales of pharmaceutical products are generally at lower gross profit margins than
       other products. Conversely, sales of our private label products achieve gross profit
       margins that are higher than average. With respect to customer mix, sales to our
       large-group customers are typically completed at lower gross margins due to the
       higher volumes sold as opposed to the gross margin on sales to office-based
       practitioners who normally purchase lower volumes at greater frequencies.

       269.   With respect to competition and pricing in the North American healthcare market,

the 2013 10-K stated the following:

       The distribution and manufacture of health care supplies and equipment is highly
       competitive. Many of the health care distribution products we sell are available to
       our customers from a number of suppliers. In addition, our competitors could
       obtain exclusive rights from manufacturers to market particular
       products. Manufacturers also could seek to sell directly to end-users, and thereby
       eliminate or reduce our role and that of other distributors.

       In North America, we compete with other distributors, as well as several
       manufacturers, of dental, animal health and medical products, primarily on the basis
       of price, breadth of product line, customer service and value-added products and
       services. In the sale of our dental products, our primary competitors are the
       Patterson Dental division of Patterson Companies, Inc. and Benco Dental Supply
       Company. In addition, we compete against a number of other distributors that
       operate on a national, regional and local level. In the animal health market, our
       primary competitors are MWI Veterinary Supply, Inc. and the Patterson Veterinary
       division of Patterson Companies, Inc. Our primary competitors in the sale of
       medical products are McKesson Corporation and Cardinal Health, Inc., which are
       national distributors. We also compete against a number of regional and local
       animal health and medical distributors, as well as a number of manufacturers that



                                               72
   Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 73 of 137 PageID #: 73



       sell directly to veterinarians and physicians. With regard to our dental practice
       management software, we compete against numerous companies, including
       Carestream Health, Inc. and the Patterson Dental division of Patterson Companies,
       Inc. In the animal health practice management market, our primary competitors are
       IDEXX Laboratories, Inc. and the Patterson Veterinary division of Patterson
       Companies, Inc. The medical practice management and electronic medical records
       market is very fragmented and we compete with numerous companies such as the
       NextGen division of Quality Systems, Inc., eClinicalWorks, Allscripts Healthcare
       Solutions, Inc. and athenahealth, Inc.

       270.   With respect to the risks facing the Company, the 2013 10-K listed the following

risk factor: “The health care products industry is highly competitive and we may not be able to

compete successfully.”

       271.   The 2013 10-K also stated, “Our distribution business is characterized by rapid

technological developments and intense competition.”

       May 6, 2014 Form 10-Q

       272.   On May 6, 2014, the Company filed its quarterly report on Form 10-Q for the first

fiscal quarter of 2014 with the SEC (the “May 2014 10-Q”). The May 2014 10-Q was signed by

Defendant Paladino, and contained SOX certifications signed by Defendants Bergman and

Paladino attesting to the accuracy of the May 2014 10-Q.

       273.   With respect to GPOs, the Company’s competitiveness, and the healthcare industry

at large, the May 2014 10-Q stated:

       We have established strategically located distribution centers to enable us to better
       serve our customers and increase our operating efficiency. This infrastructure,
       together with broad product and service offerings at competitive prices, and a strong
       commitment to customer service, enables us to be a single source of supply for our
       customers’ needs.

                                              ***

       In recent years, the health care industry has increasingly focused on cost
       containment. This trend has benefited distributors capable of providing a broad
       array of products and services at low prices. It also has accelerated the growth of
       HMOs, group practices, other managed care accounts and collective buying groups,
       which, in addition to their emphasis on obtaining products at competitive prices,



                                                73
   Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 74 of 137 PageID #: 74



          tend to favor distributors capable of providing specialized management information
          support.

          274.   With respect to the drivers affecting the Company’s profits, the May 2014 10-Q

stated:

           Changes in the mix of products sold as well as changes in our customer mix have
          been the most significant drivers affecting our gross profit margin. For example,
          sales of pharmaceutical products are generally at lower gross profit margins than
          other products. Conversely, sales of our private label products achieve gross profit
          margins that are higher than average. With respect to customer mix, sales to our
          large-group customers are typically completed at lower gross margins due to the
          higher volumes sold as opposed to the gross margin on sales to office-based
          practitioners who normally purchase lower volumes at greater frequencies.

          275.   The May 2014 10-Q also stated, “Our distribution business is characterized by rapid

technological developments and intense competition.”

          August 4, 2014 Form 10-Q

          276.   On August 4, 2014, the Company filed its quarterly report on Form 10-Q for the

second fiscal quarter of 2014 with the SEC (the “August 2014 10-Q”). The August 2014 10-Q was

signed by Defendant Paladino, and contained SOX certifications signed by Defendants Bergman

and Paladino attesting to the accuracy of the August 2014 10-Q.

          277.   With respect to GPOs, the Company’s competitiveness, and the healthcare industry

at large, the August 2014 10-Q stated:

          We have established strategically located distribution centers to enable us to better
          serve our customers and increase our operating efficiency. This infrastructure,
          together with broad product and service offerings at competitive prices, and a strong
          commitment to customer service, enables us to be a single source of supply for our
          customers’ needs.

                                                 ***

          In recent years, the health care industry has increasingly focused on cost
          containment. This trend has benefited distributors capable of providing a broad
          array of products and services at low prices. It also has accelerated the growth of
          HMOs, group practices, other managed care accounts and collective buying groups,
          which, in addition to their emphasis on obtaining products at competitive prices,



                                                   74
   Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 75 of 137 PageID #: 75



          tend to favor distributors capable of providing specialized management information
          support.

          278.   With respect to the drivers affecting the Company’s profits, the August 2014 10-Q

stated:

           Changes in the mix of products sold as well as changes in our customer mix have
          been the most significant drivers affecting our gross profit margin. For example,
          sales of pharmaceutical products are generally at lower gross profit margins than
          other products. Conversely, sales of our private label products achieve gross profit
          margins that are higher than average. With respect to customer mix, sales to our
          large-group customers are typically completed at lower gross margins due to the
          higher volumes sold as opposed to the gross margin on sales to office-based
          practitioners who normally purchase lower volumes at greater frequencies.

          279.   The August 2014 10-Q also stated, “Our distribution business is characterized by

rapid technological developments and intense competition.”

          August 4, 2014 Earnings Call

          280.   Also on August 4, 2014, Defendants Bergman and Paladino held a conference call

to discuss the Company’s earnings for the second fiscal quarter of 2014. During the call, Defendant

Bergman stated the following:

          Any time you have competition, it is better. I am a big fan of the free market and
          this restriction business in the end doesn’t pay off. I think Henry Schein has a long
          tradition -- there are examples where it works better because you may need more
          resources in one way or another to advance the product, but I think Henry Schein’s
          history as an outstanding value-added distributor has shown that we have always
          been able to find the right balance of products.

          November 6, 2014 Form 10-Q

          281.   On November 6, 2014, the Company filed its quarterly report on Form 10-Q for the

third fiscal quarter of 2014 with the SEC (the “November 2014 10-Q”). The November 2014 10-

Q was signed by Defendant Paladino, and contained SOX certifications signed by Defendants

Bergman and Paladino attesting to the accuracy of the November 2014 10-Q.




                                                   75
   Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 76 of 137 PageID #: 76



       282.    With respect to GPOs, the Company’s competitiveness, and the healthcare industry

at large, the November 2014 10-Q stated:

       We have established strategically located distribution centers to enable us to better
       serve our customers and increase our operating efficiency. This infrastructure,
       together with broad product and service offerings at competitive prices, and a strong
       commitment to customer service, enables us to be a single source of supply for our
       customers’ needs.

                                              ***

       In recent years, the health care industry has increasingly focused on cost
       containment. This trend has benefited distributors capable of providing a broad
       array of products and services at low prices. It also has accelerated the growth of
       HMOs, group practices, other managed care accounts and collective buying groups,
       which, in addition to their emphasis on obtaining products at competitive prices,
       tend to favor distributors capable of providing specialized management information
       support.

       283.    With respect to the drivers affecting the Company’s profits, the November 2014

10-Q stated:

        Changes in the mix of products sold as well as changes in our customer mix have
       been the most significant drivers affecting our gross profit margin. For example,
       sales of pharmaceutical products are generally at lower gross profit margins than
       other products. Conversely, sales of our private label products achieve gross profit
       margins that are higher than average. With respect to customer mix, sales to our
       large-group customers are typically completed at lower gross margins due to the
       higher volumes sold as opposed to the gross margin on sales to office-based
       practitioners who normally purchase lower volumes at greater frequencies.

       284.    The November 2014 10-Q also stated, “Our distribution business is characterized

by rapid technological developments and intense competition.”

       February 11, 2015 Form 10-K

       285.    On February 11, 2015, the Company filed its annual report on Form 10-K for the

fiscal year ended December 31, 2014 with the SEC (the “2014 10-K”). The 2014 10-K was signed

by Defendants Bergman, Paladino, Breslawski, Benjamin, Mlotek, Alperin, Bacow, Brons, Kabat,




                                                76
   Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 77 of 137 PageID #: 77



Laskawy, Matthews, Raphael, Rekow, Sheares, and L. Sullivan, and contained SOX certifications

signed by Defendants Bergman and Paladino attesting to the accuracy of the 2014 10-K.

       286.    With respect to GPOs, the Company’s competitiveness, and the healthcare industry

at large, the 2014 10-K stated:

       We have established strategically located distribution centers to enable us to better
       serve our customers and increase our operating efficiency. This infrastructure,
       together with broad product and service offerings at competitive prices, and a strong
       commitment to customer service, enables us to be a single source of supply for our
       customers’ needs.

                                              ***

       In recent years, the health care industry has increasingly focused on cost
       containment. This trend has benefited distributors capable of providing a broad
       array of products and services at low prices. It also has accelerated the growth of
       HMOs, group practices, other managed care accounts and collective buying groups,
       which, in addition to their emphasis on obtaining products at competitive prices,
       tend to favor distributors capable of providing specialized management information
       support.

       287.    With respect to the drivers affecting the Company’s profits, the 2014 10-K stated:

        Changes in the mix of products sold as well as changes in our customer mix have
       been the most significant drivers affecting our gross profit margin. For example,
       sales of pharmaceutical products are generally at lower gross profit margins than
       other products. Conversely, sales of our private label products achieve gross profit
       margins that are higher than average. With respect to customer mix, sales to our
       large-group customers are typically completed at lower gross margins due to the
       higher volumes sold as opposed to the gross margin on sales to office-based
       practitioners who normally purchase lower volumes at greater frequencies.

       288.    With respect to competition and pricing in the North American healthcare market,

the 2014 10-K stated the following:

       The distribution and manufacture of health care supplies and equipment is highly
       competitive. Many of the health care distribution products we sell are available to
       our customers from a number of suppliers. In addition, our competitors could
       obtain exclusive rights from manufacturers to market particular
       products. Manufacturers also could seek to sell directly to end-users, and thereby
       eliminate or reduce our role and that of other distributors.




                                                77
   Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 78 of 137 PageID #: 78



       In North America, we compete with other distributors, as well as several
       manufacturers, of dental, animal health and medical products, primarily on the basis
       of price, breadth of product line, customer service and value-added products and
       services. In the dental market, our primary competitors are the Patterson Dental
       division of Patterson Companies, Inc. and Benco Dental Supply Company. In
       addition, we compete against a number of other distributors that operate on a
       national, regional and local level. In the animal health market, our primary
       competitors are MWI Veterinary Supply, Inc. and the Patterson Veterinary division
       of Patterson Companies, Inc. Our primary competitor in the medical market is
       McKesson Corporation, which is a national distributor. We also compete against a
       number of regional and local animal health and medical distributors, as well as a
       number of manufacturers that sell directly to veterinarians and physicians. With
       regard to our dental practice management software, we compete against numerous
       companies, including Carestream Health, Inc. and the Patterson Dental division of
       Patterson Companies, Inc. In the animal health practice management market, our
       primary competitors are IDEXX Laboratories, Inc. and the Patterson Veterinary
       division of Patterson Companies, Inc. The medical practice management and
       electronic medical records market is very fragmented and we compete with
       numerous companies such as the NextGen division of Quality Systems, Inc.,
       eClinicalWorks and Allscripts Healthcare Solutions, Inc.

       289.   With respect to the risks facing the Company, the 2014 10-K listed the following

risk factor: “The health care products industry is highly competitive and we may not be able to

compete successfully.”

       290.   The 2014 10-K also stated, “Our distribution business is characterized by rapid

technological developments and intense competition.”

       May 4, 2015 Form 10-Q

       291.   On May 4, 2015, the Company filed its quarterly report on Form 10-Q for the first

fiscal quarter of 2015 with the SEC (the “May 2015 10-Q”). The May 2015 10-Q was signed by

Defendant Paladino, and contained SOX certifications signed by Defendants Bergman and

Paladino attesting to the accuracy of the May 2015 10-Q.

       292.   With respect to GPOs, the Company’s competitiveness, and the healthcare industry

at large, the May 2015 10-Q stated:




                                               78
   Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 79 of 137 PageID #: 79



          We have established strategically located distribution centers to enable us to better
          serve our customers and increase our operating efficiency. This infrastructure,
          together with broad product and service offerings at competitive prices, and a strong
          commitment to customer service, enables us to be a single source of supply for our
          customers’ needs.

                                                 ***

          In recent years, the health care industry has increasingly focused on cost
          containment. This trend has benefited distributors capable of providing a broad
          array of products and services at low prices. It also has accelerated the growth of
          HMOs, group practices, other managed care accounts and collective buying groups,
          which, in addition to their emphasis on obtaining products at competitive prices,
          tend to favor distributors capable of providing specialized management information
          support.

          293.   With respect to the drivers affecting the Company’s profits, the May 2015 10-Q

stated:

           Changes in the mix of products sold as well as changes in our customer mix have
          been the most significant drivers affecting our gross profit margin. For example,
          sales of pharmaceutical products are generally at lower gross profit margins than
          other products. Conversely, sales of our private label products achieve gross profit
          margins that are higher than average. With respect to customer mix, sales to our
          large-group customers are typically completed at lower gross margins due to the
          higher volumes sold as opposed to the gross margin on sales to office-based
          practitioners who normally purchase lower volumes at greater frequencies.

          294.   The May 2015 10-Q also stated, “Our distribution business is characterized by rapid

technological developments and intense competition.”

          July 29, 2015 Form 10-Q

          295.   On July 29, 2015, the Company filed its quarterly report on Form 10-Q for the

second fiscal quarter of 2015 with the SEC (the “July 2015 10-Q”). The July 2015 10-Q was signed

by Defendant Paladino, and contained SOX certifications signed by Defendants Bergman and

Paladino attesting to the accuracy of the July 2015 10-Q.

          296.   With respect to GPOs, the Company’s competitiveness, and the healthcare industry

at large, the July 2015 10-Q stated:




                                                   79
   Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 80 of 137 PageID #: 80



          We have established strategically located distribution centers to enable us to better
          serve our customers and increase our operating efficiency. This infrastructure,
          together with broad product and service offerings at competitive prices, and a strong
          commitment to customer service, enables us to be a single source of supply for our
          customers’ needs.

                                                 ***

          In recent years, the health care industry has increasingly focused on cost
          containment. This trend has benefited distributors capable of providing a broad
          array of products and services at low prices. It also has accelerated the growth of
          HMOs, group practices, other managed care accounts and collective buying groups,
          which, in addition to their emphasis on obtaining products at competitive prices,
          tend to favor distributors capable of providing specialized management information
          support.

          297.   With respect to the drivers affecting the Company’s profits, the July 2015 10-Q

stated:

           Changes in the mix of products sold as well as changes in our customer mix have
          been the most significant drivers affecting our gross profit margin. For example,
          sales of pharmaceutical products are generally at lower gross profit margins than
          other products. Conversely, sales of our private label products achieve gross profit
          margins that are higher than average. With respect to customer mix, sales to our
          large-group customers are typically completed at lower gross margins due to the
          higher volumes sold as opposed to the gross margin on sales to office-based
          practitioners who normally purchase lower volumes at greater frequencies.

          298.   The July 2015 10-Q also stated, “Our distribution business is characterized by rapid

technological developments and intense competition.”

          November 4, 2015 Form 10-Q

          299.   On November 4, 2015, the Company filed its quarterly report on Form 10-Q for the

third fiscal quarter of 2015 with the SEC (the “November 2015 10-Q”). The November 2015 10-

Q was signed by Defendant Paladino, and contained SOX certifications signed by Defendants

Bergman and Paladino attesting to the accuracy of the November 2015 10-Q.

          300.   With respect to GPOs, the Company’s competitiveness, and the healthcare industry

at large, the November 2015 10-Q stated:




                                                   80
   Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 81 of 137 PageID #: 81



       We have established strategically located distribution centers to enable us to better
       serve our customers and increase our operating efficiency. This infrastructure,
       together with broad product and service offerings at competitive prices, and a strong
       commitment to customer service, enables us to be a single source of supply for our
       customers’ needs.

                                              ***

       In recent years, the health care industry has increasingly focused on cost
       containment. This trend has benefited distributors capable of providing a broad
       array of products and services at low prices. It also has accelerated the growth of
       HMOs, group practices, other managed care accounts and collective buying groups,
       which, in addition to their emphasis on obtaining products at competitive prices,
       tend to favor distributors capable of providing specialized management information
       support.

       301.    With respect to the drivers affecting the Company’s profits, the November 2015

10-Q stated:

        Changes in the mix of products sold as well as changes in our customer mix have
       been the most significant drivers affecting our gross profit margin. For example,
       sales of pharmaceutical products are generally at lower gross profit margins than
       other products. Conversely, sales of our private label products achieve gross profit
       margins that are higher than average. With respect to customer mix, sales to our
       large-group customers are typically completed at lower gross margins due to the
       higher volumes sold as opposed to the gross margin on sales to office-based
       practitioners who normally purchase lower volumes at greater frequencies.

       302.    The November 2015 10-Q also stated, “Our distribution business is characterized

by rapid technological developments and intense competition.”

       February 10, 2016 Form 10-K

       303.    On February 10, 2016, the Company filed its annual report on Form 10-K for the

fiscal year ended December 31, 2015 with the SEC (the “2015 10-K”). The 2015 10-K was signed

by Defendants Bergman, Paladino, Breslawski, Benjamin, Mlotek, Alperin, Bacow, Brons, Kabat,

Laskawy, Matthews, Raphael, Rekow, Sheares, and L. Sullivan, and contained SOX certifications

signed by Defendants Bergman and Paladino attesting to the accuracy of the 2015 10-K.




                                                81
   Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 82 of 137 PageID #: 82



       304.    With respect to GPOs, the Company’s competitiveness, and the healthcare industry

at large, the 2015 10-K stated:

       We have established strategically located distribution centers to enable us to better
       serve our customers and increase our operating efficiency. This infrastructure,
       together with broad product and service offerings at competitive prices, and a strong
       commitment to customer service, enables us to be a single source of supply for our
       customers’ needs.

                                              ***

       In recent years, the health care industry has increasingly focused on cost
       containment. This trend has benefited distributors capable of providing a broad
       array of products and services at low prices. It also has accelerated the growth of
       HMOs, group practices, other managed care accounts and collective buying groups,
       which, in addition to their emphasis on obtaining products at competitive prices,
       tend to favor distributors capable of providing specialized management information
       support.

       305.    With respect to the drivers affecting the Company’s profits, the 2015 10-K stated:

        Changes in the mix of products sold as well as changes in our customer mix have
       been the most significant drivers affecting our gross profit margin. For example,
       sales of pharmaceutical products are generally at lower gross profit margins than
       other products. Conversely, sales of our private label products achieve gross profit
       margins that are higher than average. With respect to customer mix, sales to our
       large-group customers are typically completed at lower gross margins due to the
       higher volumes sold as opposed to the gross margin on sales to office-based
       practitioners who normally purchase lower volumes at greater frequencies.

       306.    With respect to competition and pricing in the North American healthcare market,

the 2015 10-K stated the following:

       The distribution and manufacture of health care supplies and equipment is highly
       competitive. Many of the health care distribution products we sell are available to
       our customers from a number of suppliers. In addition, our competitors could
       obtain exclusive rights from manufacturers to market particular
       products. Manufacturers also could seek to sell directly to end-users, and thereby
       eliminate or reduce our role and that of other distributors.

       In North America, we compete with other distributors, as well as several
       manufacturers, of dental, animal health and medical products, primarily on the basis
       of price, breadth of product line, customer service and value-added products and
       services. In the dental market, our primary competitors are the Patterson Dental
       division of Patterson Companies, Inc. and Benco Dental Supply Company. In



                                                82
   Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 83 of 137 PageID #: 83



       addition, we compete against a number of other distributors that operate on a
       national, regional and local level. In the animal health market, our primary
       competitors are the MWI Animal Health division of AmerisourceBergen and the
       Patterson Veterinary division of Patterson Companies, Inc. Our primary
       competitors in the medical market are McKesson Corporation and Medline
       Industries, Inc., which are national distributors. We also compete against a number
       of regional and local animal health and medical distributors, as well as a number of
       manufacturers that sell directly to veterinarians and physicians. With regard to our
       dental practice management software, we compete against numerous companies,
       including Carestream Health, Inc. and the Patterson Dental division of Patterson
       Companies, Inc. In the animal health practice management market, our primary
       competitors are IDEXX Laboratories, Inc. and the Patterson Veterinary division of
       Patterson Companies, Inc. The medical practice management and electronic
       medical records market is very fragmented and we compete with numerous
       companies such as the NextGen division of Quality Systems, Inc., eClinicalWorks
       and Allscripts Healthcare Solutions, Inc.

       307.   With respect to the risks facing the Company, the 2015 10-K listed the following

risk factor: “The health care products industry is highly competitive and we may not be able to

compete successfully.”

       308.   The 2015 10-K also stated, “Our distribution business is characterized by rapid

technological developments and intense competition.”

       May 3, 2016 Form 10-Q

       309.   On May 3, 2016, the Company filed its quarterly report on Form 10-Q for the first

fiscal quarter of 2016 with the SEC (the “May 2016 10-Q”). The May 2016 10-Q was signed by

Defendant Paladino, and contained SOX certifications signed by Defendants Bergman and

Paladino attesting to the accuracy of the May 2016 10-Q.

       310.   With respect to GPOs, the Company’s competitiveness, and the healthcare industry

at large, the May 2016 10-Q stated:

       We have established strategically located distribution centers to enable us to better
       serve our customers and increase our operating efficiency. This infrastructure,
       together with broad product and service offerings at competitive prices, and a strong
       commitment to customer service, enables us to be a single source of supply for our
       customers’ needs.




                                                83
   Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 84 of 137 PageID #: 84



                                                 ***

          In recent years, the health care industry has increasingly focused on cost
          containment. This trend has benefited distributors capable of providing a broad
          array of products and services at low prices. It also has accelerated the growth of
          HMOs, group practices, other managed care accounts and collective buying groups,
          which, in addition to their emphasis on obtaining products at competitive prices,
          tend to favor distributors capable of providing specialized management information
          support.

          311.   With respect to the drivers affecting the Company’s profits, the May 2016 10-Q

stated:

           Changes in the mix of products sold as well as changes in our customer mix have
          been the most significant drivers affecting our gross profit margin. For example,
          sales of pharmaceutical products are generally at lower gross profit margins than
          other products. Conversely, sales of our private label products achieve gross profit
          margins that are higher than average. With respect to customer mix, sales to our
          large-group customers are typically completed at lower gross margins due to the
          higher volumes sold as opposed to the gross margin on sales to office-based
          practitioners who normally purchase lower volumes at greater frequencies.

          312.   The May 2016 10-Q also stated, “Our distribution business is characterized by rapid

technological developments and intense competition.”

          August 4, 2016 Form 10-Q

          313.   On August 4, 2016, the Company filed its quarterly report on Form 10-Q for the

second fiscal quarter of 2016 with the SEC (the “August 2016 10-Q”). The August 2016 10-Q was

signed by Defendant Paladino, and contained SOX certifications signed by Defendants Bergman

and Paladino attesting to the accuracy of the August 2016 10-Q.

          314.   With respect to GPOs, the Company’s competitiveness, and the healthcare industry

at large, the August 2016 10-Q stated:

          We have established strategically located distribution centers to enable us to better
          serve our customers and increase our operating efficiency. This infrastructure,
          together with broad product and service offerings at competitive prices, and a strong
          commitment to customer service, enables us to be a single source of supply for our
          customers’ needs.




                                                   84
   Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 85 of 137 PageID #: 85



                                                  ***

          In recent years, the health care industry has increasingly focused on cost
          containment. This trend has benefited distributors capable of providing a broad
          array of products and services at low prices. It also has accelerated the growth of
          HMOs, group practices, other managed care accounts and collective buying groups,
          which, in addition to their emphasis on obtaining products at competitive prices,
          tend to favor distributors capable of providing specialized management information
          support.

          315.   With respect to the drivers affecting the Company’s profits, the August 2016 10-Q

stated:

           Changes in the mix of products sold as well as changes in our customer mix have
          been the most significant drivers affecting our gross profit margin. For example,
          sales of pharmaceutical products are generally at lower gross profit margins than
          other products. Conversely, sales of our private label products achieve gross profit
          margins that are higher than average. With respect to customer mix, sales to our
          large-group customers are typically completed at lower gross margins due to the
          higher volumes sold as opposed to the gross margin on sales to office-based
          practitioners who normally purchase lower volumes at greater frequencies.

          316.   The August 2016 10-Q also stated, “Our distribution business is characterized by

rapid technological developments and intense competition.”

          August 4, 2016 Earnings Call

          317.   Also on August 4, 2016, Defendants Bergman and Paladino held a conference call

to discuss the Company’s earnings for the second fiscal quarter of 2016. During the call, a

Goldman Sachs analyst asked Defendant Bergman the following question about competition in the

dental market:

          I hate to go back to this, but just on the North American dental market, I wanted to
          hone in a little bit on the merchandise side. It obviously must’ve really fallen off in
          June, based on your commentary.

          I’m curious. Is there anything you could elaborate on or share with us relative to
          the competitive environment? Did you see any changes in behavior from your
          traditional competitors and the way that they are approaching their go-to-market
          strategy? Did you see any increased pressure from alternative distribution channels,
          like online pure-play competitors? Just anything that might help us get our heads
          around what seemingly was a pretty consistent growth until May, and then



                                                    85
   Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 86 of 137 PageID #: 86



       obviously what -- based on the numbers you have shared seems like a fairly
       dramatic pullback in June, would be helpful.

       318.    In response, Defendant Bergman stated, “I don’t think there is any major change in

dynamics on the competitive side. It is a competitive market, to be sure. There is no shortage of

competitors. Everybody is fighting for that last dollar, so it is a competitive market.”

       November 2, 2016 Form 10-Q

       319.    On November 2, 2016, the Company filed its quarterly report on Form 10-Q for the

third fiscal quarter of 2016 with the SEC (the “November 2016 10-Q”). The November 2016 10-

Q was signed by Defendant Paladino, and contained SOX certifications signed by Defendants

Bergman and Paladino attesting to the accuracy of the November 2016 10-Q.

       320.    With respect to GPOs, the Company’s competitiveness, and the healthcare industry

at large, the November 2016 10-Q stated:

       We have established strategically located distribution centers to enable us to better
       serve our customers and increase our operating efficiency. This infrastructure,
       together with broad product and service offerings at competitive prices, and a strong
       commitment to customer service, enables us to be a single source of supply for our
       customers’ needs.

                                                ***

       In recent years, the health care industry has increasingly focused on cost
       containment. This trend has benefited distributors capable of providing a broad
       array of products and services at low prices. It also has accelerated the growth of
       HMOs, group practices, other managed care accounts and collective buying groups,
       which, in addition to their emphasis on obtaining products at competitive prices,
       tend to favor distributors capable of providing specialized management information
       support.

       321.    With respect to the drivers affecting the Company’s profits, the November 2016

10-Q stated:

        Changes in the mix of products sold as well as changes in our customer mix have
       been the most significant drivers affecting our gross profit margin. For example,
       sales of pharmaceutical products are generally at lower gross profit margins than
       other products. Conversely, sales of our private label products achieve gross profit



                                                 86
   Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 87 of 137 PageID #: 87



       margins that are higher than average. With respect to customer mix, sales to our
       large-group customers are typically completed at lower gross margins due to the
       higher volumes sold as opposed to the gross margin on sales to office-based
       practitioners who normally purchase lower volumes at greater frequencies.

       322.   The November 2016 10-Q also stated, “Our distribution business is characterized

by rapid technological developments and intense competition.”

       November 2, 2016 Earnings Call

       323.   Also on November 2, 2016, Defendants Bergman and Paladino held a conference

call to discuss the Company’s earnings for the third fiscal quarter of 2016. During the call, an

Evercore ISI analyst asked Defendant Bergman if “in terms of the competitive environment you’re

seeing in dental in terms of large group or smaller spaces, do you have any additional comments

on that area, any changes you’ve been seeing?”

       324.   Defendant Bergman responded as follows:

       Well the dental market has always been a very competitive market. We have been
       competing strongly with our major competitors and the smaller competitors for
       decades. I’m not sure the competition has increased substantially. At the end of the
       day, we believe we have a very strong proposition to offer to our large customers,
       our mid size customers and our smaller customers. The proposition we offer is
       based on a value, a margin generation value that enables us to fund the value-added
       services, which we believe are unique in the market.

       325.   Also during the call, a UBS analyst asked Defendant Bergman the following

question about competition and pricing:

       I wanted ask a different type of competition question. I know this has been the
       theme but it seems like the theme across healthcare. I know you guys have been
       very much focusing on the value-added services you provide, the strong
       partnerships. Have you seen a trend of people working or are you trying to use price
       specifically? It seems like it’s coming up in other different healthcare sub sectors
       whether it’s in the dental market or even animal health and medical where people
       are trying to use price specifically as a weapon, trying to come in and take share.

       326.   Defendant Bergman responded as follows:




                                                 87
   Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 88 of 137 PageID #: 88



        Well of course prices has always played a role, a key role. You’ve got to be
        competitive. Price has been an issue in our markets for the 36 years that I’ve been
        in the business. So, yes, price is important. But you have to balance price with
        value-added services. It costs money to develop value-added services. . . . [T]he
        combination of investment in the value-added services and price is what drives
        competition and the bottom line. We obviously have to sharpen that as we have
        done every single year for decades. We have to sharpen, at the end of the day, the
        price we charge for the value-added service and the products. Competition has
        always been there. So I’m not sure if there’s anything new in the market other than
        we have to just continue with what we’ve done for decades, which is to provide a
        better proposition to our customers.

        February 21, 2017 Form 10-K

        327.   On February 21, 2017, the Company filed its annual report on Form 10-K for the

fiscal year ended December 31, 2016 with the SEC (the “2016 10-K”). The 2016 10-K was signed

by Defendants Bergman, Paladino, Breslawski, Benjamin, Mlotek, Alperin, Bacow, Brons,

Herring, Kabat, Kuehn, Laskawy, Matthews, Raphael, Rekow, and Sheares, and contained SOX

certifications signed by Defendants Bergman and Paladino attesting to the accuracy of the 2016

10-K.

        328.   With respect to GPOs, the Company’s competitiveness, and the healthcare industry

at large, the 2016 10-K stated:

        We have established strategically located distribution centers to enable us to better
        serve our customers and increase our operating efficiency. This infrastructure,
        together with broad product and service offerings at competitive prices, and a strong
        commitment to customer service, enables us to be a single source of supply for our
        customers’ needs.

                                               ***

        In recent years, the health care industry has increasingly focused on cost
        containment. This trend has benefited distributors capable of providing a broad
        array of products and services at low prices. It also has accelerated the growth of
        HMOs, group practices, other managed care accounts and collective buying groups,
        which, in addition to their emphasis on obtaining products at competitive prices,
        tend to favor distributors capable of providing specialized management information
        support.

        329.   With respect to the drivers affecting the Company’s profits, the 2016 10-K stated:



                                                 88
   Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 89 of 137 PageID #: 89



        Changes in the mix of products sold as well as changes in our customer mix have
       been the most significant drivers affecting our gross profit margin. For example,
       sales of pharmaceutical products are generally at lower gross profit margins than
       other products. Conversely, sales of our private label products achieve gross profit
       margins that are higher than average. With respect to customer mix, sales to our
       large-group customers are typically completed at lower gross margins due to the
       higher volumes sold as opposed to the gross margin on sales to office-based
       practitioners who normally purchase lower volumes at greater frequencies.

       330.   With respect to competition and pricing in the North American healthcare market,

the 2016 10-K stated the following:

       The distribution and manufacture of health care supplies and equipment is highly
       competitive. Many of the health care distribution products we sell are available to
       our customers from a number of suppliers. In addition, our competitors could
       obtain exclusive rights from manufacturers to market particular
       products. Manufacturers also could seek to sell directly to end-users, and thereby
       eliminate or reduce our role and that of other distributors.

       In North America, we compete with other distributors, as well as several
       manufacturers, of dental, animal health and medical products, primarily on the basis
       of price, breadth of product line, customer service and value-added products and
       services. In the dental market, our primary competitors are the Patterson Dental
       division of Patterson Companies, Inc. and Benco Dental Supply Company. In
       addition, we compete against a number of other distributors that operate on a
       national, regional and local level. In the animal health market, our primary
       competitors are the MWI Animal Health division of AmerisourceBergen and the
       Patterson Veterinary division of Patterson Companies, Inc. Our primary
       competitors in the medical market are McKesson Corporation and Medline
       Industries, Inc., which are national distributors. We also compete against a number
       of regional and local animal health and medical distributors, as well as a number of
       manufacturers that sell directly to veterinarians and physicians. With regard to our
       dental practice management software, we compete against numerous companies,
       including Carestream Health, Inc. and the Patterson Dental division of Patterson
       Companies, Inc. In the animal health practice management market, our primary
       competitors are IDEXX Laboratories, Inc. and the Patterson Veterinary division of
       Patterson Companies, Inc. The medical practice management and electronic
       medical records market is very fragmented and we compete with numerous companies
       such as the NextGen division of Quality Systems, Inc., eClinicalWorks and Allscripts
       Healthcare Solutions, Inc.

       331.   With respect to the risks facing the Company, the 2016 10-K listed the following

risk factor: “The health care products industry is highly competitive and we may not be able to

compete successfully.”



                                               89
      Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 90 of 137 PageID #: 90



           332.     The 2016 10-K also stated, “Our distribution business is characterized by rapid

technological developments and intense competition.”

           February 21, 2017 Earnings Call

           333.     Also on February 21, 2017, Defendants Bergman and Paladino held a conference

call to discuss the Company’s earnings for the fourth fiscal quarter of 2016. During the call, a JP

Morgan analyst asked Defendant Bergman, with respect to “the competitive landscape in dental,

especially as it relates to large versus smaller customers,” whether the Company had observed

“any changes in the competitive dynamics in either of those segments recently.”

           334.     Defendant Bergman responded as follows:

           You know, this is probably the most asked question from analysts, other than,
           how’s the market doing. And I just want to reemphasize what we’ve been saying
           for years. The dental market is competitive. It’s a market that is driven by a
           combination of price and service offered -- in other words, value. I don’t think
           anything has changed. We have a good market share in the large practices. We
           have, we believe, the most outstanding offering, with tremendous experience in that
           area. And yes, every now and again, a competitor will go in with a price that’s
           below ours, and we will not match those prices. Because we believe our offering is
           of higher value, and we cannot and will not dilute the value that is ascribed to our
           offering. So I would be understanding that Henry Schein is competitive in the space,
           highly competitive in the space, has always been competitive. There has always
           been competition. The competition hasn’t increased at all. It’s the same competition
           we’ve had for decades. . . . Our job is to provide value to our customers. I believe
           we continue to do a good job in that area. And there is no more competition today
           than there was 10 years ago. The competition wants our business and we want our
           competitions’ business. It’s a fiercely competitive market.

           April 10, 2017 Proxy Statement

           335.     On April 10, 2017, the Company filed the 2017 Proxy Statement. Defendants

Bergman, Paladino, Alperin, Bacow, Benjamin, Breslawski, Brons, Herring, Kabat, Kuehn,

Laskawy, Mlotek, Raphael, Rekow, and Sheares solicited the 2017 Proxy Statement filed pursuant

to Section 14(a) of the Exchange Act, which contained material misstatements and omissions. 11


11
     Plaintiff’s allegations with respect to the misleading statements in the 2017 Proxy Statement are based solely on




                                                          90
    Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 91 of 137 PageID #: 91



          336.    With respect to the Business Standards and the Code of Ethics, the 2017 Proxy

Statement stated, “[i]n addition to our Worldwide Business Standards applicable to all employees,

we have adopted a Code of Ethics for Senior Financial Officers that applies to our Chief Executive

Officer, Chief Financial Officer, Controller (if any) and Vice President of Corporate Finance, or

persons performing similar function.”

          337.    The 2017 Proxy Statement also called for shareholder approval of, among other

things, an amendment to the Company’s 162(m) Cash Bonus Plan (the “Cash Bonus Plan”), to

extend the terms of the Cash Bonus Plan to 2021, and to reapprove the performance goals stated

therein. The Cash Bonus Plan provided for annual incentive payments to key executive officers of

the Company, in connection with certain performance goals.

          338.    The 2017 Proxy Statement was false and misleading because, despite assertions to

the contrary, the Business Standards and the Code of Ethics were not followed, as evidenced by

the Company’s participation in the Antitrust Conspiracy, and the numerous false and misleading

statements alleged herein, the insider trading engaged in by 12 of the Individual Defendants, and

the Individual Defendants’ failures to report violations of the Business Standards and the Code of

Ethics.

          339.    The 2017 Proxy Statement also failed to disclose, inter alia, that: (1) as a result of

the Antitrust Conspiracy, the dental products market was not competitive, but was in fact pervaded

by price-fixing and other anticompetitive misconduct; (2) as an additional result of the Antitrust

Conspiracy, the Company overstated the impact of cost containment and pricing strategies on its

business; (3) as a further result of the Antitrust Conspiracy, the Company overstated the value of



negligence; they are not based on any allegation of reckless or knowing conduct by or on behalf of the Individual
Defendants, and they do not allege, and do not sound in, fraud. Plaintiff specifically disclaims any allegations of,
reliance upon any allegation of, or reference to any allegation of fraud, scienter, or recklessness with regard to these
allegations and related claims.




                                                          91
   Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 92 of 137 PageID #: 92



its products and services; (4) the Company participated in the Antitrust Conspiracy; (5) the

Company failed to maintain internal controls; and (6) as a result of the foregoing, Henry Schein’s

public statements were materially false and misleading during the First Relevant Period.

          340.   As a result of the material misstatements and omissions contained in the 2017 Proxy

Statement, Company shareholders approved the amendment to the Cash Bonus Plan.

          May 9, 2017 Form 10-Q

          341.   On May 9, 2017, the Company filed its quarterly report on Form 10-Q for the first

fiscal quarter of 2017 with the SEC (the “May 2017 10-Q”). The May 2017 10-Q was signed by

Defendant Paladino, and contained SOX certifications signed by Defendants Bergman and

Paladino attesting to the accuracy of the May 2017 10-Q.

          342.   With respect to GPOs, the Company’s competitiveness, and the healthcare industry

at large, the May 2017 10-Q stated:

          We have established strategically located distribution centers to enable us to better
          serve our customers and increase our operating efficiency. This infrastructure,
          together with broad product and service offerings at competitive prices, and a strong
          commitment to customer service, enables us to be a single source of supply for our
          customers’ needs.

                                                 ***

          In recent years, the health care industry has increasingly focused on cost
          containment. This trend has benefited distributors capable of providing a broad
          array of products and services at low prices. It also has accelerated the growth of
          HMOs, group practices, other managed care accounts and collective buying groups,
          which, in addition to their emphasis on obtaining products at competitive prices,
          tend to favor distributors capable of providing specialized management information
          support.

          343.   With respect to the drivers affecting the Company’s profits, the May 2017 10-Q

stated:

           Changes in the mix of products sold as well as changes in our customer mix have
          been the most significant drivers affecting our gross profit margin. For example,
          sales of pharmaceutical products are generally at lower gross profit margins than



                                                   92
   Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 93 of 137 PageID #: 93



       other products. Conversely, sales of our private label products achieve gross profit
       margins that are higher than average. With respect to customer mix, sales to our
       large-group customers are typically completed at lower gross margins due to the
       higher volumes sold as opposed to the gross margin on sales to office-based
       practitioners who normally purchase lower volumes at greater frequencies.

       344.   The May 2017 10-Q also stated, “Our distribution business is characterized by rapid

technological developments and intense competition.”

       May 16, 2017 Bank of America Merrill Lynch Healthcare Conference

       345.   On May 16, 2017, Defendants Bergman and Paladino attended the Bank of America

Merrill Lynch Healthcare Conference. At the conference, Defendant Bergman gave a presentation

on the Company’s business, during which he stated the following:

       Dentistry has always been highly competitive on the distribution side. We expect it
       to continue to be highly competitive. . . . [T]he goal is to continue to provide value-
       added services. We provide very good value-added services in that area, but there’s
       a price below which we will not go. And it is important for us to price our value-
       added services at a level that we can provide good returns to our investors.

       June 13, 2017 Goldman Sachs Global Healthcare Conference

       346.   On June 13, 2017, Defendant Paladino gave a presentation at the Goldman Sachs

Global Healthcare Conference. In response to a Goldman Sachs analyst’s question regarding the

threat of online competition, Defendant Paladino stated the following:

       It’s a really good question because everything is going digital. Technology is in
       every aspect of everyone’s lives today. It’s an area, though, that we feel that if we
       keep doing what our strength has been, which is to have a moat around our business,
       and that moat is really we’re very competitive in pricing. But even today, without
       some of these new entrants, we’re not the lowest in the market on every single price,
       on every single product. But what we do is we have unbelievably good service
       levels and a really strong offering of value-added products and services. And what
       we found is the market really wants more than just the lowest price. They want that
       combination of very competitive pricing as well as all the other services. So as long
       as we keep doing that, I think that we won’t have to worry about that pure online
       discount player. And they’re already in the market. Don’t worry about new people
       getting in. It already represents 10% to 15% of the market today, and it really hasn’t
       been growing at much faster rate than the overall market. So again, I think people




                                                 93
   Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 94 of 137 PageID #: 94



          are voting with their wallet or their checkbook by really saying we really want all
          of these other services as well as competitive pricing.

          August 8, 2017 Form 10-Q

          347.   On August 8, 2017, the Company filed its quarterly report on Form 10-Q for the

second fiscal quarter of 2017 with the SEC (the “August 2017 10-Q”). The August 2017 10-Q was

signed by Defendant Paladino, and contained SOX certifications signed by Defendants Bergman

and Paladino attesting to the accuracy of the August 2017 10-Q.

          348.   With respect to GPOs, the Company’s competitiveness, and the healthcare industry

at large, the August 2017 10-Q stated:

          We have established strategically located distribution centers to enable us to better
          serve our customers and increase our operating efficiency. This infrastructure,
          together with broad product and service offerings at competitive prices, and a strong
          commitment to customer service, enables us to be a single source of supply for our
          customers’ needs.

                                                 ***

          In recent years, the health care industry has increasingly focused on cost
          containment. This trend has benefited distributors capable of providing a broad
          array of products and services at low prices. It also has accelerated the growth of
          HMOs, group practices, other managed care accounts and collective buying groups,
          which, in addition to their emphasis on obtaining products at competitive prices,
          tend to favor distributors capable of providing specialized management information
          support.

          349.   With respect to the drivers affecting the Company’s profits, the August 2017 10-Q

stated:

           Changes in the mix of products sold as well as changes in our customer mix have
          been the most significant drivers affecting our gross profit margin. For example,
          sales of pharmaceutical products are generally at lower gross profit margins than
          other products. Conversely, sales of our private label products achieve gross profit
          margins that are higher than average. With respect to customer mix, sales to our
          large-group customers are typically completed at lower gross margins due to the
          higher volumes sold as opposed to the gross margin on sales to office-based
          practitioners who normally purchase lower volumes at greater frequencies.




                                                   94
   Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 95 of 137 PageID #: 95



       350.    The August 2017 10-Q also stated, “Our distribution business is characterized by

rapid technological developments and intense competition.”

       August 8, 2017 Earnings Call

       351.    Also on August 8, 2017, Defendants Bergman and Paladino held a conference call

to discuss the Company’s earnings for the second fiscal quarter of 2017. During the call, Defendant

Bergman stated the following:

       We remain comfortable that although this is a highly competitive market and every
       dollar of business that we get, we have to fight for, we believe that we are well
       positioned to gain market share in the digital technology space and in fact, overall
       in the dental space, whether it’s in consumables for dentists or equipment for
       dentists.

       November 6, 2017 Form 10-Q

       352.    On November 6, 2017, the Company filed its quarterly report on Form 10-Q for the

third fiscal quarter of 2017 with the SEC (the “November 2017 10-Q”). The November 2017 10-

Q was signed by Defendant Paladino, and contained SOX certifications signed by Defendants

Bergman and Paladino attesting to the accuracy of the November 2017 10-Q.

       353.    With respect to GPOs, the Company’s competitiveness, and the healthcare industry

at large, the November 2017 10-Q stated:

       We have established strategically located distribution centers to enable us to better
       serve our customers and increase our operating efficiency. This infrastructure,
       together with broad product and service offerings at competitive prices, and a strong
       commitment to customer service, enables us to be a single source of supply for our
       customers’ needs.

                                              ***

       In recent years, the health care industry has increasingly focused on cost
       containment. This trend has benefited distributors capable of providing a broad
       array of products and services at low prices. It also has accelerated the growth of
       HMOs, group practices, other managed care accounts and collective buying groups,
       which, in addition to their emphasis on obtaining products at competitive prices,
       tend to favor distributors capable of providing specialized management information
       support.



                                                95
   Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 96 of 137 PageID #: 96




       354.    With respect to the drivers affecting the Company’s profits, the November 2017

10-Q stated:

        Changes in the mix of products sold as well as changes in our customer mix have
       been the most significant drivers affecting our gross profit margin. For example,
       sales of pharmaceutical products are generally at lower gross profit margins than
       other products. Conversely, sales of our private label products achieve gross profit
       margins that are higher than average. With respect to customer mix, sales to our
       large-group customers are typically completed at lower gross margins due to the
       higher volumes sold as opposed to the gross margin on sales to office-based
       practitioners who normally purchase lower volumes at greater frequencies.

       355.    The November 2017 10-Q also stated, “Our distribution business is characterized

by rapid technological developments and intense competition.”

       November 6, 2017 Earnings Call

       356.    Also on November 6, 2017, Defendants Bergman and Paladino held a conference

call to discuss the Company’s earnings for the third fiscal quarter of 2017. During the call,

Defendant Bergman stated the following:

       We believe that the Value-Added service part of [Schein’s] offering continues to
       grow in importance and we’re investing heavily in that area. So the digital platform
       is an ordering platform, sometimes offered by standalone companies that only offer
       consumable products and there’s a part of the market that goes there. And if it
       becomes really a price issue, well, Henry Schein has the largest variety of private
       brand, control brand products in the industry. We have practically everything a
       practitioner may need at very good prices. And if it becomes a price situation, we
       can win on that only if that’s the only issue. So there are a lot of challenges that we
       have to face in our business like every other business. But to me, this is not on the
       top of the list. . . . I think [digital] will remain a size of the market of somewhere
       between 10%, 15% that’ll be price only. And in that market, Henry Schein will
       continue to compete and compete very well.

       357.    The statements referenced above in ¶¶ 253–316, 318–322, 324, 326–332, 334, and

341–356 were materially false and misleading because they misrepresented and failed to disclose

material adverse facts pertaining to the Company’s business, finances, and prospects, which were

known to the Individual Defendants or recklessly disregarded by them. Specifically, the Individual




                                                 96
   Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 97 of 137 PageID #: 97



Defendants willfully or recklessly made false and misleading statements and omissions of material

fact that failed to disclose, inter alia, that: (1) as a result of the Antitrust Conspiracy, the dental

products market was not competitive, but was in fact pervaded by price-fixing and other

anticompetitive misconduct; (2) as an additional result of the Antitrust Conspiracy, the Company

overstated the impact of cost containment and pricing strategies on its business; (3) as a further

result of the Antitrust Conspiracy, the Company overstated the value of its products and services;

(4) the Company participated in the Antitrust Conspiracy; (5) the Company failed to maintain

internal controls; and (6) as a result of the foregoing, Henry Schein’s public statements were

materially false and misleading during the First Relevant Period.

                 The Truth Pertaining to the Antitrust Conspiracy Begins to Emerge

        358.    On August 8, 2017, the Company issued a press release containing the Company’s

financial results for the second quarter of 2017, which revealed slowed growth for the quarter.

Specifically, the press release reported favorable earnings per share (“EPS”) but disclosed that the

Company’s North American dental consumables growth had increased by only 0.8% compared to

the second quarter of 2016. During a conference call held that day to discuss the Company’s

financial results, Defendant Bergman blamed the Company’s slowed growth on factors including

“movement towards lower-priced products,” as well as an extra holiday during the quarter and the

loss of one of Henry Schein’s customers.

        359.    Defendant Paladino largely echoed Defendant Bergman’s sentiments during the

conference, stating, “I don’t think we think there’s any market changes that are important to note.

I think we believe that there’s a little bit of ebbs and flows and calendar issues that are contributing

to it. But we still feel like the market is pretty consistent.”




                                                   97
   Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 98 of 137 PageID #: 98



        360.   Analysts reacted negatively to these disclosures. For example, analysts from

Northcoast Research noted that “[the Company’s] 0.8% North America dental consumable internal

growth [was] below our estimate for the quarter,” and that “[w]e could … be seeing modest pricing

pressure in dental consumable products which is compressing overall internal growth rates.”

Additionally, analysts from Jefferies Group observed that “[w]e expect the stock to trade lower on

disappointing dental experience & lack of upside to [the Company’s] ’17 EPS outlook.”

        361.   On this news, the price of the Company’s stock dropped from $91.89 per share at

the close of trading on August 7, 2017, to $87.01 per share at the close of trading on August 8,

2017.

        362.   On November 6, 2017, the Company issued a press release containing the

Company’s financial results for the third quarter of 2017, which again reported disappointing

results for the quarter, including below-expected EPS. During a conference call held that day to

discuss the Company’s financial results, Defendant Bergman attempted to blame the disappointing

financial results on challenges in the Company’s European business, faster growth in lower-margin

areas of the Company’s business, and the renewal of certain important contracts at lower margins.

Additionally, the Company’s 10-Q filed the same day disclosed the IQ Dental Action and the AW

Action filed against the Company.

        363.   Analysts again reacted negatively to these disclosures, with Piper Jaffray reporting

that “HSIC reported disappointing 3Q17 results driven by margin pressure and soft dental

consumables growth,” but “we believe dental consumables growth can rebound in 2018.”

        364.   On this news, the price of the Company’s stock dropped again from $77.64 per

share at the close of trading on November 3, 2017, to $70.04 per share at the close of trading on




                                                98
   Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 99 of 137 PageID #: 99



November 6, 2017, on heavy volume. This drop represented a loss of $1.2 billion in the Company’s

market capitalization.

       365.       Finally, on February 12, 2018, the Federal Trade Commission issued a press release

revealing that it had filed an administrative complaint against Henry Schein, Benco and Patterson,

after a long, undisclosed investigation of the companies for violations of Section 5 of the Federal

Trade Commission Act, 15 U.S.C. § 45 . The complaint alleged that starting from at least February

2013, the named entities had engaged in a conspiracy to fix the prices of dental supply products

and refused to sell to GPOs, in violation of federal antitrust law. The press release stated the

following, in relevant part:

       [T]he complaint contends that Benco, Henry Schein and Patterson unreasonably
       restrained price competition for dental products in the United States; distorted
       prices and undermined the ability of independent dentists to obtain lower prices and
       discounts for dental products; deprived independent dentists of the benefits of
       vigorous price and service competition among full-service, national dental
       distributors; unreasonably reduced output of dental products to dental buying
       groups; and eliminated or reduced the competitive bidding process for sales to these
       buying groups.

       366.       In a report commenting on the filing of the FTC Action, Leerink analysts noted,

“[w]e view this news as being very serious, and could result in longer-term margin headwinds and

multiple compression for HSIC.”

       367.       On this news, the price of Henry Schein shares plummeted by over 6.6%, from

$72.18 at the close of trading on February 12, 2018, to $67.39 per share at the close of trading on

February 13, 2018, representing a loss of roughly $785 million in Henry Schein’s market

capitalization.

       False and Misleading Statements During the Second Relevant Period

       December 26, 2018 Registration Statement




                                                  99
  Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 100 of 137 PageID #: 100



       368.    On December 26, 2018, the Individual Defendants caused the Company to cause

HS Spinco to file a Registration Statement on Form S-4 (the “Registration Statement”) with the

SEC, pursuant to the Spin-off Merger. The Registration Statement was incorporated by reference

in a Prospectus on Form 424B3 filed by Covetrus with the SEC on February 7, 2019, which

completed the Spin-off Merger, and caused Covetrus shares to begin trading publicly on NASDAQ

the following morning, on February 8, 2019. The Registration Statement was signed by, among

others, Defendants Paladino and Mlotek.

       369.    The Registration Statement stated that Covetrus’s “key strengths” included

“inventory management and supply chain services and technology that help improve practice

efficiency and economics.”

       370.    The Registration Statement also discussed the “key benefits” of the Spin-off

Merger, which included:

       the complementary fit of Vets First Choice and the Henry Schein Animal Health
       Business, and the strategic benefits of a global, technology-enabled animal health
       business with a comprehensive service and technology platform and supply chain
       infrastructure supporting the companion, equine and large animal veterinary
       markets.

       371.    The Registration Statement further stated that Covetrus is “well suited to compete

in this market,” and that “[Covetrus’s] global scale, comprehensive and integrated capabilities and

expertise will allow [Covetrus] to win business and access additional revenue opportunities while

addressing [Covetrus’s] fragmented customer base’s evolving needs.”

       March 3, 2019 Industry Conference

       372.    On March 3, 2019, after Covetrus shares had begun trading publicly on NASDAQ,

Defendant Paladino attended an industry conference, during which he stated that the Company’s




                                               100
  Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 101 of 137 PageID #: 101



TSAs with Covetrus were “as long as…21 months,” and that “some things will sunset earlier than

that. Some things will sunset in 3 or 4 months and other things will sunset much longer than that.”

       373.       At the conference, Paladino also stated that “there’s a lot of activity that the Henry

Schein teams need to do to properly service Covetrus. And we want to make sure Covetrus is

serviced well.”

       March 13, 2019 Industry Conference

       374.       On March 13, 2019, Defendant Paladino attended another industry conference,

during which he stated that “the merger of the two companies will create shareholder value and

that there’s over $100 million of EBITDA synergies that are expected by the end of year 3. So

that’s a pretty significant number and can’t be achieved unless the two companies were brought

together.”

       375.       With respect to Henry Schein’s TSAs with Covetrus, Defendant Paladino stated the

following:

       Henry Schein and Covetrus have something like 80-plus TSAs for 80 different
       services that Henry Schein will continue to provide Covetrus until they’re able to
       provide those services on their own. So they run anywhere from a few months to
       maybe 21 months in duration from closing.

       376.       Defendant Paladino further stated that the TSAs lasted “from a few months to 21

months” so that “both parties can be prepared for when the service agreements end,” and so “Henry

Schein can take that time to plan and reduce the stranded costs that it has, and that’s our goal, at

the time that the services end to virtually eliminate the stranded costs.”

       377.       The statements referenced above in ¶¶ 368–376 were materially false and

misleading because they misrepresented and failed to disclose material adverse facts pertaining to

Covetrus’s business, finances, and prospects, which were known to the Individual Defendants or

recklessly disregarded by them. Specifically, the Individual Defendants willfully or recklessly




                                                   101
  Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 102 of 137 PageID #: 102



made false and misleading statements and omissions of material fact that failed to disclose, inter

alia, that: (1) Covetrus would require millions of dollars in infrastructure investments relating to

Covetrus’s supply chain and inventory management services; (2) Covetrus was not fully apprised

as to the additional infrastructure investments that Covetrus would require; (3) the expenses related

to Covetrus’s TSAs with Henry Schein had been significantly understated; and (4) a competitive

market, as well as the loss of a significant North American customer “weighed heavily” on

Covetrus’s growth prospects.

                                   The Truth Emerges as to Covetrus

       378.    On August 13, 2019, Covetrus issued a press release reporting its financial results

for the second quarter of 2019, which was Covetrus’s first full fiscal quarter as a public company.

The press release reported a loss for the quarter, and it revealed that Covetrus had reduced its

EBITDA guidance to $200 million, down from $250 million. The press release also disclosed that

the “loss of a large customer prior to the formation of Covetrus also impacted organic net sales

growth by 3% in the second quarter.”

       379.    In explaining Covetrus’s losses and reduced guidance, the CEO of Covetrus,

Benjamin Shaw (“Shaw”) stated that Covetrus had accelerated investments tied to Covetrus’s

“separation from Henry Schein and the build-out of infrastructure that supports completion of the

carve out.” Shaw further stated that “additional infrastructure expense and duplicative cost” related

to the TSAs with Henry Schein had caused Covetrus to pay twice for some of the same services.

       380.    Moreover, the CFO of Covetrus, Christine Komola (“Komola”) revealed that the

Company would be spending $40 million, up from $25 million, on its investments in 2019. Komola

also disclosed that the Company would be spending $10 to $15 million in recurring operating

expenses, which had not been previously contemplated by Covetrus.




                                                102
  Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 103 of 137 PageID #: 103



       381.    On this news, Covetrus’s share price dropped from $23.19 per share at the close of

trading on August 12, 2019, to $13.89 at the close of trading on August 13, 2019, due to the

foregoing false and misleading statements and omissions of material fact during the Second

Relevant Period that, among others, the Individual Defendants made and/or caused the Company

to make. As a result of the false and misleading statements and omissions of material fact made

during the Second Relevant Period, the Company was named as a defendant in the 2019 Securities

Class Action and will incur legal costs and expenses in connection thereto.

                        Repurchases During the First Relevant Period

       382.    During the First Relevant Period, the Individual Defendants caused the Company

to initiate repurchases of its common stock that substantially damaged the Company. In total, the

Company spent an aggregate amount of over $1.67 billion to repurchase approximately 850

million shares of its own common stock at artificially inflated prices.

       383.    According to the May 2013 10-Q, the Company purchased 282,000 shares of its

common stock during March 2013 for approximately $25.3 million, at an average price of $89.99

per share.

       384.    As the Company’s stock was actually only worth $67.39 per share, the price at

closing on February 13, 2018, the amount the Company overpaid for repurchases of its own stock

during March 2013 was approximately $6.3 million.

       385.    According to the August 2013 10-Q, the Company purchased 839,435 shares of its

common stock during the second fiscal quarter of 2013 for approximately $78 million, at an

average price of $93.19 per share.




                                                103
  Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 104 of 137 PageID #: 104



       386.    As the Company’s stock was actually only worth $67.39 per share, the price at

closing on February 13, 2018, the amount the Company overpaid for repurchases of its own stock

during the second fiscal quarter of 2013 was approximately $21.4 million.

       387.    According to the November 2013 10-Q, the Company purchased 729,700 shares of

its common stock during the third fiscal quarter of 2013 for approximately $74.9 million, at an

average price of $102.95 per share.

       388.    As the Company’s stock was actually only worth $67.39 per share, the price at

closing on February 13, 2018, the amount the Company overpaid for repurchases of its own stock

during the third fiscal quarter of 2013 was approximately $25.7 million.

       389.    According to the 2013 10-K, the Company purchased 664,357 shares of its common

stock during the fourth fiscal quarter of 2013 for approximately $73.7 million, at an average price

of $111.14 per share.

       390.    As the Company’s stock was actually only worth $67.39 per share, the price at

closing on February 13, 2018, the amount the Company overpaid for repurchases of its own stock

during the fourth fiscal quarter of 2013 was approximately $29 million.

       391.    According to the May 2014 10-Q, the Company purchased 647,315 shares of its

common stock during the first fiscal quarter of 2014 for approximately $75.3 million, at an average

price of $116.36 per share.

       392.    As the Company’s stock was actually only worth $67.39 per share, the price at

closing on February 13, 2018, the amount the Company overpaid for repurchases of its own stock

during the first fiscal quarter of 2014 was approximately $31.6 million.




                                               104
  Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 105 of 137 PageID #: 105



       393.    According to the August 2014 10-Q, the Company purchased 653,952 shares of its

common stock during the second fiscal quarter of 2014 for approximately $76.1 million, at an

average price of $116.53 per share.

       394.    As the Company’s stock was actually only worth $67.39 per share, the price at

closing on February 13, 2018, the amount the Company overpaid for repurchases of its own stock

during the second fiscal quarter of 2014 was approximately $32 million.

       395.    According to the November 2014 10-Q, the Company purchased 632,512 shares of

its common stock during the third fiscal quarter of 2014 for approximately $74.8 million, at an

average price of $118.27 per share.

       396.    As the Company’s stock was actually only worth $67.39 per share, the price at

closing on February 13, 2018, the amount the Company overpaid for repurchases of its own stock

during the third fiscal quarter of 2014 was approximately $32.2 million.

       397.    According to the 2014 10-K, the Company purchased 594,430 shares of its common

stock during the fourth fiscal quarter of 2014 for approximately $73.7 million, at an average price

of $126.08 per share.

       398.    As the Company’s stock was actually only worth $67.39 per share, the price at

closing on February 13, 2018, the amount the Company overpaid for repurchases of its own stock

during the fourth fiscal quarter of 2014 was approximately $33.6 million.

       399.    According to the May 2015 10-Q, the Company purchased 542,029 shares of its

common stock during the first fiscal quarter of 2015 for approximately $75.7 million, at an average

price of $139.81 per share.




                                               105
  Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 106 of 137 PageID #: 106



       400.    As the Company’s stock was actually only worth $67.39 per share, the price at

closing on February 13, 2018, the amount the Company overpaid for repurchases of its own stock

during the first fiscal quarter of 2015 was approximately $39.1 million.

       401.    According to the July 2015 10-Q, the Company purchased 266,757 shares of its

common stock during the second fiscal quarter of 2015 for approximately $37.5 million, at an

average price of $140.58 per share.

       402.    As the Company’s stock was actually only worth $67.39 per share, the price at

closing on February 13, 2018, the amount the Company overpaid for repurchases of its own stock

during the second fiscal quarter of 2015 was approximately $19.5 million.

       403.    According to the November 2015 10-Q, the Company purchased 261,295 shares of

its common stock during the third fiscal quarter of 2015 for approximately $37.6 million, at an

average price of $136.78 per share.

       404.    As the Company’s stock was actually only worth $67.39 per share, the price at

closing on February 13, 2018, the amount the Company overpaid for repurchases of its own stock

during the third fiscal quarter of 2015 was approximately $20 million.

       405.    According to the 2015 10-K, the Company purchased 1,014,216 shares of its

common stock during the fourth fiscal quarter of 2015 for approximately $148.9 million, at an

average price of $149.98 per share.

       406.    As the Company’s stock was actually only worth $67.39 per share, the price at

closing on February 13, 2018, the amount the Company overpaid for repurchases of its own stock

during the fourth fiscal quarter of 2015 was approximately $80.6 million.




                                               106
  Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 107 of 137 PageID #: 107



       407.    According to the May 2016 10-Q, the Company purchased 664,398 shares of its

common stock during the first fiscal quarter of 2016 for approximately $99.9 million, at an average

price of $150.69 per share.

       408.    As the Company’s stock was actually only worth $67.39 per share, the price at

closing on February 13, 2018, the amount the Company overpaid for repurchases of its own stock

during the first fiscal quarter of 2016 was approximately $55.2 million.

       409.    According to the August 2016 10-Q, the Company purchased 336,544 shares of its

common stock during the second fiscal quarter of 2016 for approximately $57 million, at an

average price of $169.41 per share.

       410.    As the Company’s stock was actually only worth $67.39 per share, the price at

closing on February 13, 2018, the amount the Company overpaid for repurchases of its own stock

during the second fiscal quarter of 2016 was approximately $34.3 million.

       411.    According to the November 2016 10-Q, the Company purchased 1,179,498 shares

of its common stock during the third fiscal quarter of 2016 for approximately $192.9 million, at

an average price of $166.19 per share.

       412.    As the Company’s stock was actually only worth $67.39 per share, the price at

closing on February 13, 2018, the amount the Company overpaid for repurchases of its own stock

during the third fiscal quarter of 2016 was approximately $113.5 million.

       413.    According to the 2016 10-K, the Company purchased 1,281,342 shares of its

common stock during the fourth fiscal quarter of 2016 for approximately $200 million, at an

average price of $155.19 per share.




                                               107
  Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 108 of 137 PageID #: 108



       414.    As the Company’s stock was actually only worth $67.39 per share, the price at

closing on February 13, 2018, the amount the Company overpaid for repurchases of its own stock

during the fourth fiscal quarter of 2016 was approximately $113.6 million.

       415.    According to the May 2017 10-Q, the Company purchased 308,037 shares of its

common stock during the first fiscal quarter of 2017 for approximately $50 million, at an average

price of $165.42 per share.

       416.    As the Company’s stock was actually only worth $67.39 per share, the price at

closing on February 13, 2018, the amount the Company overpaid for repurchases of its own stock

during the first fiscal quarter of 2017 was approximately $29.2 million.

       417.    According to the August 2017 10-Q, the Company purchased 288,756 shares of its

common stock during the second fiscal quarter of 2017 for approximately $49.9 million, at an

average price of $172.63 per share.

       418.    As the Company’s stock was actually only worth $67.39 per share, the price at

closing on February 13, 2018, the amount the Company overpaid for repurchases of its own stock

during the second fiscal quarter of 2017 was approximately $30.5 million.

       419.    According to the November 2017 10-Q, the Company purchased 1,431,646 shares

of its common stock during the third fiscal quarter of 2017 for approximately $124.9 million, at

an average price of $88.25 per share.

       420.    As the Company’s stock was actually only worth $67.39 per share, the price at

closing on February 13, 2018, the amount the Company overpaid for repurchases of its own stock

during the third fiscal quarter of 2017 was approximately $28.5 million.

       421.    In total, the Company overpaid an aggregate amount of approximately $776 million

for repurchases of its own stock during the First Relevant Period.




                                               108
  Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 109 of 137 PageID #: 109



                               DAMAGES TO HENRY SCHEIN

       422.    As a direct and proximate result of the Individual Defendants’ conduct, Henry

Schein will lose and expend many millions of dollars.

       423.    Such expenditures include, but are not limited to, legal fees and payments

associated with the numerous lawsuits and other actions lodged against the Company as a result

of the misconduct discussed herein including the Antitrust Action, SourceOne Action, IQ Dental

Action, AW Action, and the FTC Action filed against the Company, the 2018 Securities Class

Action filed against the Company and two of the Individual Defendants, the 2019 Securities Class

Action filed against the Company, and amounts paid to outside lawyers, accountants, and

investigators in connection thereto.

       424.    Such expenditures include, but are not limited to, the approximately $5.3 million

the Company paid to resolve the SourceOne Action, and the approximately $38.5 million the

Company paid to resolve the Antitrust Action.

       425.    Such losses include the Company’s overpayment by over $776 million for

repurchases of its own stock during the First Relevant Period, during which the Company’s stock

price was artificially inflated due to the false and misleading statements discussed herein.

       426.    Additionally, these losses include, but are not limited to, lavish compensation and

benefits paid to the Individual Defendants who breached their fiduciary duties to the Company.

       427.    As a direct and proximate result of the Individual Defendants’ conduct, Henry

Schein has also suffered and will continue to suffer a loss of reputation and goodwill, and a “liar’s

discount” that will plague the Company’s stock in the future due to the Company’s and their

misrepresentations and the Individual Defendants’ breaches of fiduciary duties and unjust

enrichment.




                                                109
  Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 110 of 137 PageID #: 110



                                 DERIVATIVE ALLEGATIONS

        428.    Plaintiff brings this action derivatively and for the benefit of Henry Schein to

redress injuries suffered, and to be suffered, as a result of the Individual Defendants’ breaches of

their fiduciary duties as directors and/or officers of Henry Schein, unjust enrichment, abuse of

control, gross mismanagement, waste of corporate assets, and violations of Sections 14(a), 10(b),

and 20(a) of the Exchange Act as well as the aiding and abetting thereof.

        429.    Henry Schein is named solely as a nominal party in this action. This is not a

collusive action to confer jurisdiction on this Court that it would not otherwise have.

        430.    Plaintiff is, and has been at all relevant times, a shareholder of Henry Schein.

Plaintiff will adequately and fairly represent the interests of Henry Schein in enforcing and

prosecuting its rights, and, to that end, has retained competent counsel, experienced in derivative

litigation, to enforce and prosecute this action.

                             DEMAND FUTILITY ALLEGATIONS

        431.    Plaintiff incorporates by reference and re-alleges each and every allegation stated

above as if fully set forth herein.

        432.    A pre-suit demand on the Board of Henry Schein is futile and, therefore, excused.

At the time of filing of this action, the Board consists of the following 15 individuals: Defendants

Bergman, Paladino, Alperin, Benjamin, Breslawski, Brons, Goodman, Herring, Kuehn, Laskawy,

Margulies, Mlotek, Raphael, Rekow, and Sheares (the “Directors”). Plaintiff needs only to allege

demand futility as to eight of the 15 Directors who are on the Board at the time this action is

commenced.

        433.    Demand is excused as to all of the Directors because each one of them faces,

individually and collectively, a substantial likelihood of liability as a result of the schemes they




                                                    110
  Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 111 of 137 PageID #: 111



engaged in knowingly or recklessly to cause the Company to participate in the Antitrust

Conspiracy, to make and/or cause the Company to make the false and misleading statements and

omissions of material fact while nine of them engaged in insider sales based on material non-public

information, and, at the same time, to cause the Company to overpay by over $776 million for

repurchases of its own stock, all of which renders the Directors unable to impartially investigate

the charges and decide whether to pursue action against themselves and the other perpetrators of

the scheme.

       434.    In complete abdication of their fiduciary duties, the Directors either knowingly or

recklessly caused the Company to participate in the Antitrust Conspiracy and made and/or caused

the Company to make the materially false and misleading statements alleged herein. While

investors were duped into believing the fraud perpetrated by the Individual Defendants, 12 of the

Individual Defendants, including nine of the Directors, sold Company stock at artificially inflated

prices based on inside material information.

       435.    As a result of the foregoing, the Directors breached their fiduciary duties, face a

substantial likelihood of liability, are not disinterested, and demand upon them is futile, and thus

excused.

       436.    Additional reasons that demand on Defendant Bergman is futile follow. Defendant

Bergman currently serves as the Company’s CEO, and is thus, as the Company admits, a non-

independent director. The Company provides Defendant Bergman with his principal occupation,

and he receives handsome compensation, including $6,481,739 in 2018 for his services. Defendant

Bergman was ultimately responsible for all of the false and misleading statements and omissions

that were made, including those contained in the Company’s SEC filings referenced herein, many

of which he either personally made or signed off on. As the Company’s highest officer and as a




                                                111
  Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 112 of 137 PageID #: 112



trusted Company director, he conducted little, if any, oversight of the Antitrust Conspiracy and the

scheme to make false and misleading statements, consciously disregarded his duties to monitor

such controls over reporting and engagement in the scheme, and consciously disregarded his duties

to protect corporate assets. His insider sales, which yielded at least $37.1 million in proceeds,

demonstrate his motive in facilitating and participating in the fraud. Moreover, Defendant

Bergman is a defendant in the 2018 Securities Class Action. For these reasons, Defendant Bergman

breached his fiduciary duties, faces a substantial likelihood of liability, is not independent or

disinterested, and thus demand upon him is futile and, therefore, excused.

       437.    Additional reasons that demand on Defendant Paladino is futile follow. Defendant

Paladino currently serves as the Company’s CFO, and is thus, as the Company admits, a non-

independent director. The Company provides Defendant Paladino with his principal occupation,

and he receives handsome compensation, including $2,651,998 in 2018 for his services. Defendant

Paladino was ultimately responsible for most of the false and misleading statements and omissions

that were made, including those contained in the Company’s SEC filings referenced herein, many

of which he either personally made or signed off on. He also signed, and thus personally made the

false and misleading statements in the Registration Statement, and personally made the false and

misleading statements at the March 3, 2019 and March 13, 2019 industry conferences during the

Second Relevant Period. As one of the Company’s highest officers and as a trusted Company

director, he conducted little, if any, oversight of the Antitrust Conspiracy and the scheme to make

false and misleading statements, consciously disregarded his duties to monitor such controls over

reporting and engagement in the scheme, and consciously disregarded his duties to protect

corporate assets. His insider sales, which yielded at least $12.2 million in proceeds, demonstrate

his motive in facilitating and participating in the fraud. Moreover, Defendant Paladino is a




                                                112
  Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 113 of 137 PageID #: 113



defendant in the 2018 Securities Class Action. For these reasons, Defendant Paladino breached his

fiduciary duties, faces a substantial likelihood of liability, is not independent or disinterested, and

thus demand upon him is futile and, therefore, excused.

       438.    Additional reasons that demand on Defendant Alperin is futile follow. Defendant

Alperin has served as a Company director since 1996. Defendant Alperin has received and

continues to receive compensation for his role as a director as described above. As a trusted

Company director, he conducted little, if any, oversight of the Company’s participation in the

Antitrust Conspiracy and the scheme to make false and misleading statements, consciously

disregarded his duties to monitor such controls over reporting and engagement in the scheme, and

consciously disregarded his duties to protect corporate assets. His insider sales, which yielded at

least $5.9 million in proceeds, demonstrate his motive in facilitating and participating in the fraud.

Furthermore, Defendant Alperin signed, and thus personally made the false and misleading

statements in each of the Company’s 10-Ks filed during the First Relevant Period. For these

reasons, Defendant Alperin breached his fiduciary duties, faces a substantial likelihood of liability,

is not independent or disinterested, and thus demand upon him is futile and, therefore, excused.

       439.    Additional reasons that demand on Defendant Benjamin is futile follow. Defendant

Benjamin has served as a Company director since 1988, and as Executive Vice President and Chief

Administrative Officer of the Company since 2000. Thus, as the Company admits, he is a non-

independent director. Defendant Benjamin has received and continues to receive compensation for

his roles with the Company as described above. As a trusted Company officer and director, he

conducted little, if any, oversight of the Company’s participation in the Antitrust Conspiracy and

the scheme to make false and misleading statements, consciously disregarded his duties to monitor

such controls over reporting and engagement in the scheme, and consciously disregarded his duties




                                                 113
  Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 114 of 137 PageID #: 114



to protect corporate assets. His insider sales, which yielded at least $13.2 million in proceeds,

demonstrate his motive in facilitating and participating in the fraud. Furthermore, Defendant

Benjamin signed, and thus personally made the false and misleading statements in each of the

Company’s 10-Ks filed during the First Relevant Period. For these reasons, Defendant Benjamin

breached his fiduciary duties, faces a substantial likelihood of liability, is not independent or

disinterested, and thus demand upon him is futile and, therefore, excused.

       440.    Additional reasons that demand on Defendant Breslawski is futile follow.

Defendant Breslawski has served as a Company director since 1992, as President of the Company

since 2005, and as Vice Chairman of the Company since March 2018. Thus, as the Company

admits, he is a non-independent director. Defendant Breslawski has received and continues to

receive compensation for his roles with the Company as described above. As a trusted Company

officer and director, he conducted little, if any, oversight of the Company’s participation in the

Antitrust Conspiracy and the scheme to make false and misleading statements, consciously

disregarded his duties to monitor such controls over reporting and engagement in the scheme, and

consciously disregarded his duties to protect corporate assets. His insider sales, which yielded at

least $22.9 million in proceeds, demonstrate his motive in facilitating and participating in the fraud.

Furthermore, Defendant Breslawski signed, and thus personally made the false and misleading

statements in each of the Company’s 10-Ks filed during the First Relevant Period. For these

reasons, Defendant Breslawski breached his fiduciary duties, faces a substantial likelihood of

liability, is not independent or disinterested, and thus demand upon him is futile and, therefore,

excused.

       441.    Additional reasons that demand on Defendant Brons is futile follow. Defendant

Brons has served as a Company director since 2005. Defendant Brons has received and continues




                                                 114
  Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 115 of 137 PageID #: 115



to receive compensation for his role as a director as described above. As a trusted Company

director, he conducted little, if any, oversight of the Company’s participation in the Antitrust

Conspiracy and the scheme to make false and misleading statements, consciously disregarded his

duties to monitor such controls over reporting and engagement in the scheme, and consciously

disregarded his duties to protect corporate assets. His insider sales, which yielded at least $6.2

million in proceeds, demonstrate his motive in facilitating and participating in the fraud.

Furthermore, Defendant Brons signed, and thus personally made the false and misleading

statements in each of the Company’s 10-Ks filed during the First Relevant Period. For these

reasons, Defendant Brons breached his fiduciary duties, faces a substantial likelihood of liability,

is not independent or disinterested, and thus demand upon him is futile and, therefore, excused.

       442.    Additional reasons that demand on Defendant Goodman is futile follow. Defendant

Goodman has served as a Company director since May 2018. Defendant Goodman has received

and continues to receive compensation for her role as a director as described above. As a trusted

Company director, she conducted little, if any, oversight of the scheme to make false and

misleading statements during the Second Relevant Period, consciously disregarded her duties to

monitor such controls over reporting and engagement in the scheme, and consciously disregarded

her duties to protect corporate assets. For these reasons, Defendant Goodman breached her

fiduciary duties, faces a substantial likelihood of liability, is not independent or disinterested, and

thus demand upon her is futile and, therefore, excused.

       443.    Additional reasons that demand on Defendant Herring is futile follow. Defendant

Herring has served as a Company director since 2016. Defendant Herring has received and

continues to receive compensation for his role as a director as described above. As a trusted

Company director, he conducted little, if any, oversight of the Company’s participation in the




                                                 115
  Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 116 of 137 PageID #: 116



Antitrust Conspiracy and the scheme to make false and misleading statements, consciously

disregarded his duties to monitor such controls over reporting and engagement in the scheme, and

consciously disregarded his duties to protect corporate assets. Furthermore, Defendant Herring

signed, and thus personally made the false and misleading statements in the 2017 10-K. For these

reasons, Defendant Herring breached his fiduciary duties, faces a substantial likelihood of liability,

is not independent or disinterested, and thus demand upon him is futile and, therefore, excused.

       444.    Additional reasons that demand on Defendant Kuehn is futile follow. Defendant

Kuehn has served as a Company director since 2016. Defendant Kuehn has received and continues

to receive compensation for his role as a director as described above. As a trusted Company

director, he conducted little, if any, oversight of the Company’s participation in the Antitrust

Conspiracy and the scheme to make false and misleading statements, consciously disregarded his

duties to monitor such controls over reporting and engagement in the scheme, and consciously

disregarded his duties to protect corporate assets. Furthermore, Defendant Kuehn signed, and thus

personally made the false and misleading statements in the 2017 10-K. For these reasons,

Defendant Kuehn breached his fiduciary duties, faces a substantial likelihood of liability, is not

independent or disinterested, and thus demand upon him is futile and, therefore, excused.

       445.    Additional reasons that demand on Defendant Laskawy is futile follow. Defendant

Laskawy has served as a Company director since 2002, and as the Company’s lead director since

2012. Defendant Laskawy has received and continues to receive compensation for his role as a

director as described above. As a trusted Company director, he conducted little, if any, oversight

of the Company’s participation in the Antitrust Conspiracy and the scheme to make false and

misleading statements, consciously disregarded his duties to monitor such controls over reporting

and engagement in the scheme, and consciously disregarded his duties to protect corporate assets.




                                                 116
  Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 117 of 137 PageID #: 117



His insider sales, which yielded at least $6.4 million in proceeds, demonstrate his motive in

facilitating and participating in the fraud. Furthermore, Defendant Laskawy signed, and thus

personally made the false and misleading statements in each of the Company’s 10-Ks filed during

the First Relevant Period. For these reasons, Defendant Laskawy breached his fiduciary duties,

faces a substantial likelihood of liability, is not independent or disinterested, and thus demand upon

him is futile and, therefore, excused.

       446.    Additional reasons that demand on Defendant Margulies is futile follow. Defendant

Margulies has served as a Company director since May 2018. Defendant Margulies has received

and continues to receive compensation for her role as a director as described above. As a trusted

Company director, she conducted little, if any, oversight of the scheme to make false and

misleading statements during the Second Relevant Period, consciously disregarded her duties to

monitor such controls over reporting and engagement in the scheme, and consciously disregarded

her duties to protect corporate assets. For these reasons, Defendant Margulies breached her

fiduciary duties, faces a substantial likelihood of liability, is not independent or disinterested, and

thus demand upon her is futile and, therefore, excused.

       447.    Additional reasons that demand on Defendant Mlotek is futile follow. Defendant

Mlotek has served as a Company director since 1995, and as Executive Vice President and Chief

Strategic Officer of the Company since 2012. Thus, as the Company admits, he is a non-

independent director. Defendant Mlotek has received and continues to receive compensation for

his roles with the Company as described above. As a trusted Company officer and director, he

conducted little, if any, oversight of the Company’s participation in the Antitrust Conspiracy and

the scheme to make false and misleading statements, consciously disregarded his duties to monitor

such controls over reporting and engagement in the scheme, and consciously disregarded his duties




                                                 117
  Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 118 of 137 PageID #: 118



to protect corporate assets. His insider sales, which yielded at least $9.4 million in proceeds,

demonstrate his motive in facilitating and participating in the fraud. Furthermore, Defendant

Mlotek signed, and thus personally made the false and misleading statements in each of the

Company’s 10-Ks filed during the First Relevant Period, as well as in the Registration Statement.

For these reasons, Defendant Mlotek breached his fiduciary duties, faces a substantial likelihood

of liability, is not independent or disinterested, and thus demand upon him is futile and, therefore,

excused.

       448.    Additional reasons that demand on Defendant Raphael is futile follow. Defendant

Raphael has served as a Company director since 2012. Defendant Raphael has received and

continues to receive compensation for her role as a director as described above. As a trusted

Company director, she conducted little, if any, oversight of the Company’s participation in the

Antitrust Conspiracy and the scheme to make false and misleading statements, consciously

disregarded her duties to monitor such controls over reporting and engagement in the scheme, and

consciously disregarded her duties to protect corporate assets. Furthermore, Defendant Raphael

signed, and thus personally made the false and misleading statements in each of the Company’s

10-Ks filed during the First Relevant Period. For these reasons, Defendant Raphael breached her

fiduciary duties, faces a substantial likelihood of liability, is not independent or disinterested, and

thus demand upon her is futile and, therefore, excused.

       449.    Additional reasons that demand on Defendant Rekow is futile follow. Defendant

Rekow has served as a Company director since 2014. Defendant Rekow has received and continues

to receive compensation for her role as a director as described above. As a trusted Company

director, she conducted little, if any, oversight of the Company’s participation in the Antitrust

Conspiracy and the scheme to make false and misleading statements, consciously disregarded her




                                                 118
  Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 119 of 137 PageID #: 119



duties to monitor such controls over reporting and engagement in the scheme, and consciously

disregarded her duties to protect corporate assets. Furthermore, Defendant Rekow signed, and thus

personally made the false and misleading statements in the 2014, 2015, and 2016 10-Ks. For these

reasons, Defendant Rekow breached her fiduciary duties, faces a substantial likelihood of liability,

is not independent or disinterested, and thus demand upon her is futile and, therefore, excused.

       450.    Additional reasons that demand on Defendant Sheares is futile follow. Defendant

Sheares has served as a Company director since 2010. Defendant Sheares has received and

continues to receive compensation for his role as a director as described above. As a trusted

Company director, he conducted little, if any, oversight of the Company’s participation in the

Antitrust Conspiracy and the scheme to make false and misleading statements, consciously

disregarded his duties to monitor such controls over reporting and engagement in the scheme, and

consciously disregarded his duties to protect corporate assets. His insider sales, which yielded at

least $127,368 in proceeds, demonstrate his motive in facilitating and participating in the fraud.

Furthermore, Defendant Sheares signed, and thus personally made the false and misleading

statements in each of the Company’s 10-Ks filed during the First Relevant Period. For these

reasons, Defendant Sheares breached his fiduciary duties, faces a substantial likelihood of liability,

is not independent or disinterested, and thus demand upon him is futile and, therefore, excused.

       451.    Additional reasons that demand on the Board is futile follow.

       452.    As described above, nine of the Directors directly engaged in insider trading, in

violation of federal law and the Company’s Code of Ethics. Defendants Bergman, Paladino,

Alparin, Benjamin, Breslawski, Brons, Laskawy, Mlotek, and Sheares collectively received

proceeds of over $113.7 million as a result of insider transactions executed during the First

Relevant Period, when the Company’s stock price was artificially inflated due to the Antitrust




                                                 119
  Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 120 of 137 PageID #: 120



Conspiracy and the false and misleading statements alleged herein. Therefore, demand in this case

is futile as to them, and excused.

       453.    Additionally, Defendants Bergman, Paladino, Alparin, Benjamin, Breslawski,

Brons, Herring, Kuehn, Laskawy, Mlotek, Raphael, Rekow, and Sheares, individually and

collectively, face a substantial likelihood of liability as a result of their intentional or reckless

approval of the unnecessary and harmful repurchases that caused the Company to overpay by over

$776 million for its own common stock during the First Relevant Period. The Directors, as alleged

herein, were aware or should have been aware of the misinformation being spread by the Company

and yet approved the repurchases. Thus, the Directors breached their fiduciary duties, face a

substantial likelihood of liability, are not disinterested, and demand upon them is futile, and thus

excused.

       454.    Defendants Alperin, Kuehn, and Laskawy (the “Audit Committee Defendants”)

served as members of the Audit Committee during the First Relevant Period and the Second

Relevant Period. Pursuant to the Audit Committee Charter, the Audit Committee Defendants bear

responsibility for, inter alia, the effectiveness of the Company’s internal controls, the integrity of

its financial statements, and aspects of risk management and legal and regulatory compliance that

may affect the Company’s financial reporting. The Audit Committee Defendants failed to ensure

the integrity of the Company’s internal controls, as they are charged to do under the Audit

Committee Charter, allowing the Company to engage in improper accounting methods, to

participate in the Antitrust Conspiracy, and to issue false and misleading financial statements with

the SEC. Thus, the Audit Committee Defendants breached their fiduciary duties, are not

disinterested, and demand is excused as to them.




                                                 120
  Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 121 of 137 PageID #: 121



       455.    Defendants Bergman, Paladino, Benjamin, Breslawski, and Mlotek (the “Executive

Management Committee Defendants”) served as members of the Executive Management

Committee during the First and Second Relevant Periods. According to the 2019 Proxy Statement,

the Executive Management Committee Defendants bear responsibility for, inter alia, oversight

and management of material risks facing the company and its business, as well as reporting such

risks to the Audit Committee and the other members of the Board. The Executive Management

Committee Defendants failed to properly monitor and report such risks, allowing the Individual

Defendants to cause the Company to participate in the Antitrust Conspiracy and to issue the false

and misleading statements described herein, which resulted in extensive damages to the Company.

Thus, the Executive Management Committee Defendants breached their fiduciary duties, are not

disinterested, and demand is excused as to them.

       456.    Defendants Herring, Kuehn, and Raphael served as members of the Regulatory,

Compliance and Cybersecurity Committee during the First and Second Relevant Periods, with

Defendant Margulies also serving as a member during the Second Relevant Period (collectively,

the “Regulatory, Compliance and Cybersecurity Committee Defendants”). According to the

Regulatory, Compliance and Cybersecurity Committee Charter, the Regulatory, Compliance and

Cybersecurity Committee Defendants bear responsibility for, inter alia, oversight and

management of material risks relating to regulatory, corporate compliance, and cybersecurity

issues, as well as reporting such risks to the Audit Committee and the other members of the Board.

The Regulatory, Compliance and Cybersecurity Committee Defendants failed to properly monitor

and report such risks, allowing the Individual Defendants to cause the Company to participate in

the Antitrust Conspiracy and to issue the false and misleading statements described herein, which

resulted in extensive damages to the Company. Thus, the Regulatory, Compliance and




                                               121
  Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 122 of 137 PageID #: 122



Cybersecurity Committee Defendants breached their fiduciary duties, are not disinterested, and

demand is excused as to them.

       457.    The Directors have longstanding business and personal relationships with each

other that preclude them from acting independently and in the best interests of the Company and

the shareholders. These conflicts of interest precluded the Directors from adequately monitoring

the Company’s operations and internal controls and calling into question the Individual

Defendants’ conduct. Thus, any demand on the Directors would be futile.

       458.    In violation of the Business Standards, as well as the Code of Ethics with respect

to Defendants Bergman and Paladino, the Directors conducted little, if any, oversight of the

Company’s internal controls over public reporting and of the Company’s engagement in the

Individual Defendants’ scheme to issue materially false and misleading statements to the public,

and facilitate and disguise the Individual Defendants’ violations of law, including breaches of

fiduciary duty, unjust enrichment, abuse of control, gross mismanagement, waste of corporate

assets, and violations of Sections 14(a), 10(b) and 20(a) of the Exchange Act. In further violation

of the Business Standards, as well as the Code of Ethics with respect to Defendants Bergman and

Paladino, the Directors failed to maintain the accuracy of Company records and reports, comply

with laws and regulations, and compete in an honest and ethical manner. Thus, the Directors face

a substantial likelihood of liability, and demand is futile as to them.

       459.    Henry Schein has been and will continue to be exposed to significant losses due to

the wrongdoing complained of herein, yet the Directors have not filed any lawsuits against

themselves or others who were responsible for that wrongful conduct to attempt to recover for

Henry Schein any part of the damages Henry Schein suffered and will continue to suffer thereby.

Thus, any demand upon the Directors would be futile.




                                                 122
  Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 123 of 137 PageID #: 123



       460.    The Individual Defendants’ conduct described herein and summarized above,

including the decisions for the Company to engage in the repurchases of its own stock could not

have been the product of legitimate business judgment as it was based on bad faith and intentional,

reckless, or disloyal misconduct. Thus, none of the Directors can claim exculpation from their

violations of duty pursuant to the Company’s charter (to the extent such a provision exists). As a

majority of the Directors face a substantial likelihood of liability, they are self-interested in the

transactions challenged herein and cannot be presumed to be capable of exercising independent

and disinterested judgment about whether to pursue this action on behalf of the shareholders of the

Company. Accordingly, demand is excused as being futile.

       461.    The acts complained of herein constitute violations of fiduciary duties owed by

Henry Schein’s officers and directors, and these acts are incapable of ratification.

       462.    The Directors may also be protected against personal liability for their acts of

mismanagement and breaches of fiduciary duty alleged herein by directors’ and officers’ liability

insurance if they caused the Company to purchase it for their protection with corporate funds, i.e.,

monies belonging to the stockholders of Henry Schein. If there is a directors’ and officers’ liability

insurance policy covering the Directors, it may contain provisions that eliminate coverage for any

action brought directly by the Company against the Directors, known as, inter alia, the “insured-

versus-insured exclusion.” As a result, if the Directors were to sue themselves or certain of the

officers of Henry Schein, there would be no directors’ and officers’ insurance protection.

Accordingly, the Directors cannot be expected to bring such a suit. On the other hand, if the suit

is brought derivatively, as this action is brought, such insurance coverage, if such an insurance

policy exists, will provide a basis for the Company to effectuate a recovery. Thus, demand on the

Directors is futile and, therefore, excused.




                                                 123
  Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 124 of 137 PageID #: 124



        463.   If there is no directors’ and officers’ liability insurance, then the Directors will not

cause Henry Schein to sue the Individual Defendants named herein, because, if they did, they

would face a large uninsured individual liability. Accordingly, demand is futile in that event, as

well.

        464.   Thus, for all of the reasons set forth above, all 15 of the Directors, and if not all of

them, at least eight of them, cannot consider a demand with disinterestedness and independence.

Consequently, a demand upon the Board is excused as futile.

                                           FIRST CLAIM

                       Against Individual Defendants for Violations of
                     Section 14(a) of the Securities Exchange Act of 1934

        465.   Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

        466.   The claims made pursuant to Section 14(a) of the Exchange Act, 15 U.S.C. §

78n(a)(1), that are alleged herein are based solely on negligence. They are not based on any

allegation of reckless or knowing conduct by or on behalf of the Individual Defendants. The

Section 14(a) claims alleged herein do not allege and do not sound in fraud. Plaintiff specifically

disclaims any allegations of, reliance upon any allegation of, or reference to any allegation of

fraud, scienter, or recklessness with regard to these nonfraud claims.

        467.   Section 14(a) of the Exchange Act provides that “[i]t shall be unlawful for any

person, by use of the mails or by any means or instrumentality of interstate commerce or of any

facility of a national securities exchange or otherwise, in contravention of such rules and

regulations as the [SEC] may prescribe as necessary or appropriate in the public interest or for the

protection of investors, to solicit or to permit the use of his name to solicit any proxy or consent




                                                124
  Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 125 of 137 PageID #: 125



or authorization in respect of any security (other than an exempted security) registered pursuant to

section 12 of this title [15 U.S.C. § 78l].”

       468.    Rule 14a-9, promulgated pursuant to § 14(a) of the Exchange Act, provides that no

proxy statement shall contain “any statement which, at the time and in the light of the

circumstances under which it is made, is false or misleading with respect to any material fact, or

which omits to state any material fact necessary in order to make the statements therein not false

or misleading.” 17 C.F.R. § 240.14a-9.

       469.    Under the direction and watch of the Directors, the 2017 Proxy Statement failed to

disclose, inter alia, that: (1) as a result of the Antitrust Conspiracy, the dental products market was

not competitive, but was in fact pervaded by price-fixing and other anticompetitive misconduct;

(2) as an additional result of the Antitrust Conspiracy, the Company overstated the impact of cost

containment and pricing strategies on its business; (3) as a further result of the Antitrust

Conspiracy, the Company overstated the value of its products and services; (4) the Company

participated in the Antitrust Conspiracy; (5) the Company failed to maintain internal controls; and

(6) as a result of the foregoing, Henry Schein’s public statements were materially false and

misleading during the First Relevant Period.

       470.    Moreover, the 2017 Proxy Statement was false and misleading in discussing the

Company’s adherence to specific governance policies and procedures, including the Business

Standards and the Code of Ethics, due to the Individual Defendants’ failures to abide by them and

their engagement in the scheme to cause the Company to participate in the Antitrust Conspiracy

and to issue false and misleading statements and omissions of material fact.

       471.    In the exercise of reasonable care, the Individual Defendants should have known

that by misrepresenting or failing to disclose the foregoing material facts, the statements contained




                                                 125
  Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 126 of 137 PageID #: 126



in the 2017 Proxy Statement was materially false and misleading. The misrepresentations and

omissions were material to Plaintiff in voting on the matters set forth for shareholder determination

in the 2017 Proxy Statement, including election of directors, appointment of an independent

auditor, an advisory vote on executive compensation, an advisory vote on the frequency of

executive compensation, and approval of an amendment extending the terms of the Company’s

Cash Bonus Plan to 2021.

       472.    The false and misleading elements of the 2017 Proxy Statement led to the approval

of the amendment extending the terms of the Company’s Cash Bonus Plan to 2021 and to the re-

election of Defendants Bergman, Paladino, Alperin, Bacow, Benjamin, Breslawski, Brons,

Herring, Kabat, Kuehn, Laskawy, Mlotek, Raphael, Rekow, and Sheares, which allowed them to

continue breaching their fiduciary duties to Henry Schein.

       473.    The Company was damaged as a result of the Individual Defendants’ material

misrepresentations and omissions in the 2017 Proxy Statement.

       474.    Plaintiff on behalf of Henry Schein has no adequate remedy at law.

                                           SECOND CLAIM

  Against the Individual Defendants for Violations of Section 10(b) and Rule 10b-5 of the
                                      Exchange Act

       475.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       476.    The Individual Defendants participated in a scheme to defraud with the purpose

and effect of defrauding Henry Schein. Not only is Henry Schein now defending claims that it

violated Section 10(b) of the Exchange Act and Rule 10b-5 promulgated thereunder, but the

Company itself is also a victim of the unlawful scheme perpetrated upon Henry Schein by the

Individual Defendants. With the price of its common stock trading at artificially-inflated prices




                                                126
  Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 127 of 137 PageID #: 127



during the First Relevant Period due to the Individual Defendants’ misconduct, the Individual

Defendants caused the Company to repurchase $1.67 billion of its own shares at artificially-

inflated prices, damaging Henry Schein.

       477.    During the First Relevant Period, the Individual Defendants also individually and

in concert, directly and indirectly, by the use and means of instrumentalities of interstate commerce

and/or of the mails, engaged and participated in a continuous course of conduct designed to falsify

the Company’s press releases, public statements made in conference calls, and periodic and current

reports filed with the SEC.

       478.    The Individual Defendants employed devices, schemes and artifices to defraud

while in possession of adverse, material, non-public information and engaged in acts, practices

and a course of conduct that included the making of, or participation in the making of, untrue

and/or misleading statements of material facts and/or omitting to state material facts necessary in

order to make the statements made about Henry Schein not misleading.

       479.    The Individual Defendants, as top executives and directors of the Company, are

liable as direct participants in the wrongs complained of herein. Through their positions of control

and authority as directors and officers of the Company, the Individual Defendants were able to and

did control the conduct complained of herein and the content of the public statements disseminated

by Henry Schein. The Individual Defendants acted with scienter during the First Relevant Period,

in that they either had actual knowledge of the schemes and the misrepresentations and/or

omissions of material facts set forth herein, or acted with reckless disregard for the truth in that

they failed to ascertain and to disclose the true facts, even though such facts were available to

them. The Individual Defendants were the top executives of the Company, or received direct

briefings from them, and were therefore directly responsible for the schemes set forth herein and




                                                127
  Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 128 of 137 PageID #: 128



for the false and misleading statements and/or omissions disseminated to the public through press

releases, conference calls, and filings with the SEC.

       480.    In addition to each of the Individual Defendants approving the issuance of the

Company’s false and misleading statements while they were serving as a senior executive and/or

director of the Company, they made and/or signed the Company’s Form 10-Ks filed with the SEC

during the First Relevant Period.

       481.    By virtue of the foregoing, the Individual Defendants have violated § 10(b) of the

Exchange Act, and Rule 10b-5 promulgated thereunder.

       482.    Plaintiff, on behalf of Henry Schein, has no adequate remedy at law.

                                           THIRD CLAIM

   Against the Individual Defendants for Violations of Section 20(a) of the Exchange Act

       483.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       484.    The Individual Defendants, by virtue of their positions with Henry Schein and their

specific acts, were, at the time of the wrongs alleged herein, controlling persons of Henry Schein

and each of its officers and directors who made the false and misleading statements alleged herein

within the meaning of § 20(a) of the Exchange Act. The Individual Defendants had the power and

influence and exercised the same to cause Henry Schein and the other Individual Defendants to

engage in the illegal conduct and practices complained of herein.

       485.    Plaintiff, on behalf of Henry Schein, has no adequate remedy at law.

                                           FOURTH CLAIM

              Against the Individual Defendants for Breach of Fiduciary Duties




                                                128
  Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 129 of 137 PageID #: 129



       486.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       487.    Each Individual Defendant owed to the Company the duty to exercise candor, good

faith, and loyalty in the management and administration of Henry Schein’s business and affairs.

       488.    Each of the Individual Defendants violated and breached his fiduciary duties of

candor, good faith, loyalty, reasonable inquiry, oversight, and supervision.

       489.    The Individual Defendants’ conduct set forth herein was due to their intentional,

reckless, or negligent breach of the fiduciary duties they owed to the Company, as alleged herein.

The Individual Defendants intentionally, recklessly, or negligently breached or disregarded their

fiduciary duties to protect the rights and interests of Henry Schein.

       490.    In breach of their fiduciary duties, the Individual Defendants either engaged in, or

allowed the Company to engage in, the Antitrust Misconduct.

       491.    The Individual Defendants also breached their fiduciary duties by causing the

Company to fail to maintain internal controls.

       492.    In further breach of their fiduciary duties owed to Henry Schein, during the First

Relevant Period, the Individual Defendants intentionally or recklessly wasted corporate assets on

repurchases of the Company’s own stock at artificially inflated prices, caused the Company to

participate in the Antitrust Conspiracy, and made and/or caused the Company to make false and

misleading statements of material fact. Specifically, the Individual Defendants made and/or caused

the Company to make false and misleading statements of material fact that failed to disclose that:

(1) as a result of the Antitrust Conspiracy, the dental products market was not competitive, but was

in fact pervaded by price-fixing and other anticompetitive misconduct; (2) as an additional result

of the Antitrust Conspiracy, the Company overstated the impact of cost containment and pricing




                                                 129
  Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 130 of 137 PageID #: 130



strategies on its business; (3) as a further result of the Antitrust Conspiracy, the Company

overstated the value of its products and services; (4) the Company participated in the Antitrust

Conspiracy; (5) the Company failed to maintain internal controls; and (6) as a result of the

foregoing, Henry Schein’s public statements were materially false and misleading during the First

Relevant Period.

       493.    During the Second Relevant Period, the Individual Defendants breached their

fiduciary duties by personally making and/or causing the Company to make a series of materially

false and misleading statements regarding Covetrus’s business, operations, and prospects.

Specifically, the Individual Defendants caused the Company to make, and Defendants Paladino

and Mlotek also personally made, false and misleading statements of material fact that: (1)

Covetrus would require millions of dollars in infrastructure investments relating to Covetrus’s

supply chain and inventory management services; (2) Covetrus was not fully apprised as to the

additional infrastructure investments that Covetrus would require; (3) the expenses related to

Covetrus’s TSAs with Henry Schein had been significantly understated; and (4) a competitive

market, as well as the loss of a significant North American customer “weighed heavily” on

Covetrus’s growth prospects.

       494.    The Individual Defendants failed to correct and caused the Company to fail to

correct the false and misleading statements and omissions of material fact referenced herein,

rendering them personally liable to the Company for breaching their fiduciary duties.

       495.    In breach of their fiduciary duties, 12 of the Individual Defendants engaged in

lucrative insider sales while the price of the Company’s common stock was artificially inflated

due to the inflated revenues caused by the Antitrust Conspiracy and due to the false and misleading

statements of material fact that failed to disclose the Antitrust Conspiracy.




                                                130
  Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 131 of 137 PageID #: 131



       496.    The Individual Defendants had actual or constructive knowledge that the Company

issued materially false and misleading statements, and they failed to correct the Company’s public

statements. The Individual Defendants had actual knowledge of the misrepresentations and

omissions of material facts set forth herein, or acted with reckless disregard for the truth, in that

they failed to ascertain and to disclose such facts, even though such facts were available to them.

Such material misrepresentations and omissions were committed knowingly or recklessly and for

the purpose and effect of artificially inflating the price of Henry Schein’s securities, disguising

insider sales, and hiding the Antitrust Conspiracy.

       497.    The Individual Defendants had actual or constructive knowledge that they had

caused the Company to improperly engage in the fraudulent schemes set forth herein and to fail to

maintain adequate internal controls. The Individual Defendants had actual knowledge that the

Company was engaging in the fraudulent schemes set forth herein, and that internal controls were

not adequately maintained, or acted with reckless disregard for the truth, in that they caused the

Company to improperly engage in the fraudulent schemes and to fail to maintain adequate internal

controls, even though such facts were available to them. Such improper conduct was committed

knowingly or recklessly.

       498.    These actions were not a good-faith exercise of prudent business judgment to

protect and promote the Company’s corporate interests.

       499.    As a direct and proximate result of the Individual Defendants’ breaches of their

fiduciary obligations, Henry Schein has sustained and continues to sustain significant damages.

As a result of the misconduct alleged herein, the Individual Defendants are liable to the Company.

       500.    Plaintiff, on behalf of Henry Schein, has no adequate remedy at law.

                                         FIFTH CLAIM




                                                131
  Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 132 of 137 PageID #: 132



                  Against the Individual Defendants for Unjust Enrichment

       501.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       502.    By their wrongful acts, violations of law, and false and misleading statements and

omissions of material fact that they made, the Individual Defendants were unjustly enriched at the

expense of, and to the detriment of, Henry Schein.

       503.    The Individual Defendants either benefitted financially from the improper conduct

or received profits, bonuses, stock options, or similar compensation from Henry Schein that was

tied to the performance or artificially inflated valuation of Henry Schein, or received compensation

that was unjust in light of the Individual Defendants’ bad faith conduct.

       504.    Plaintiff, as a shareholder and a representative of Henry Schein, seeks restitution

from the Individual Defendants and seeks an order from this Court disgorging all profits, including

from insider transactions, benefits, and other compensation, including any performance-based or

valuation-based compensation, obtained by the Individual Defendants due to their wrongful

conduct and breach of their fiduciary and contractual duties.

       505.    Plaintiff on behalf of Henry Schein has no adequate remedy at law.

                                           SIXTH CLAIM

                     Against Individual Defendants for Abuse of Control

       506.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       507.    The Individual Defendants’ misconduct alleged herein constituted an abuse of their

ability to control and influence Henry Schein, for which they are legally responsible.

       508.    As a direct and proximate result of the Individual Defendants’ abuse of control,

Henry Schein has sustained significant damages. As a direct and proximate result of the Individual



                                                132
  Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 133 of 137 PageID #: 133



Defendants’ breaches of their fiduciary obligations of candor, good faith, and loyalty, Henry

Schein has sustained and continues to sustain significant damages. As a result of the misconduct

alleged herein, the Individual Defendants are liable to the Company.

       509.    Plaintiff on behalf of Henry Schein has no adequate remedy at law.

                                       SEVENTH CLAIM

                  Against Individual Defendants for Gross Mismanagement

       510.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       511.    By their actions alleged herein, the Individual Defendants, either directly or through

aiding and abetting, abandoned and abdicated their responsibilities and fiduciary duties with regard

to prudently managing the assets and business of Henry Schein in a manner consistent with the

operations of a publicly-held corporation.

       512.    As a direct and proximate result of the Individual Defendants’ gross

mismanagement and breaches of duty alleged herein, Henry Schein has sustained and will continue

to sustain significant damages.

       513.    As a result of the misconduct and breaches of duty alleged herein, the Individual

Defendants are liable to the Company.

       514.    Plaintiff on behalf of Henry Schein has no adequate remedy at law.

                                           EIGHTH CLAIM

                Against Individual Defendants for Waste of Corporate Assets

       515.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       516.    As a result of the foregoing, and by failing to properly consider the interests of the

Company and its public shareholders, Defendants have caused Henry Schein to waste valuable



                                                133
  Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 134 of 137 PageID #: 134



corporate assets and to incur many millions of dollars of legal liability and costs to defend unlawful

actions. In addition, the Individual Defendants caused the Company to repurchase shares of its

own common stock at artificially inflated prices, thereby wasting the Company’s assets.

       517.    Furthermore, the Individual Defendants caused themselves to receive excessive

compensation from the Company given their misconduct, thereby wasting the Company’s assets.

       518.    As a result of the waste of corporate assets, the Individual Defendants are each

liable to the Company.

       519.    Plaintiff on behalf of Henry Schein has no adequate remedy at law.

                                     PRAYER FOR RELIEF

       FOR THESE REASONS, Plaintiff demands judgment in the Company’s favor against all

Individual Defendants as follows:

               (a)     Declaring that Plaintiff may maintain this action on behalf of Henry Schein,

and that Plaintiff is an adequate representative of the Company;

               (b)     Declaring that the Individual Defendants have breached or aided and

abetted the breach of their fiduciary duties to Henry Schein;

               (c)     Determining and awarding to Henry Schein the damages sustained by it as

a result of the violations set forth above from each of the Individual Defendants, jointly and

severally, together with pre-judgment and post-judgment interest thereon;

               (d)     Directing Henry Schein and the Individual Defendants to take all necessary

actions to reform and improve its corporate governance and internal procedures to comply with

applicable laws and to protect Henry Schein and its shareholders from a repeat of the damaging

events described herein, including, but not limited to, putting forward for shareholder vote the

following resolutions for amendments to the Company’s Bylaws or Certificate of Incorporation

and the following actions as may be necessary to ensure proper corporate governance policies:



                                                 134
  Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 135 of 137 PageID #: 135



                     1. a proposal to strengthen the Board’s supervision of operations and develop

            and implement procedures for greater shareholder input into the policies and

            guidelines of the board;

                     2. a provision to permit the shareholders of Henry Schein to nominate at least

            eight candidates for election to the Board; and

                     3. a proposal to ensure the establishment of effective oversight of compliance

            with applicable laws, rules, and regulations.

               (e)      Awarding Henry Schein restitution from Individual Defendants, and each

of them;

               (f)      Awarding Plaintiff the costs and disbursements of this action, including

reasonable attorneys’ and experts’ fees, costs, and expenses; and

               (g)      Granting such other and further relief as the Court may deem just and

proper.

                                        JURY DEMAND

Plaintiff hereby demands a trial by jury.



Dated: November 15, 2019                      Respectfully submitted,

                                              THE ROSEN LAW FIRM, P.A.

                                              By: /s/ Phillip Kim
                                              Phillip Kim
                                              275 Madison Avenue, 40th Floor
                                              New York, NY 10016
                                              Telephone: (212) 686-1060
                                              Facsimile: (212) 202-3827
                                              Email: pkim@rosenlegal.com

                                              THE BROWN LAW FIRM, P.C.
                                              Timothy Brown
                                              Saadia Hashmi
                                              240 Townsend Square



                                                135
Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 136 of 137 PageID #: 136



                                  Oyster Bay, New York 11771
                                  Telephone: (516) 922-5427
                                  Facsimile: (516) 344-6204
                                  Email: tbrown@thebrownlawfirm.net

                                  Counsel for Plaintiff




                                   136
DocuSign Envelope ID: 70F606CB-8BEF-4A56-90BE-BFC4DB80DB96
               Case 1:19-cv-06485 Document 1 Filed 11/15/19 Page 137 of 137 PageID #: 137



                                                        VERIFICATION

                    I, Frank Finazzo     am a plaintiff in the within action.          I have reviewed
            the allegations made in this consolidated shareholder derivative complaint, know the
            contents thereof, and authorize its filing. To those allegations of which I have personal
            knowledge, I believe those allegations to be true. As to those allegations of which I do not
            have personal knowledge, I rely upon my counsel and their investigation and believe them to be
            true.

                     declare under penalty of perjury that the foregoing is true and correct. Executed this _th
                   I11/7/2019
            day of __________, 2019.
                                          ______________________
                                          Frank Finazzo
